Exhibit 10.1

 

 

 

UNIVERSAL TRUCKLOAD SERVICES, INC.

REVOLVING CREDIT AND TERM LOAN AGREEMENT

DATED AS OF AUGUST 28, 2012

COMERICA BANK

AS ADMINISTRATIVE AGENT AND LEAD ARRANGER

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

1.

 

DEFINITIONS

     1     

1.1 Certain Defined Terms

     1   

2.

 

REVOLVING CREDIT

     35     

2.1 Commitment

     35     

2.2 Accrual of Interest and Maturity; Evidence of Indebtedness

     35     

2.3 Requests for and Refundings and Conversions of Advances

     36     

2.4 Disbursement of Advances

     38     

2.5 Swing Line

     40     

2.6 Interest Payments; Default Interest

     45     

2.7 Optional Prepayments

     46     

2.8 Base Rate Advance in Absence of Election or Upon Default

     47     

2.9 Revolving Credit Facility Fee

     47     

2.10

 

Mandatory Repayment of Revolving Credit Advances

     48     

2.11

 

Optional Reduction or Termination of Revolving Credit Aggregate Commitment

     49     

2.12

 

Use of Proceeds of Advances

     50     

2.13

 

Optional Increase in Revolving Credit Aggregate Commitment

     50     

2.14

 

Extension of Revolving Credit Maturity Date

     51   

2.A.

 

EQUIPMENT CREDIT

     52     

2.A.1

 

Commitment

     52     

2.A.2

 

Accrual of Interest and Maturity; Evidence of Indebtedness

     52     

2.A.3

 

Requests for and Refundings and Conversions of Advances

     53     

2.A.4

 

Disbursement of Advances

     55     

2.A.5

 

Base Rate Interest Payments

     57     

2.A.6

 

Eurodollar-based Interest Payments

     57     

2.A.7

 

Interest Payments on Conversions

     57     

2.A.8

 

Interest on Default

     57     

2.A.9

 

Optional Prepayments

     58     

2.A.10

 

Base Rate Advance in Absence of Election or Upon Default

     58     

2.A.11

 

Use of Proceeds of Advances

     58     

2.A.12

 

Equipment Credit Unused Fee

     58     

2.A.13

 

Extension of Draw Termination Date

     59     

2.A.14

 

Extension of Equipment Credit Maturity Date

     59   

3.

 

LETTERS OF CREDIT

     60     

3.1 Letters of Credit

     60     

3.2 Conditions to Issuance

     60     

3.3 Notice

     62     

3.4 Letter of Credit Fees; Increased Costs

     62     

3.5 Other Fees

     63   

 

i



--------------------------------------------------------------------------------

 

3.6 Participation Interests in and Drawings and Demands for Payment Under
Letters of Credit

     64     

3.7 Obligations Irrevocable

     66     

3.8 Risk Under Letters of Credit

     67     

3.9 Indemnification

     68     

3.10

 

Right of Reimbursement

     69   

4.

 

TERM LOAN

     69     

4.1 Term Loan

     69     

4.2 Accrual of Interest and Maturity; Evidence of Indebtedness

     69     

4.3 Repayment of Principal

     70     

4.4 Term Loan Rate Requests; Refundings and Conversions of Advances of the Term
Loan

     70     

4.5 Base Rate Advance in Absence of Election or Upon Default

     71     

4.6 Interest Payments; Default Interest

     71     

4.7 Optional Prepayment of Term Loan

     72     

4.8 Mandatory Prepayment of Term Loan and Equipment Credit Advances

     73     

4.9 Use of Proceeds

     74     

4.10

 

Ticking Fee

     74   

5.

 

CONDITIONS

     75     

5.1 Conditions of Initial Advances

     75     

5.2 Continuing Conditions

     78   

6.

 

REPRESENTATIONS AND WARRANTIES

     79     

6.1 Corporate Authority

     79     

6.2 Due Authorization

     79     

6.3 Good Title; Leases; Assets; No Liens

     79     

6.4 Taxes

     80     

6.5 No Defaults

     80     

6.6 Enforceability of Agreement and Loan Documents

     80     

6.7 Compliance with Laws

     80     

6.8 Non-contravention

     81     

6.9 Litigation

     81     

6.10

 

Consents, Approvals and Filings, Etc

     81     

6.11

 

Agreements Affecting Financial Condition

     81     

6.12

 

No Investment Company or Margin Stock

     81     

6.13

 

ERISA

     82     

6.14

 

Conditions Affecting Business or Properties

     82     

6.15

 

Environmental and Safety Matters

     82     

6.16

 

Subsidiaries

     83     

6.17

 

Material Contracts

     83     

6.18

 

Franchises, Patents, Copyrights, Tradenames, etc

     83     

6.19

 

Capital Structure

     83     

6.20

 

Accuracy of Information

     84     

6.21

 

Solvency

     84     

6.22

 

Employee Matters

     84   

 

ii



--------------------------------------------------------------------------------

 

6.23

 

No Misrepresentation

     84     

6.24

 

Corporate Documents and Corporate Existence

     85     

6.25

 

Acquisition Documents

     85    7.  

AFFIRMATIVE COVENANTS

     86     

7.1 Financial Statements

     86     

7.2 Certificates; Other Information

     87     

7.3 Payment of Obligations

     88     

7.4 Conduct of Business and Maintenance of Existence; Compliance with Laws

     89     

7.5 Maintenance of Property; Insurance

     89     

7.6 Inspection of Property; Books and Records, Discussions

     90     

7.7 Notices

     90     

7.8 Hazardous Material Laws

     91     

7.9 Financial Covenants

     92     

7.10

 

Governmental and Other Approvals

     92     

7.11

 

Compliance with ERISA; ERISA Notices

     92     

7.12

 

Defense of Collateral

     93     

7.13

 

Future Subsidiaries; Additional Collateral

     93     

7.14

 

Accounts

     94     

7.15

 

Use of Proceeds

     94     

7.16

 

Further Assurances and Information

     94   

8.

 

NEGATIVE COVENANTS

     95     

8.1 Limitation on Debt

     95     

8.2 Limitation on Liens

     96     

8.3 Acquisitions

     96     

8.4 Limitation on Mergers, Dissolution or Sale of Assets

     96     

8.5 Restricted Payments

     97     

8.6 [Reserved]

     98     

8.7 Limitation on Investments, Loans and Advances

     98     

8.8 Transactions with Affiliates

     99     

8.9 Sale-Leaseback Transactions

     100     

8.10

 

Limitations on Other Restrictions

     100     

8.11

 

Prepayment of Debt

     100     

8.12

 

Amendment of Subordinated Debt Documents

     100     

8.13

 

Modification of Certain Agreements

     100     

8.14

 

Securities Account

     100     

8.15

 

Management Fees

     100     

8.16

 

Fiscal Year

     100     

8.17

 

Modification of Acquisition Documents

     101   

9.

 

DEFAULTS

     101     

9.1 Events of Default

     101     

9.2 Exercise of Remedies

     104     

9.3 Rights Cumulative

     104     

9.4 Waiver by Borrower of Certain Laws

     104     

9.5 Waiver of Defaults

     105     

9.6 Set Off

     105   

 

iii



--------------------------------------------------------------------------------

10.   PAYMENTS, RECOVERIES AND COLLECTIONS      105      10.1  

Payment Procedure

     105      10.2  

Application of Proceeds of Collateral

     107      10.3  

Pro-rata Recovery

     107      10.4  

Treatment of a Defaulting Lender; Reallocation of Defaulting Lender’s Fronting
Exposure

     107    11.   CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS      108     
11.1  

Reimbursement of Prepayment Costs

     108      11.2  

Eurodollar Lending Office

     109      11.3  

Circumstances Affecting LIBOR Rate Availability

     109      11.4  

Laws Affecting LIBOR Rate Availability

     110      11.5  

Increased Cost of Advances Carried at the LIBOR Rate

     110      11.6  

Capital Adequacy and Other Increased Costs

     111      11.7  

Right of Lenders to Fund through Branches and Affiliates

     111      11.8  

Margin Adjustment

     112    12.   AGENT      113      12.1  

Appointment of Agent

     113      12.2  

Deposit Account with Agent or any Lender

     113      12.3  

Scope of Agent’s Duties

     113      12.4  

Successor Agent

     114      12.5  

Credit Decisions

     114      12.6  

Authority of Agent to Enforce This Agreement

     114      12.7  

Indemnification of Agent

     115      12.8  

Knowledge of Default

     115      12.9  

Agent’s Authorization; Action by Lenders

     116      12.10  

Enforcement Actions by the Agent

     116      12.11  

Collateral Matters

     116      12.12  

Agents in their Individual Capacities

     117      12.13  

Agent’s Fees

     117      12.14  

Documentation Agent or other Titles

     117      12.15  

No Reliance on Agent’s Customer Identification Program

     117    13.   MISCELLANEOUS      118      13.1  

Accounting Principles

     118      13.2  

Consent to Jurisdiction

     118      13.3  

Law of Michigan

     118      13.4  

Interest

     119      13.5  

Closing Costs and Other Costs; Indemnification

     119      13.6  

Notices

     120      13.7  

Further Action

     121      13.8  

Successors and Assigns; Participations; Assignments

     121      13.9  

Counterparts

     125      13.10  

Amendment and Waiver

     125   

 

iv



--------------------------------------------------------------------------------

  13.11  

Confidentiality

     127      13.12  

Substitution or Removal of Lenders

     128      13.13  

Withholding Taxes

     129      13.14  

Taxes and Fees

     131      13.15  

WAIVER OF JURY TRIAL

     131      13.16  

USA Patriot Act Notice

     131      13.17  

Complete Agreement; Conflicts

     132      13.18  

Severability

     132      13.19  

Table of Contents and Headings; Section References

     132      13.20  

Construction of Certain Provisions

     132      13.21  

Independence of Covenants

     132      13.22  

Electronic Transmissions

     132      13.23  

Advertisements

     133      13.24  

Reliance on and Survival of Provisions

     133      13.25  

Attorneys Fees

     133   

 

v



--------------------------------------------------------------------------------

EXHIBITS

A FORM OF REQUEST FOR REVOLVING CREDIT ADVANCE

B FORM OF REVOLVING CREDIT NOTE

C FORM OF SWING LINE NOTE

D FORM OF REQUEST FOR SWING LINE ADVANCE

E FORM OF NOTICE OF ISSUANCE OF LETTER OF CREDIT

F FORM OF SECURITY AGREEMENT

G FORM OF BORROWING BASE CERTIFICATE

H FORM OF ASSIGNMENT AGREEMENT

I FORM OF GUARANTY

J FORM OF COVENANT COMPLIANCE REPORT

K FORM OF TERM LOAN NOTE

L FORM OF TERM LOAN RATE REQUEST

M FORM OF SWING LINE PARTICIPATION CERTIFICATE

N FORM OF NEW LENDER ADDENDUM

O FORM OF EQUIPMENT CREDIT NOTE

P FORM OF REQUEST FOR EQUIPMENT CREDIT ADVANCE

SCHEDULES

 

1.1    Pricing Matrix 1.2    Percentages and Allocations 1.3    Compliance
Information 1.4    Mortgaged Property 1.5    Significant Subsidiaries 5.1(c)   
UCC Jurisdictions 5.2    Jurisdictions 6.3(b)    Owned/Leased/Real Property 6.4
   Taxes 6.7    Compliance with Laws 6.9    Litigation 6.10    Consents,
Approvals & Filings, etc. 6.13    ERISA 6.15    Environmental and Safety Matters
6.16    Subsidiaries 6.17A    Management Agreements/Employment Agreements 6.17
   Material Contracts 6.18    Franchises, Patents, Copyrights, Tradenames, etc.
6.19    Capital Structure/Equity Interests 6.22    Union Contracts/Agreements
8.1    Debt 8.2    Liens 8.7    Investments 8.8    Transaction with Affiliates
13.6    Consent to Jurisdiction/Service Address/Notices

 

1



--------------------------------------------------------------------------------

REVOLVING CREDIT AND TERM LOAN AGREEMENT

This Revolving Credit and Term Loan Agreement (“Agreement”) is made as of the
28th day of August, 2012, by and among the financial institutions from time to
time signatory hereto (individually a “Lender,” and any and all such financial
institutions collectively the “Lenders”), Comerica Bank, as Administrative Agent
for the Lenders (in such capacity, the “Agent”), Arranger, Syndication Agent and
Documentation Agent, and Universal Truckload Services, Inc. (“Borrower”).

RECITALS

A. Borrower has requested that the Lenders extend to it credit and letters of
credit on the terms and conditions set forth herein.

B. The Lenders are prepared to extend such credit as aforesaid, but only on the
terms and conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the covenants contained herein, Borrower, the
Lenders, and the Agent agree as follows:

 

1. DEFINITIONS.

1.1 Certain Defined Terms. For the purposes of this Agreement the following
terms will have the following meanings:

“Account(s)” shall mean any account or account receivable as defined under the
UCC, including without limitation, with respect to any Person, any right of such
Person to payment for goods sold or leased or for services rendered.

“Account Control Agreement(s)” shall mean those certain account control
agreements, or similar agreements that are delivered pursuant to Section 7.14 of
this Agreement or otherwise, as the same may be amended, restated or otherwise
modified from time to time.

“Account Debtor” shall mean the party who is obligated on or under any Account.

“Acquisition” shall mean the merger of Upton Sub I, Inc., a wholly-owned
subsidiary of the Borrower, with and into LINC, with LINC continuing as the
surviving corporation and becoming a wholly-owned Subsidiary of the Borrower,
and the subsequent merger of LINC with and into Upton Merger Sub II, LLC, a
wholly-owned subsidiary of the Borrower, with Upton Merger Sub II, LLC (to be
renamed LINC Logistics LLC) to continue as the surviving entity, in each case,
pursuant to Article 2 of the Merger Agreement.

“Acquisition Documents” shall mean the Merger Agreement, and the Amended and
Restated Registration Rights Agreement (as defined in the Merger Agreement).

“Advance(s)” shall mean, as the context may indicate, a borrowing requested by
the Borrower, and made by the Revolving Credit Lenders under Section 2.1 hereof,
the Equipment

 

1



--------------------------------------------------------------------------------

Credit Lenders under Section 2.A.1, the Term Loan Lenders under Section 4.1
hereof, or the Swing Line Lender under Section 2.5 hereof, including without
limitation any readvance, refunding or conversion of such borrowing pursuant to
Section 2.3, 2.A.3, 2.5 or 4.4 hereof, and any advance deemed to have been made
in respect of a Letter of Credit under Section 3.6(a) hereof, and shall include,
as applicable, a Eurodollar-based Advance, a Base Rate Advance and a Quoted Rate
Advance.

“Affected Lender” shall have the meaning set forth in Section 13.12 hereof.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another Person for the purposes
of this definition if such Person possesses, directly or indirectly, the power
(i) to vote 10% or more of the Equity Interests having ordinary voting power for
the election of directors or managers of such other Person or (ii) to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.

“Agent” shall have the meaning set forth in the preamble, and include any
successor agents appointed in accordance with Section 12.4 hereof.

“Agent’s Correspondent” shall mean for Eurodollar-based Advances, Agent’s Grand
Cayman Branch (or for the account of said branch office, at Agent’s main office
in Detroit, Michigan, United States).

“Applicable Fee Percentage” shall mean, as of any date of determination thereof,
the applicable percentage used to calculate certain of the fees due and payable
hereunder, determined by reference to the appropriate columns in the Pricing
Matrix attached to this Agreement as Schedule 1.1.

“Applicable Interest Rate” shall mean, (i) with respect to each Revolving Credit
Advance, Equipment Credit Advance and Term Loan Advance, the Eurodollar-based
Rate or the Base Rate, and (ii) with respect to each Swing Line Advance, the
Base Rate or, if made available to the Borrower by the Swing Line Lender at its
option, the Quoted Rate, in each case as selected by the Borrower from time to
time subject to the terms and conditions of this Agreement.

“Applicable Margin” shall mean, as of any date of determination thereof, the
applicable interest rate margin, determined by reference to the appropriate
columns in the Pricing Matrix attached to this Agreement as Schedule 1.1, such
Applicable Margin to be adjusted solely as specified in Section 11.8 hereof.

“Applicable Recapture Percentage” shall mean fifty (50%) percent; provided,
however, if as of the last day of the applicable Fiscal Year the Total Debt to
EBITDA Ratio is 1.75 to 1.0 or less, then the Applicable Recapture Percentage
shall be zero percent (0%) with respect to such Fiscal Year.

“Asset Sale” shall mean the sale, transfer or other disposition by the Borrower
or any Subsidiary of any asset (other than the sale or transfer of less than one
hundred percent (100%) of the stock or other ownership interests of any
Subsidiary) to any Person (other than to Borrower or a Guarantor).

 

2



--------------------------------------------------------------------------------

“Assignment Agreement” shall mean an Assignment Agreement substantially in the
form of Exhibit H hereto.

“Authorized Signer” shall mean each person who has been authorized by the
Borrower to execute and deliver any requests for Advances hereunder pursuant to
a written authorization delivered to the Agent and whose signature card or
incumbency certificate has been received by the Agent.

“Bankruptcy Code” shall mean Title 11 of the United States Code and the rules
promulgated thereunder.

“Base Rate” shall mean for any day, that rate of interest which is equal to the
sum of the Applicable Margin plus the greatest of (a) the Prime Rate for such
day, (b) the Federal Funds Effective Rate in effect on such day, plus one
percent (1.0%), and (c) the Daily Adjusting LIBOR Rate plus one percent (1.0%);
provided, however, for purposes of determining the Base Rate during any period
that LIBOR Rate is unavailable as determined under Sections 11.3 or 11.4 hereof,
the Base Rate shall be determined using, for clause (c) hereof, the Daily
Adjusting LIBOR Rate in effect immediately prior to the LIBOR Rate becoming
unavailable pursuant to Sections 11.3 or 11.4.

“Base Rate Advance” shall mean an Advance which bears interest at the Base Rate.

“Borrower” shall have the meaning set forth in the preamble to this Agreement.

“Borrowing Base” shall mean, as of any date of determination thereof, the sum of
(A) the lesser of (a) eighty five percent (85%) of Unbilled Accounts or
(b) Twenty Million Dollars ($20,000,000) plus (B) an amount determined by
multiplying eighty five percent (85%) times the sum of:

 

  (i) Eligible Accounts, plus

 

  (ii) the lesser of (a) Eligible Accounts with respect to which the Account
Debtor is an Affiliate of Borrower and is also one of the MFS Entities or
(b) One Million Dollars ($1,000,000), minus

 

  (iii) the aggregate amount of all discretionary maintenance and contractually
determined accounts maintained by the Borrowing Base Obligors with respect to
owner operators, minus

 

  (iv) the aggregate amount of payables owing by the Borrowing Base Obligors
with respect to Purchased Transportation to the extent exceeding Twenty Five
Million Dollars ($25,000,000), minus

 

  (v) the aggregate amount of accounts payable owing by the Borrowing Base
Obligor to Com Data;

 

3



--------------------------------------------------------------------------------

provided that the Borrowing Base shall be determined on the basis of the most
current Borrowing Base Certificate required or permitted to be submitted
hereunder.

“Borrowing Base Certificate” shall mean a borrowing base certificate, in
substantially the form of Exhibit G attached hereto, executed by a Responsible
Officer of the Borrower.

“Borrowing Base Obligors” shall mean the Guarantors, and “Borrowing Base
Obligor” shall mean any of them, as the context shall indicate.

“Business Day” shall mean any day other than a Saturday or a Sunday on which
commercial banks are open for domestic and international business (including
dealings in foreign exchange) in Detroit, Michigan and New York, New York, and
in the case of a Business Day which relates to a Eurodollar-based Advance, on
which dealings are carried on in the London interbank eurodollar market.

“Capital Expenditures” shall mean, for any period, with respect to any Person
(without duplication), the aggregate of all expenditures incurred by such Person
and its Subsidiaries during such period for the acquisition or leasing (pursuant
to a Capitalized Lease) of fixed or capital assets or additions to equipment,
plant and property that should be capitalized under GAAP on a consolidated
balance sheet of such Person and its Subsidiaries, but excluding expenditures
made in connection with the Reinvestment of Insurance Proceeds, Condemnation
Proceeds or the Net Cash Proceeds of Asset Sales.

“Capitalized Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) with respect to which the discounted
present value of the rental obligations of such Person as lessee thereunder, in
conformity with GAAP, is required to be capitalized on the balance sheet of that
Person.

“Change in Law” shall mean the occurrence, after the Effective Date, of any of
the following: (i) the adoption or introduction of, or any change in any
applicable law, treaty, rule or regulation (whether domestic or foreign) now or
hereafter in effect and whether or not applicable to any Lender or Agent on such
date, or (ii) any change in interpretation, administration or implementation of
any such law, treaty, rule or regulation by any Governmental Authority, or
(iii) the issuance, making or implementation by any Governmental Authority of
any interpretation, administration, request, regulation, guideline, or directive
(whether or not having the force of law), including any risk-based capital
guidelines. For purposes of this definition, (x) a change in law, treaty, rule,
regulation, interpretation, administration or implementation shall include,
without limitation, any change made or which becomes effective on the basis of a
law, treaty, rule, regulation, interpretation administration or implementation
then in force, the effective date of which change is delayed by the terms of
such law, treaty, rule, regulation, interpretation, administration or
implementation, (y) the Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub. L. 111-203, H.R. 4173) and all requests, rules, regulations,
guidelines, interpretations or directives promulgated thereunder or issued in
connection therewith shall be deemed to be a “Change in “Law”, regardless of the
date enacted, adopted, issued or promulgated, whether before or after the
Effective Date and (z) all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall each be deemed
to be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

 

4



--------------------------------------------------------------------------------

“Change of Control” shall mean (a) an event or series of events whereby (i) the
Moroun Family Shareholders shall cease to control, directly or indirectly, a
majority on a fully diluted basis of the aggregate issued and outstanding voting
stock (or comparable voting interests) of Borrower, or (ii) the Moroun Family
Shareholders shall fail to be able, either jointly or severally, to elect a
controlling majority of the Board of Directors (or other comparable governing
body) of Borrower, or (b) the occurrence of an event or series of events that
would trigger any “change of control” event of default or “Change of Control”
offer to purchase provision in any of the Subordinated Debt Documents.

“Collateral” shall mean all property or rights in which a security interest,
mortgage, lien or other encumbrance for the benefit of the Lenders is or has
been granted or arises or has arisen, under or in connection with this
Agreement, the other Loan Documents, or otherwise to secure the Indebtedness.

“Collateral Documents” shall mean the Security Agreement, the Pledge Agreements,
the Mortgage, the Account Control Agreements and all other security documents
(and any joinders thereto) executed by any Credit Party in favor of the Agent on
or after the Effective Date, in connection with any of the foregoing collateral
documents, in each case, as such collateral documents may be amended or
otherwise modified from time to time.

“Comerica Bank” shall mean Comerica Bank, its successors or assigns.

“Commitments” shall mean the Revolving Credit Aggregate Commitment and, until
the Draw Termination Date, the Equipment Credit Aggregate Commitment.

“Condemnation Proceeds” shall mean the cash proceeds received by any Credit
Party in respect of any condemnation proceeding net of reasonable fees and
expenses (including without limitation attorneys’ fees and expenses) incurred in
connection with the collection thereof.

“Consolidated” (or “consolidated”) or “Consolidating” (or “consolidating”) shall
mean, when used with reference to any financial term in this Agreement, the
aggregate for two or more Persons of the amounts signified by such term for all
such Persons determined on a consolidated (or consolidating) basis in accordance
with GAAP, applied on a consistent basis. Unless otherwise specified herein,
“Consolidated” and “Consolidating” shall refer to Borrower and its Subsidiaries,
determined on a Consolidated or Consolidating basis.

“Consolidated Current Assets” shall mean at any date, all amounts (other than
cash and cash equivalents) that would, in conformity with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of Borrower and its consolidated Subsidiaries at such
date.

“Consolidated Current Liabilities” shall mean at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its consolidated Subsidiaries at such date.

 

5



--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean, as of any date of determination and for any
period of determination, the sum of the net income of Borrower and its
consolidated Subsidiaries, for the applicable period ending on such date of
determination, plus, to the extent deducted in computing such net income,
(i) income taxes paid or payable for that period (including Michigan Business
Tax and similar taxes), (ii) interest expense for that period,
(iii) depreciation and amortization expense for that period, and (iv) non-cash
charges during such period, minus the sum of (i) cash payments made during such
period with respect to non-cash charges which have previously been added back in
the calculation of Consolidated EBITDA and (ii) to the extent included in the
calculation of net income, non-cash gains during such period, in each case
determined in accordance with GAAP.

“Consolidated Funded Debt” shall mean at any date the aggregate amount of all
Funded Debt of the Borrower and its Subsidiaries at such date, determined on a
Consolidated basis.

“Consolidated Working Capital” shall mean at any date, the excess of
Consolidated Current Assets on such date over Consolidated Current Liabilities
on such date.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Covenant Compliance Report” shall mean the report to be furnished by Borrower
to the Agent pursuant to Section 7.2(a) hereof, substantially in the form
attached hereto as Exhibit J and certified by a Responsible Officer of the
Borrower, in which report Borrower shall set forth the information specified
therein and which shall include a statement of then applicable level for the
Applicable Margin and Applicable Fee Percentages as specified in Schedule 1.1
attached to this Agreement.

“Credit Parties” shall mean the Borrower and its Subsidiaries who are
Guarantors, and “Credit Party” shall mean any one of them, as the context
indicates or otherwise requires.

“Credit Party Agent Investments” shall mean loans, advances and other
Investments by a Credit Party in or to a Credit Party Agent.

“Credit Party Agents” shall mean commissioned agents or agencies and business
entities formed by commissioned agents or agencies which provide goods or
services to a Credit Party in connection with the transportation of goods

“Daily Adjusting LIBOR Rate” shall mean for any day a per annum interest rate
which is equal to the quotient of the following:

 

  (a) the LIBOR Rate;

divided by

 

  (b)

a percentage (expressed as a decimal) equal to 1.00 minus the maximum rate on
such date at which Agent is required to maintain reserves on “Euro-currency
Liabilities” as defined in and pursuant to Regulation D of the Board of
Governors

 

6



--------------------------------------------------------------------------------

  of the Federal Reserve System or, if such regulation or definition is
modified, and as long as Agent is required to maintain reserves against a
category of liabilities which includes eurodollar deposits or includes a
category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category;

such sum to be rounded upward, if necessary, in the discretion of the Agent, to
the seventh decimal place.

“Debt” shall mean as to any Person, without duplication (a) all Funded Debt of a
Person, (b) all Guarantee Obligations of such Person, (c) all obligations of
such Person under conditional sale or other title retention agreements relating
to property or assets purchased by such Person, (d) all indebtedness of such
Person arising in connection with any Hedging Transaction entered into by such
Person, (e) all recourse Debt of any partnership of which such Person is the
general partner, and (f) any Off Balance Sheet Liabilities.

“Default” shall mean any event that with the giving of notice or the passage of
time, or both, would constitute an Event of Default under this Agreement.

“Defaulting Lender” shall mean a Lender that, as determined by the Agent (with
notice to the Borrower of such determination), (a) has failed to perform any of
its funding obligations hereunder, including, without limitation, in respect of
its Percentage of any Advances or participations in Letters of Credit or Swing
Line Advances, within one Business Day of the date required to be funded by it
hereunder, unless such Lender notifies the Agent and the Borrower in writing
that such failure is a result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default or Event of Default, shall be specifically
identified in such writing) have not been satisfied, (b) has notified the
Borrower, the Agent or any Lender that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit, (c) has failed, within one Business Day after request
by the Agent, to confirm in a manner satisfactory to the Agent that it will
comply with its funding obligations, unless such Lender notifies the Agent and
the Borrower in writing that such failure is a result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable Default or Event of Default,
shall be specifically identified in such writing) have not been satisfied, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state, federal or other governmental or regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
governmental authority unless deemed so by Agent in its sole discretion.

 

7



--------------------------------------------------------------------------------

“Designated Foreign Subsidiaries” shall mean the Foreign Subsidiaries of the
Borrower, if any, designated by the Agent from time to time as material to the
operations or financial performance or condition of the Borrower and its
Subsidiaries.

“Distribution” is defined in Section 8.5 hereof.

“Dollars” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Subsidiary” shall mean any Subsidiary of Borrower incorporated or
organized under the laws of the United States of America, or any state or other
political subdivision thereof or which is considered to be a “disregarded
entity” for United States federal income tax purposes and which is not a
“controlled foreign corporation” as defined under Section 957 of the Internal
Revenue Code, in each case provided such Subsidiary is owned by Borrower or a
Domestic Subsidiary of Borrower, and “Domestic Subsidiaries” shall mean any or
all of them.

“Draw Termination Date” is defined in Section 2.A.1.

“Effective Date” shall mean the date on which all the conditions precedent set
forth in Sections 5.1 and 5.2 have been satisfied.

“Effective Date Payments” shall mean the dividends and other payments, including
various dividend distribution promissory notes, expected to be made by the
Borrower on or around the Effective Date and which are identified as Effective
Date Payments in the Sources and Uses.

“Electronic Transmission” shall mean each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail or E-Fax, or otherwise to or from an E-System or
other equivalent service.

“Eligible Accounts” shall mean an Account as to which the following is true and
accurate as of the date that such Account is included in the applicable
Borrowing Base Certificate:

 

  (a) such Account arose in the ordinary course of the business of a Borrowing
Base Obligor out of either (i) a bona fide sale of Inventory by such Borrowing
Base Obligor, and in such case such Inventory has in fact been shipped to the
applicable Account Debtor or the Inventory has otherwise been accepted by the
applicable Account Debtor, or (ii) services performed by such Borrowing Base
Obligor under an enforceable contract (written or oral), and in such case such
services have in fact been performed for the applicable Account Debtor and
accepted by such Account Debtor;

 

  (b) such Account represents a legally valid and enforceable claim which is due
and owing to a Borrowing Base Obligor by the applicable Account Debtor and for
such amount as is represented by the Borrower to Agent in the applicable
Borrowing Base Certificate;

 

8



--------------------------------------------------------------------------------

  (c) it is evidenced by an invoice dated not later seven (7) Business Days
after the last day of the month in which the performance of the services giving
rise to such Account occurred and not more than one hundred twenty (120) days
have passed since the invoice date corresponding to such Account;

 

  (d) the unpaid balance of such Account (or portion thereof) that is included
in the applicable Borrowing Base Certificate is not subject to any defense or
counterclaim that has been asserted by the applicable Account Debtor, or any
setoff, contra account, credit, allowance or adjustment by the Account Debtor
because of returned, inferior or damaged Inventory or services, or for any other
reason, except for customary discounts allowed by the applicable Borrowing Base
Obligor in the ordinary course of business for prompt payment, and, to the
extent there is any agreement between the applicable Borrowing Base Obligor, the
related Account Debtor and any other Person, for any rebate, discount,
concession or release of liability in respect of such Account, in whole or in
part, the amount of such rebate, discount, concession or release of liability
shall be excluded from the Borrowing Base;

 

  (e) the applicable Borrowing Base Obligor has granted to the Agent pursuant to
or in accordance with the Collateral Documents (except to the extent not
required to do so thereunder) a first priority perfected security interest in
such Account prior in right to all other Persons and such Account has not been
sold, transferred or otherwise assigned or encumbered by such Borrowing Base
Obligor, as applicable, to or in favor of any Person other than pursuant to or
in accordance with the Collateral Documents or this Agreement;

 

  (f) such Account is not represented by any note, trade acceptance, draft or
other negotiable instrument or by any chattel paper, except to the extent any
such note, trade acceptance, draft, other negotiable instrument or chattel paper
has been endorsed and delivered by any Borrowing Base Obligor pursuant to or in
accordance with the Collateral Documents or this Agreement and/or otherwise in a
manner satisfactory to the Agent on or prior to such Account’s inclusion in any
applicable Borrowing Base Certificate;

 

  (g) it is not an Account billed in advance, payable on delivery, subject to a
retainage or holdback by the Account Debtor, for consigned goods, for progress
billings (provided that progress billings do not include Accounts generated
under contracts which call for periodic invoicing for completed services and
under which a Borrowing Base Obligor provides periodic services for an Account
Debtor and then invoices the Account Debtor in accordance with the terms of the
contract once the services are completed) for guaranteed sales, for unbilled
sales, payable at a future date or bonded or insured by a surety company; and

 

9



--------------------------------------------------------------------------------

  (h) the Account Debtor on such Account is not:

 

  (i) an Affiliate of any Borrower or any of its Subsidiaries (other than
Eligible Accounts for which the Account Debtor is an MFS Entity) provided that
for purposes of determining Eligible Accounts, P.A.M. Transportation and its
Subsidiaries shall not be considered to be Affiliates of any Borrowing Base
Obligors;

 

  (ii) the United States of America or any department, agency, or
instrumentality thereof (unless the applicable Borrowing Base Obligor has
assigned its right to payment of such Account to Agent in a manner reasonably
satisfactory to Agent so as to comply with the provisions of the Federal
Assignment of Claims Act);

 

  (iii) a citizen or resident of, or incorporated or formed in, any jurisdiction
other than one of the United States or a Province of Canada, unless such Account
is secured by a letter of credit issued by a bank acceptable to the Agent which
letter of credit shall be in form and substance acceptable to the Agent; or

 

  (iv) an Account Debtor whose Accounts the Agent, acting in its reasonable
credit judgment, has deemed not to constitute Eligible Accounts because the
collectibility of such Accounts is or is reasonably expected to be impaired; and

 

  (i) such Account satisfies any other eligibility criteria established from
time to time by Agent in its sole discretion or at the direction of the Majority
Revolving Credit Lenders (provided that such criteria shall not include
concentration limits for Account Debtors which are customers of any Borrowing
Base Obligor as of the Effective Date).

Any Account, which is at any time an Eligible Account but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account.

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) any Person (other than a natural person) that is or will be engaged in the
business of making, purchasing, holding or otherwise investing in commercial
loans or similar extensions of credit in the ordinary course of its business,
provided that such Person is administered or managed by a Lender, an Affiliate
of a Lender or an entity or Affiliate of an entity that administers or manages a
Lender; or (d) any other Person (other than a natural person) approved by the
(i) Agent (and in the case of an assignment of a commitment under the Revolving
Credit, the Issuing Lender and Swing Line Lender), and (ii) unless a Event of
Default has occurred and is continuing, the Borrower (each such approval of the
Agent, Issuing Lender, Swing Line Lender and the Borrower not to be unreasonably
withheld or delayed); provided that (x) notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower, or any of the Borrower’s Affiliates or
Subsidiaries; and (y) no assignment shall be made to a Defaulting Lender (or any
Person who would be a Defaulting Lender if such Person was a Lender hereunder)
without the consent of the Agent, and in the case of an assignment of a
commitment under the Revolving Credit, the Issuing Lender and the Swing Line
Lender.

 

10



--------------------------------------------------------------------------------

“Eligible Equipment” shall mean new and used machinery and equipment purchased
by Borrower or a Guarantor to be used in the operation of such Person’s business
(i) which is acceptable to the Agent in the exercise of its reasonable
discretion and (ii) over which a first priority Lien has been granted to the
Agent for the benefit of the Lenders.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code and the regulations in effect from time to
time thereunder.

“E-System” shall mean any electronic system and any other Internet or
extranet-based site, whether such electronic system is owned, operated, hosted
or utilized by the Agent, any of its Affiliates or any other Person, providing
for access to data protected by passcodes or other security system.

“Equipment Credit” shall mean the Equipment Credit loans to be advanced to the
Company by the Equipment Credit Lenders pursuant to Article 2.A hereof, in an
aggregate amount (subject to the terms hereof), not to exceed, at any one time
outstanding, the Equipment Credit Aggregate Commitment.

“Equipment Credit Advance” shall mean a borrowing requested by Borrower and made
by the Equipment Credit Lenders under Section 2.A.1 of this Agreement, including
without limitation any readvance, refunding or conversion of such borrowing
pursuant to Section 2.A.3 hereof, and shall include, as applicable, a
Eurocurrency-based Advance and/or a Base Rate Advance.

“Equipment Credit Aggregate Commitment” shall mean Sixty Million Dollars
($60,000,000), subject to termination under Section 9.2 hereof.

“Equipment Credit Commitment Amount” shall mean with respect to any Equipment
Credit Lender, (i) if the Equipment Credit Aggregate Commitment has not been
terminated, the amount specified opposite such Equipment Credit Lender’s name in
the column entitled “Equipment Credit Commitment Amount” on Schedule 1.2, as
adjusted from time to time in accordance with the terms hereof; and (ii) if the
Equipment Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), the amount equal to its Percentage of the aggregate
principal amount outstanding under the Equipment Credit.

“Equipment Credit Lenders” shall mean the financial institutions from time to
time parties to this Agreement as lenders of the Equipment Credit.

“Equipment Credit Maturity Date” shall mean August 28, 2017, or such later date
to which the Equipment Maturity Date has been extended in accordance with the
provisions of Section 2.A.13.

“Equipment Credit Notes” shall mean the equipment credit notes described in
Section 2.A.2 hereof, made by the Borrower to each of the Equipment Credit
Lenders in the form annexed to this agreement as Exhibit O, as such notes may be
amended or supplemented from time to time, and any other notes issued in
substitution, replacement or renewal thereof from time to time.

 

11



--------------------------------------------------------------------------------

“Equipment Credit Percentage” shall mean with respect to each Equipment Credit
Lender, its percentage share, as set forth on Schedule 1.2, of the Equipment
Credit, as such Schedule may be revised from time to time by Agent in accordance
with Section 13.8.

“Equipment Credit Unused Fee” shall mean the fees payable to Agent for
distribution to the Equipment Credit Lenders pursuant to Section 2.A.12.

“Equity Interest” shall mean (i) in the case of any corporation, all capital
stock and any securities exchangeable for or convertible into capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents of corporate stock
(however designated) in or to such association or entity, (iii) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general or limited) and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing Person, and including, in all of the
foregoing cases described in clauses (i), (ii), (iii) or (iv), any warrants,
rights or other options to purchase or otherwise acquire any of the interests
described in any of the foregoing cases.

“Eurodollar-based Advance” shall mean any Advance which bears interest at the
Eurodollar-based Rate.

“Eurodollar-based Rate” shall mean a per annum interest rate which is equal to
the sum of the Applicable Margin, plus the quotient of:

 

  (a) the LIBOR Rate, divided by

 

  (b) a percentage equal to 100% minus the maximum rate on such date at which
Agent is required to maintain reserves on ‘Eurocurrency Liabilities’ as defined
in and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Agent is
required to maintain reserves against a category of liabilities which includes
eurocurrency deposits or includes a category of assets which includes
eurocurrency loans, the rate at which such reserves are required to be
maintained on such category,

such sum to be rounded upward, if necessary, in the discretion of the Agent, to
the seventh decimal place.

“Eurodollar-Interest Period” shall mean, for any Eurodollar-based Advance, an
Interest Period of one, two or three months (or any shorter or longer periods
agreed to in advance by the Borrower, Agent and the Lenders) as selected by
Borrower, for such Eurodollar-based Advance pursuant to Section 2.3 or 4.4
hereof, as the case may be.

“Eurodollar Lending Office” shall mean, (a) with respect to the Agent, Agent’s
office located at its Grand Caymans Branch or such other branch of Agent,
domestic or foreign, as it

 

12



--------------------------------------------------------------------------------

may hereafter designate as its Eurodollar Lending Office by written notice to
Borrower and the Lenders and (b) as to each of the Lenders, its office, branch
or affiliate located at its address set forth on the signature pages hereof (or
identified thereon as its Eurodollar Lending Office), or at such other office,
branch or affiliate of such Lender as it may hereafter designate as its
Eurodollar Lending Office by written notice to Borrower and Agent.

“Event of Default” shall mean each of the Events of Default specified in
Section 9.1 hereof.

“Excess Cash Flow” shall mean, for any Fiscal Year, beginning with the Fiscal
Year ending December 31, 2012, the sum of (without duplication) (a) Net Income
for such Fiscal Year plus (b) to the extent deducted in determining Net Income
for such Fiscal Year, depreciation and amortization and non-cash losses for such
Fiscal Year, plus (c) if applicable, any net decrease in Consolidated Working
Capital for such fiscal year, minus (d) the sum of (i) any net increases in
Consolidated Working Capital for such Fiscal Year, (ii) Capital Expenditures
made during such Fiscal Year excluding any Capital Expenditures financed with
money borrowed (other than with Revolving Credit Advances and Swing Line
Advances), (iii) Permitted Acquisitions and other acquisitions approved by the
Majority Lenders made during such Fiscal Year excluding the portion of any such
acquisition funded with borrowed money (other than with Revolving Credit
Advances and Swing Line Advances) or seller financing, (iv) the amount of any
optional prepayment of the Term Loan during such Fiscal Year, (v) the amount of
all scheduled payments and mandatory prepayments of principal on Funded Debt
made during such Fiscal Year (excluding any payment on the Revolving Credit or
any other revolving loan facility for which there is no corresponding permanent
reduction in the applicable revolving credit facility) made during such Fiscal
Year and (vi) any non-cash credits or gains included in Net Income for such
Fiscal Year.

“Excluded Issuance” shall mean any issuance of Equity Interests or Subordinated
Debt by a Credit Party to another Credit Party or to a Moroun Family
Shareholder.

“Excluded Taxes” shall mean, with respect to any Lender or Agent, (a) taxes
measured by net income (including branch profit taxes) and franchise taxes
imposed in lieu of net income taxes, in each case imposed on any Lender or Agent
as a result of a present or former connection between such Lender or Agent and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than such
connection arising solely from any Lender or Agent having executed, delivered or
performed its obligations or received a payment under, or enforced, any Loan
Document); (b) in the case of any Non-U.S. Lender, any U.S. withholding taxes to
the extent that the obligation to withhold amounts existed on the date that such
Person became a “Lender” under this Agreement in the capacity under which such
Person makes a claim under Section 10.1(d) or designates a new lending office,
except in each case to the extent such Person is a direct or indirect assignee
of any other Lender that was entitled, at the time the assignment to such Person
became effective, to receive additional amounts under Section 10.1(d);
(c) backup withholding or other withholding taxes that are directly attributable
to the failure by any Lender to deliver the documentation required to be
delivered pursuant to Section 13.13; and (d) in the case of a Non-U.S. Lender,
any United States federal withholding taxes imposed on amounts payable to such
Non-U.S. Lender as a result of such Non-U.S. Lender’s failure to comply with the
applicable requirements set forth in FATCA after December 31, 2012.

 

13



--------------------------------------------------------------------------------

“FATCA” shall mean sections 1471 through 1474 of the Internal Revenue Code as of
the date of this Agreement, and the United States Treasury Regulations
promulgated thereunder (or any amended or successor provisions substantively
comparable and not materially more onerous to comply with).

“Federal Funds Effective Rate” shall mean, for any day, a fluctuating interest
rate per annum equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by Agent, all as conclusively determined by the Agent, such sum to be
rounded upward, if necessary, in the discretion of the Agent, to the nearest
whole multiple of 1/100th of 1%.

“Fee Letter” shall mean the fee letter by and between Borrower and Comerica Bank
dated as of June 25, 2012 relating to the Indebtedness hereunder, as amended,
restated, replaced or otherwise modified from time to time.

“Fees” shall mean the Revolving Credit Facility Fee, the Equipment Credit Unused
Fee, the Ticking Fee, the Letter of Credit Fees and the other fees and charges
(including any agency fees) payable by Borrower to the Lenders, the Issuing
Lender or Agent hereunder or under the Fee Letter.

“Final Maturity Date” shall mean the last to occur of (i) the Revolving Credit
Maturity Date, (ii) the Term Loan Maturity Date, or (iii) the Equipment Credit
Maturity Date.

“Fiscal Year” shall mean the twelve-month period ending on each December 31.

“Fixed Charge Coverage Ratio” shall mean as of any date of determination thereof
a ratio the numerator of which is Consolidated EBITDA for the four preceding
fiscal quarters ending on such date, minus Distributions for such period
(excluding the Effective Date Payments which are Distributions or payments of
dividend distribution promissory notes and any Distributions paid in cash before
the Effective Date), minus unfinanced Capital Expenditures during such period,
minus taxes paid in cash during such period, minus Purchases made under the
provisions of Section 8.5(e) during such period, and the denominator of which is
the sum of all scheduled payments of long-term debt (including the principal
component of Capital Lease Obligations but excluding any Effective Date
Payments) payable during such period, plus interest expense for such period
(including the interest component of Capital Lease Obligations).

“Foreign Subsidiary” shall mean any Subsidiary, other than a Domestic
Subsidiary, and “Foreign Subsidiaries” shall mean any or all of them.

“Fronting Exposure” shall mean, at any time there is an Defaulting Lender,
(a) with respect to the Issuing Lender, such Defaulting Lender’s Percentage of
the outstanding Letter of

 

14



--------------------------------------------------------------------------------

Credit Obligations with respect to Letters of Credit issued by such Issuing
Lender, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Percentage of outstanding Swing Line Advances made by the Swing Line Lender.

“Funded Debt” of any Person shall mean, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services as of such date (other than operating leases and
trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practices) or which is evidenced by a note, bond,
debenture or similar instrument, (b) the principal component of all obligations
of such Person under Capitalized Leases, (c) all reimbursement obligations
(actual, contingent or otherwise) of such Person in respect of letters of
credit, bankers acceptances or similar obligations issued or created for the
account of such Person, (d) all Off Balance Sheet Liabilities, (e) all
liabilities of the type described in (a), (b), (c) and (d) above that are
secured by any Liens on any property owned by such Person as of such date even
though such Person has not assumed or otherwise become liable for the payment
thereof, the amount of which is determined in accordance with GAAP; provided
however that so long as such Person is not personally liable for any such
liability, the amount of such liability shall be deemed to be the lesser of the
fair market value at such date of the property subject to the Lien securing such
liability and the amount of the liability secured, and (e) all Guarantee
Obligations in respect of any liability which constitutes Funded Debt; provided,
however that Funded Debt shall not include any indebtedness under any Hedging
Transaction prior to the occurrence of a termination event with respect thereto.

“GAAP” shall mean, as of any applicable date of determination, generally
accepted accounting principles in the United States of America, consistently
applied, as in effect of the date of this Agreement; provided however, that with
respect to the calculation of the financial covenants set forth in Section 7.9
such calculations shall be substantially in accordance with applicable
Interstate Commerce Commission regulations, but nevertheless to the extent
possible, substantially consistent with GAAP.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government or any group or body charged with setting financial accounting or
regulatory capital rules or standards (including without limitation any
supranational bodies such as the European Union or the European Central Bank,
the Financial Accounting Standards Board, the Bank for International Settlement
or the Basel Committee on Banking Supervision or any successor or similar
authority to any of the foregoing).

“Governmental Obligations” means noncallable direct general obligations of the
United States of America or obligations the payment of principal of and interest
on which is unconditionally guaranteed by the United States of America.

“Guarantee Obligation” shall mean as to any Person (the “guaranteeing person”)
any obligation of the guaranteeing Person in respect of any obligation of
another Person (the “primary obligor”) (including, without limitation, any bank
under any letter of credit), the

 

15



--------------------------------------------------------------------------------

creation of which was induced by a reimbursement agreement, guaranty agreement,
keepwell agreement, purchase agreement, counterindemnity or similar obligation
issued by the guaranteeing person, in either case guaranteeing or in effect
guaranteeing any Debt, leases, dividends or other obligations (the “primary
obligations”) of the primary obligor in any manner, whether directly or
indirectly, including, without limitation, any obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the applicable Person in good faith.

“Guarantor(s)” shall mean each Subsidiary of Borrower which has executed and
delivered to the Agent a Guaranty (or a joinder to a Guaranty), and a Security
Agreement (or a joinder to the Security Agreement).

“Guaranty” shall mean, collectively, the guaranty agreements executed and
delivered by the applicable Guarantors on the Effective Date pursuant to
Section 5.1 hereof and those guaranty agreements executed and delivered from
time to time after the Effective Date (whether by execution of joinder
agreements or otherwise) pursuant to Section 7.13 hereof or otherwise, in each
case in the form attached hereto as Exhibit I, as amended, restated or otherwise
modified from time to time.

“Hazardous Material” shall mean any hazardous or toxic waste, substance or
material defined or regulated as such in or for purposes of the Hazardous
Material Laws.

“Hazardous Material Law(s)” shall mean all laws, codes, ordinances, rules,
regulations and other governmental restrictions and requirements issued by any
federal, state, local or other governmental or quasi-governmental authority or
body (or any agency, instrumentality or political subdivision thereof)
pertaining to any substance or material which is regulated for reasons of
health, safety or the environment and which is present or alleged to be present
on or about or used in any facilities owned, leased or operated by Borrower or
any of its Subsidiaries, or any portion thereof including, without limitation,
those relating to soil, surface, subsurface ground water conditions and the
condition of the indoor and outdoor ambient air; any so-called “superfund” or
“superlien” law; and any other United States federal, state or local statute,
law,

 

16



--------------------------------------------------------------------------------

ordinance, code, rule, regulation, order or decree regulating, relating to, or
imposing liability or standards of conduct concerning, any Hazardous Material,
as now or at any time during the term of the Agreement in effect.

“Hedging Agreement” shall mean any agreement relating to a Hedging Transaction
entered into between the Borrower and any Lender or an Affiliate of a Lender.

“Hedging Transaction” means each interest rate swap transaction, basis swap
transaction, forward rate transaction, equity transaction, equity index
transaction, foreign exchange transaction, cap transaction, floor transaction
(including any option with respect to any of these transactions and any
combination of any of the foregoing).

“Hereof”, “hereto”, “hereunder” and similar terms shall refer to this Agreement
and not to any particular paragraph or provision of this Agreement.

“Indebtedness” shall mean all indebtedness and liabilities (including without
limitation principal, interest (including without limitation interest accruing
at the then applicable rate provided in this Agreement or any other applicable
Loan Document after an applicable maturity date and interest accruing at the
then applicable rate provided in this Agreement or any other applicable Loan
Document after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Credit
Parties whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), fees, expenses and other charges) arising under
this Agreement or any of the other Loan Documents, whether direct or indirect,
absolute or contingent, of any Credit Party to any of the Lenders or Affiliates
thereof or to the Agent, in any manner and at any time, whether arising under
this Agreement, the Guaranty or any of the other Loan Documents (including
without limitation, payment obligations under Hedging Transactions evidenced by
Hedging Agreements), due or hereafter to become due, now owing or that may
hereafter be incurred by any Credit Party to any of the Lenders or Affiliates
thereof or to the Agent, and which shall be deemed to include protective
advances made by Agent with respect to the Collateral under or pursuant to the
terms of any Loan Document and any liabilities of any Credit Party to Agent or
any Lender or any Affiliate of any Lender arising in connection with any Lender
Products provided by any Lender or Affiliates thereof, in each case whether or
not reduced to judgment, with interest according to the rates and terms
specified, and any and all consolidations, amendments, renewals, replacements,
substitutions or extensions of any of the foregoing; provided, however that for
purposes of calculating the Indebtedness outstanding under this Agreement or any
of the other Loan Documents, the direct and indirect and absolute and contingent
obligations of the Credit Parties (whether direct or contingent) shall be
determined without duplication.

“Initial Reinvestment Period” shall mean a 180-day period during which
Reinvestment must be commenced under Section 4.8(b) and (d) of this Agreement.

“Insurance Proceeds” shall mean the cash proceeds received by Borrower or any of
its Subsidiaries from any insurer in respect of any damage or destruction of any
property or asset net of reasonable fees and expenses (including without
limitation attorneys fees and expenses) incurred solely in connection with the
recovery thereof.

 

17



--------------------------------------------------------------------------------

“Intercompany Note” shall mean any promissory note issued or to be issued by any
Credit Party to another Credit Party to evidence an intercompany loan in form
and substance satisfactory to Agent.

“Interest Period” shall mean (a) with respect to a Eurodollar-based Advance, a
Eurodollar-Interest Period, commencing on the day a Eurodollar-based Advance is
made, or on the effective date of an election of the Eurodollar-based Rate made
under Section 2.3 or 4.4 hereof, and (b) with respect to a Swing Line Advance
carried at the Quoted Rate, an interest period of 30 days (or any lesser number
of days agreed to in advance by the Borrower, Agent and the Swing Line Lender);
provided, however that (i) any Interest Period which would otherwise end on a
day which is not a Business Day shall end on the next succeeding Business Day,
except that as to an Interest Period in respect of a Eurodollar-based Advance,
if the next succeeding Business Day falls in another calendar month, such
Interest Period shall end on the next preceding Business Day, (ii) when an
Interest Period in respect of a Eurodollar-based Advance begins on a day which
has no numerically corresponding day in the calendar month during which such
Interest Period is to end, it shall end on the last Business Day of such
calendar month, and (iii) no Interest Period in respect of any Advance shall
extend beyond the Revolving Credit Maturity Date, the Term Loan Maturity Date or
the Equipment Credit Maturity Date, as applicable.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986 of the
United States of America, as amended from time to time, and the regulations
promulgated thereunder.

“Inventory” shall mean any inventory as defined under the UCC.

“Investment” shall mean, when used with respect to any Person, (a) any loan,
investment or advance made by such Person to any other Person (including,
without limitation, any Guarantee Obligation) in respect of any Equity Interest,
Debt, obligation or liability of such other Person and (b) any other investment
made by such Person (however acquired) in Equity Interests in any other Person,
including, without limitation, any investment made in exchange for the issuance
of Equity Interest of such Person and any investment made as a capital
contribution to such other Person.

“Issuing Lender” shall mean Comerica Bank in its capacity as issuer of one or
more Letters of Credit hereunder, or its successor designated by Borrower and
the Revolving Credit Lenders.

“Issuing Office” shall mean such office as Issuing Lender shall designate as its
Issuing Office.

“Lender Products” shall mean any one or more of the following types of services
or facilities extended to the Credit Parties by any Lender: (i) credit cards,
(ii) credit card processing services, (iii) debit cards, (iv) purchase cards,
(v) Automated Clearing House (ACH) transactions, (vi) cash management, including
controlled disbursement services, and (vii) establishing and maintaining deposit
accounts.

“Lenders” shall have the meaning set forth in the preamble, and shall include
the Revolving Credit Lenders, the Equipment Credit Lenders, the Term Loan
Lenders, the Swing Line Lender and any permitted assignee which becomes a Lender
pursuant to Section 13.8 hereof.

 

18



--------------------------------------------------------------------------------

“Letter of Credit Agreement” shall mean, collectively, the letter of credit
application and related documentation executed and/or delivered by the Borrower
in respect of each Letter of Credit, in each case satisfactory to the Issuing
Lender, as amended, restated or otherwise modified from time to time.

“Letter of Credit Documents” shall have the meaning ascribed to such term in
Section 3.7(a) hereof.

“Letter of Credit Fees” shall mean the fees payable in connection with Letters
of Credit pursuant to Section 3.4(a) and (b) hereof.

“Letter of Credit Maximum Amount” shall mean Five Million Dollars ($5,000,000).

“Letter of Credit Obligations” shall mean at any date of determination, the sum
of (a) the aggregate undrawn amount of all Letters of Credit then outstanding,
and (b) the aggregate amount of Reimbursement Obligations which remain unpaid as
of such date.

“Letter of Credit Payment” shall mean any amount paid or required to be paid by
the Issuing Lender in its capacity hereunder as issuer of a Letter of Credit as
a result of a draft or other demand for payment under any Letter of Credit.

“Letter(s) of Credit” shall mean any standby letters of credit issued by Issuing
Lender at the request of or for the account of Borrower pursuant to Article 3
hereof.

“LIBOR Rate” shall mean,

 

  (a) with respect to the principal amount of any Eurodollar-based Advance
outstanding hereunder, the per annum rate of interest determined on the basis of
the rate for deposits in United States Dollars for a period equal to the
relevant Eurodollar-Interest Period, commencing on the first day of such
Eurodollar-Interest Period, appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 11:00 a.m. (Detroit, Michigan time) (or soon
thereafter as practical), two (2) Business Days prior to the first day of such
Eurodollar-Interest Period. In the event that such rate does not appear on Page
BBAM of the Bloomberg Financial Markets Information Service (or otherwise on
such Service), the “LIBOR Rate” shall be determined by reference to such other
publicly available service for displaying LIBOR rates as may be agreed upon by
Agent and Borrower, or, in the absence of such agreement, the “LIBOR Rate”
shall, instead, be the per annum rate equal to the average (rounded upward, if
necessary, to the nearest one-sixteenth of one percent (1/16%)) of the rate at
which Agent is offered dollar deposits at or about 11:00 a.m. (Detroit, Michigan
time) (or soon thereafter as practical), two (2) Business Days prior to the
first day of such Eurodollar-Interest Period in the interbank LIBOR market in an
amount comparable to the principal amount of the relevant Eurodollar-based
Advance which is to bear interest at such Eurodollar-based Rate and for a period
equal to the relevant Eurodollar-Interest Period; and

 

19



--------------------------------------------------------------------------------

  (b) with respect to the principal amount of any Advance carried at the Daily
Adjusting LIBOR Rate outstanding hereunder, the per annum rate of interest
determined on the basis of the rate for deposits in United States Dollars for a
period equal to one (1) month appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 11:00 a.m. (Detroit, Michigan time) (or soon
thereafter as practical) on such day, or if such day is not a Business Day, on
the immediately preceding Business Day. In the event that such rate does not
appear on Page BBAM of the Bloomberg Financial Markets Information Service (or
otherwise on such Service), the “LIBOR Rate” shall be determined by reference to
such other publicly available service for displaying eurodollar rates as may be
agreed upon by Agent and Borrower, or, in the absence of such agreement, the
“LIBOR Rate” shall, instead, be the per annum rate equal to the average of the
rate at which Agent is offered dollar deposits at or about 11:00 a.m. (Detroit,
Michigan time) (or soon thereafter as practical) on such day in the interbank
eurodollar market in an amount comparable to the principal amount of the
Indebtedness hereunder which is to bear interest at such “LIBOR Rate” and for a
period equal to one (1) month.

“Lien” shall mean any security interest in or lien on or against any property
arising from any pledge, assignment, hypothecation, mortgage, security interest,
deposit arrangement, trust receipt, conditional sale or title retaining
contract, sale and leaseback transaction, Capitalized Lease, consignment or
bailment for security, or any other type of lien, charge, encumbrance, title
exception, preferential or priority arrangement affecting property (including
with respect to stock of any Subsidiary, any stockholder agreements, voting
rights agreements, buy-back agreements and all similar arrangements), whether
based on common law or statute.

“LINC” shall mean LINC Logistics Company, a Michigan corporation.

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if
issued), the Letter of Credit Agreements, the Letters of Credit, the Guaranty,
the Subordination Agreements, the Collateral Documents, each Hedging Agreement,
and any other documents, certificates or agreements that are executed and
required to be delivered pursuant to any of the foregoing documents, as such
documents may be amended, restated or otherwise modified from time to time.

“Majority Equipment Credit Lenders” shall mean at any time, the Equipment Credit
Lenders holding more than 50.0% of the Equipment Credit Aggregate Commitment
(or, if the Equipment Credit Aggregate Commitment has been terminated (whether
by maturity, acceleration or otherwise), the aggregate principal amount then
outstanding under the Equipment Credit); provided that, so long as there are
fewer than three Equipment Credit Lenders, considering any Equipment Credit
Lender and its Affiliates as a single Equipment Credit Lender, “Majority
Equipment Credit Lenders” shall mean all Equipment Credit Lenders. The
commitments of, and portion of the Indebtedness attributable to, any Defaulting
Lender shall be excluded for purposes of making a determination of “Majority
Equipment Credit Lenders”.

 

20



--------------------------------------------------------------------------------

“Majority Lenders” shall mean at any time, Lenders holding more than 50.0% of
the sum of (i) the Revolving Credit Aggregate Commitment (or, if the Revolving
Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), the aggregate principal amount outstanding under the
Revolving Credit), plus (ii) the Equipment Credit Aggregate Commitment (or, if
the Equipment Credit Aggregate Commitment has been terminated (whether by
maturity, acceleration or otherwise), the aggregate principal amount outstanding
under the Equipment Credit), plus (iii) the aggregate principal amount then
outstanding under the Term Loan; provided that, for purposes of determining
Majority Lenders hereunder, the Letter of Credit Obligations and principal
amount outstanding under the Swing Line shall be allocated among the Revolving
Credit Lenders based on their respective Revolving Credit Percentages; provided
further that so long as there are fewer than three Lenders, considering any
Lender and its Affiliates as a single Lender, “Majority Lenders” shall mean all
Lenders. The Commitments of, and portion of the Indebtedness attributable to,
any Defaulting Lender shall be excluded for purposes of making a determination
of “Majority Lenders”.

“Majority Revolving Credit Lenders” shall mean at any time, the Revolving Credit
Lenders holding more than 50.0% of the Revolving Credit Aggregate Commitment
(or, if the Revolving Credit Aggregate Commitment has been terminated (whether
by maturity, acceleration or otherwise), the aggregate principal amount then
outstanding under the Revolving Credit); provided that, for purposes of
determining Majority Revolving Credit Lenders hereunder, the Letter of Credit
Obligations and principal amount outstanding under the Swing Line shall be
allocated among the Revolving Credit Lenders based on their respective Revolving
Credit Percentages; provided further that so long as there are fewer than three
Revolving Credit Lenders, considering any Revolving Credit Lender and its
Affiliates as a single Revolving Credit Lender, “Majority Revolving Credit
Lenders” shall mean all Revolving Credit Lenders. The Commitment of, and portion
of the Indebtedness attributable to, any Defaulting Lender shall be excluded for
purposes of making a determination of “Majority Revolving Credit Lenders”.

“Majority Term Loan Lenders” shall mean at any time with respect to the Term
Loan, Term Loan Lenders holding more than 50.0% of the aggregate principal
amount then outstanding under the Term Loan; provided however that so long as
there are fewer than three Term Loan Lenders, considering any Term Loan Lender
and its Affiliates as a single Term Loan Lender, “Majority Term Loan Lenders”
shall mean all Term Loan Lenders. The portion of the Indebtedness attributable
to, any Defaulting Lender shall be excluded for purposes of making a
determination of “Majority Term Loan Lenders”.

“Margin Facilities” shall mean loan facilities extended to the Borrower by
securities or brokerage firms or other financial institutions secured by the
assets held for the account of the Borrower in a Securities Account with an
advance rate not to exceed 50% of the market value of the assets in the
applicable account and may contain a call provision at 75% or less of market
value.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), business, performance, operations or
properties of the Credit Parties

 

21



--------------------------------------------------------------------------------

taken as a whole, (b) the ability of any Credit Party to perform its obligations
under this Agreement, the Notes (if issued) or any other Loan Document to which
it is a party, or (c) the validity or enforceability of this Agreement, any of
the Notes (if issued) or any of the other Loan Documents or the rights or
remedies of the Agent or the Lenders hereunder or thereunder.

“Material Contract” shall mean (i) each agreement or contract to which the
Borrower or any Subsidiary is a party or in respect of which the Borrower or any
Subsidiary has any liability, that by its terms (without reference to any
indemnity or reimbursement provision therein) provides for aggregate future
guaranteed payments in respect of any such individual agreement or contract of
at least $5,000,000 and (ii) any other agreement or contract the loss of which
would be reasonably likely to result in a Material Adverse Effect; provided that
Material Contracts shall not be deemed to include any Pension Plans, collective
bargaining agreements, or casualty or liability or other insurance policies
maintained in the ordinary course of business.

“Merger Agreement” shall mean that certain agreement and plan of merger made as
of July 25, 2012, among the Borrower and Upton Merger Sub I, Inc., Upton Merger
Sub II, LLC, LINC, Matthew T. Moroun (“MTM”), MTM, in his capacity as trustee of
the MJ Moroun 2012 Annuity Trust, dated April 30, 2012, Manual J. Moroun
(“MJM”), in his capacity as trustee of the Manuel J. Moroun Revocable Trust U/A,
dated March 24, 1977, as amended and restated on December 22, 2004, MTM, solely
in his capacity as agent and attorney-in-fact, and, solely with respect to
certain applicable provisions, MJM, as the same may be amended, supplemented or
otherwise modified from time to time.

“MFS Entities” shall mean CenTra, Inc., its Subsidiaries and any other business
entity which has at least a majority of its voting equity interests owned,
directly or indirectly, through one or more intermediaries, by the Moroun Family
Shareholders.

“Moroun Family Shareholders” shall mean M.J. Moroun, M.T. Moroun and trusts for
their respective benefit or for the benefit of their respective spouses and/or
lineal descendents.

“Mortgages” shall mean the mortgages, covering the property identified on
attached Schedule 1.4 and delivered by the Credit Parties on the Effective Date
pursuant to Section 5.1 hereof and “Mortgage” shall mean any such document, as
such documents may be amended, restated or otherwise modified from time to time.

“Multiemployer Plan” shall mean a Pension Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean the aggregate cash payments received by Borrower
or any Subsidiary from any Asset Sale, the issuance of Equity Interests or the
issuance of Subordinated Debt (other than any Excluded Issuance), as the case
may be, net of the ordinary and customary direct costs incurred in connection
with such sale or issuance, as the case may be, such as legal, accounting and
investment banking fees, sales commissions, and other third party charges, and
net of property taxes, transfer taxes and any other taxes paid or payable by
such Person in respect of any sale or issuance.

“Net Income” shall mean for any period of determination the net income (or loss)
of Borrower and its Subsidiaries for such period, as determined in accordance
with GAAP.

 

22



--------------------------------------------------------------------------------

“New Lender Addendum” shall mean an addendum substantially in the form of
Exhibit N attached hereto, to be executed and delivered by each Lender becoming
a part to this Agreement pursuant to Section 2.13 or 4.10 hereof.

“New Revolving Credit Lenders” shall have the meaning given to such term in
Section 2.13.

“Non-Defaulting Lender” shall mean any Lender that is not, as of the date of
relevance, a Defaulting Lender

“Non-U.S. Lender” is defined in Section 13.13 hereof.

“Notes” shall mean the Revolving Credit Notes, the Equipment Credit Notes, the
Swing Line Note and the Term Loan Notes.

“Off Balance Sheet Liability(ies)” of a Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivables sold by such Person, (ii) any liability under any sale and leaseback
transaction which is not a Capitalized Lease, (iii) any liability under any
so-called “synthetic lease” transaction entered into by such Person, or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of Debt or any of the liabilities set forth in subsections
(i)-(iii) of this definition, but which does not constitute a liability on the
balance sheets of such Person.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.

“Pension Plan” shall mean any plan established and maintained by a Borrower or
any of its Subsidiaries, or contributed to by Borrower or any of its
Subsidiaries, which is qualified under Section 401(a) of the Internal Revenue
Code and subject to the minimum funding standards of Section 412 of the Internal
Revenue Code.

“Percentage” shall mean, as applicable, the Revolving Credit Percentage, the
Term Loan Percentage, the Equipment Credit Percentage or the Weighted
Percentage.

“Permitted Acquisition” shall mean any acquisition by Borrower or any Guarantor
of all or substantially all of the assets of another Person, or of a division or
line of business of another Person, or any Equity Interests of another Person
(excluding any Credit Party Agent Investments) which satisfies and/or is
conducted in accordance with the following requirements:

 

  (a) Such acquisition is of a business or Person engaged in a line of business
which is compatible with, or complementary to, the business of the Borrower or
such Guarantor;

 

  (b) If such acquisition is structured as an acquisition of the Equity
Interests of any Person, then the Person so acquired shall (X) become a
wholly-owned direct Subsidiary of Borrower or of a Guarantor and the Borrower or
the applicable Guarantor shall cause such acquired Person to comply with
Section 7.13 hereof or (Y) provided that the Credit Parties continue to comply
with Section 7.4(a) hereof, be merged with and into Borrower or such a Guarantor
(and, in the case of the Borrower, with the Borrower being the surviving
entity);

 

23



--------------------------------------------------------------------------------

  (c) If such acquisition is structured as the acquisition of assets, such
assets shall be acquired directly by Borrower or a Guarantor (subject to
compliance with Section 7.4(a) hereof);

 

  (d) If the total consideration for the acquisition is greater than
$10,000,000, Borrower shall have delivered to Agent not less than ten (10) (or
such shorter period of time agreed to by the Agent) nor more than ninety
(90) days prior to the date of such acquisition, notice of such acquisition
together with copies of all material documents relating to such acquisition
(including the acquisition agreement and any related document), and historical
financial information, including income statements and balance sheets covering
the immediately preceding fiscal year and most recent fiscal quarter completed
no fewer than forty five (45) days prior to the date of such acquisition for the
acquisition target, and such other information as the Agent may reasonably
request, in each case in form and substance reasonably satisfactory to the
Agent;

 

  (e) Both immediately before and after the consummation of such acquisition and
after giving effect, no Default or Event of Default shall have occurred and be
continuing (including on a pro forma or actual basis any of the financial
covenants set forth in Section 7.9);

 

  (f) If the total consideration for the acquisition is greater than
$10,000,000, Agent shall have received satisfactory evidence showing that the
business or Person being acquired has positive EBITDA.

 

  (g) Agent shall have received satisfactory evidence showing that on and
immediately after the date such acquisition is consummated (and taking into
account any Advances or Letters of Credit to be made or issued, as the case may
be, in connection with the proposed acquisition), the Unused Revolving Credit
Availability shall be at least $8,000,000;

 

  (h) The board of directors (or other Person(s) exercising similar functions)
of the seller of the assets or issuer of the Equity Interests being acquired
shall have approved such transaction or recommended that such transaction be
approved (and such approval or recommendation, as applicable, shall not have
been withdrawn); provided, however, that the requirement of such board of
directors approval shall not apply in the case of a closely held corporation if
not required by applicable law;

 

  (i)

All governmental, quasi-governmental, agency, regulatory or similar licenses,
authorizations, exemptions, qualifications, consents and approvals necessary
under any laws applicable to the Borrower or Guarantor making the acquisition,
or the acquisition target (if applicable)

 

24



--------------------------------------------------------------------------------

  for or in connection with the proposed acquisition and all necessary
non-governmental and other third-party approvals which, in each case, are
material to such acquisition shall have been obtained, and all necessary or
appropriate declarations, registrations or other filings with any court,
governmental or regulatory authority, securities exchange or any other Person,
which in each case, are material to the consummation of such acquisition or to
the acquisition target, if applicable, have been made;

 

  (j) To the knowledge of any Credit Party, there shall be no actions, suits or
proceedings pending or threatened against or affecting the acquisition target in
any court or before or by any governmental department, agency or
instrumentality, which could reasonably be expected to be decided adversely to
the acquisition target and which, if decided adversely, could reasonably be
expected to have a material adverse effect on the business, operations,
properties or financial condition of the acquisition target and its subsidiaries
(taken as a whole) or would materially adversely affect the ability of the
acquisition target to enter into or perform its obligations in connection with
the proposed acquisition, nor shall there be any actions, suits, or proceedings
pending, or to the knowledge of any Credit Party threatened against the Credit
Party that is making the acquisition which would materially adversely affect the
ability of such Credit Party to enter into or perform its obligations in
connection with the proposed acquisition; and

 

  (k) The purchase price of such proposed new acquisition, computed on the basis
of total acquisition consideration paid or incurred, or required to be paid or
incurred, with respect thereto, including the amount of Debt (such Debt being
otherwise permitted under this Agreement) assumed or to which such assets,
businesses or business or Equity Interests, or any Person so acquired is subject
and including any earn-out payments and any portion of the purchase price
allocated to any non-compete agreements, (x) when added to the purchase price
for each other acquisition consummated hereunder as a Permitted Acquisition
during the same Fiscal Year as the applicable acquisition (not including
acquisitions specifically consented to which fall outside of the terms of this
definition), does not exceed Ten Million Dollars ($10,000,000) and (y) when
added to the purchase price for each other acquisition consummated hereunder as
a Permitted Acquisition during the term of this Agreement (not including
acquisitions specifically consented to which fall outside the terms of this
definition), does not exceed Twenty Million Dollars ($20,000,000).

“Permitted Investments” shall mean with respect to any Person:

 

  (a) Governmental Obligations;

 

  (b)

Obligations of a state or commonwealth of the United States or the obligations
of the District of Columbia or any possession of the United

 

25



--------------------------------------------------------------------------------

  States, or any political subdivision of any of the foregoing, which are
described in Section 103(a) of the Internal Revenue Code and are graded in any
of the highest three (3) major grades as determined by at least one Rating
Agency; or secured, as to payments of principal and interest, by a letter of
credit provided by a financial institution or insurance provided by a bond
insurance company which in each case is itself or its debt is rated in one of
the highest three (3) major grades as determined by at least one Rating Agency;

 

  (c) Banker’s acceptances, commercial accounts, demand deposit accounts,
certificates of deposit, other time deposits or depository receipts issued by or
maintained with any Lender or any Affiliate thereof, or any bank, trust company,
savings and loan association, savings bank or other financial institution whose
deposits are insured by the Federal Deposit Insurance Corporation and whose
reported capital and surplus equal at least $250,000,000, provided that such
minimum capital and surplus requirement shall not apply to demand deposit
accounts maintained by the Borrower or any Credit Party in the ordinary course
of business;

 

  (d) Commercial paper rated at the time of purchase within the two highest
classifications established by not less than two Rating Agencies, and which
matures within 270 days after the date of issue;

 

  (e) Secured repurchase agreements against obligations itemized in paragraph
(a) above, and executed by a bank or trust company or by members of the
association of primary dealers or other recognized dealers in United States
government securities, the market value of which must be maintained at levels at
least equal to the amounts advanced; and

 

  (f) Any fund or other pooling arrangement which exclusively purchases and
holds the investments itemized in (a) through (e) above.

“Permitted Liens” shall mean with respect to any Person:

 

  (a) Liens for (i) taxes or governmental assessments or charges or (ii) customs
duties in connection with the importation of goods to the extent such Liens
attach to the imported goods that are the subject of the duties, in each case
(x) to the extent not yet due, (y) as to which the period of grace, if any,
related thereto has not expired or (z) which are being contested in good faith
by appropriate proceedings, provided that in the case of any such contest, any
proceedings for the enforcement of such liens have been suspended and adequate
reserves with respect thereto are maintained on the books of such Person in
conformity with GAAP;

 

  (b)

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, processor’s,
landlord’s liens or other like liens arising in the ordinary course of business
which secure obligations that are not overdue for a

 

26



--------------------------------------------------------------------------------

  period of more than 30 days or which are being contested in good faith by
appropriate proceedings, provided that in the case of any such contest, (x) any
proceedings commenced for the enforcement of such Liens have been suspended and
(y) appropriate reserves with respect thereto are maintained on the books of
such Person in conformity with GAAP;

 

  (c) (i) Liens incurred in the ordinary course of business or incidental to the
ownership of properties and assets to secure the performance of statutory
obligations arising in connection with progress payments or advance payments due
under contracts with the United States government or any agency thereof entered
into in the ordinary course of business or incidental to the ownership of
properties and assets and (ii) Liens incurred or deposits made in the ordinary
course of business or incidental to the ownership of properties and assets to
secure the performance of statutory obligations (not otherwise permitted under
subsection (f) of this definition), bids, leases, fee and expense arrangements
with trustees and fiscal agents, trade contracts, surety and appeal bonds,
performance bonds and other similar obligations (exclusive of obligations
incurred in connection with the borrowing of money, any lease-purchase
arrangements or the payment of the deferred purchase price of property),
provided, that in each case full provision for the payment of all such
obligations has been made on the books of such Person as may be required by
GAAP;

 

  (d) any attachment or judgment lien that remains unpaid, unvacated, unbonded
or unstayed by appeal or otherwise for a period ending on the earlier of
(i) thirty (30) consecutive days from the date of its attachment or entry (as
applicable) or (ii) the commencement of enforcement steps with respect thereto,
other than the filing of notice thereof in the public record (and after the end
of such period, such lien shall no longer be a Permitted Lien);

 

  (e) minor survey exceptions or minor encumbrances, easements or reservations,
or rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, or any interest
of any lessee, subleasee, lessor or sublessor under any lease permitted
hereunder which, in each case, does not materially interfere with the business
of such Person;

 

  (f) Liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits and similar statutory
obligations (excluding Liens arising under ERISA), provided that no enforcement
proceedings in respect of such Liens are pending and provisions have been made
for the payment of such liens on the books of such Person as may be required by
GAAP; and

 

27



--------------------------------------------------------------------------------

  (g) Liens securing Debt permitted by Section 8.1(c), provided that (i) such
Liens are created upon fixed or capital assets acquired by the Borrower or the
applicable Subsidiary after the date of this Agreement (including without
limitation by virtue of a loan or a Capitalized Lease), (ii) any such Lien is
created solely for the purpose of securing indebtedness representing or incurred
to finance the cost of the acquisition of the item of property subject thereto,
(iii) the principal amount of the Debt secured by any such Lien shall at no time
exceed 100% of the sum of the purchase price or cost of the applicable property,
equipment or improvements and the related costs and charges imposed by the
vendors thereof and (iv) the Lien does not cover any property other than the
fixed or capital asset acquired;

 

  (h) Liens created pursuant to the Loan Documents;

 

  (i) other Liens, existing on the Effective Date, set forth on Schedule 8.2 and
renewals, refinancings and extensions thereof on substantially the same or
better terms as in effect on the Effective Date and otherwise in compliance with
this Agreement’

 

  (j) continuations of Liens that are permitted under subsections
(a)-(g) hereof, provided such continuations do not violate the specific time
periods set forth in subsections (b) and (d) and provided further that such
Liens do not extend to any additional property or assets of the Borrower or any
Subsidiary or secure any additional obligations of the Borrower or any
Subsidiary;

 

  (k) Liens on the assets in the Securities Account securing the Debt permitted
by Section 8.1(h); and

 

  (l) other Liens securing Debt in any aggregate amount not exceeding $3,000,000
at any time outstanding so long as such Liens do not encumber any of the
Collateral.

Regardless of the language set forth in this definition, no Lien over the Equity
Interests of any Credit Party granted to any Person other than to Agent for the
benefit of the Lenders shall be deemed a “Permitted Lien” under the terms of
this Agreement.

“Person” shall mean a natural person, corporation, limited liability company,
partnership, limited liability partnership, trust, incorporated or
unincorporated organization, joint venture, joint stock company, firm or
association or a government or any agency or political subdivision thereof or
other entity of any kind.

“Pledge Agreement(s)” shall mean any pledge agreement executed and delivered
from time to time after the Effective Date by any Credit Party pursuant to
Section 7.13 hereof or otherwise, and any agreements, instruments or documents
related thereto, in each case in form and substance satisfactory to Agent
amended, restated or otherwise modified from time to time.

 

28



--------------------------------------------------------------------------------

“Prime Rate” shall mean the per annum rate of interest announced by the Agent,
at its main office from time to time as its “prime rate” (it being acknowledged
that such announced rate may not necessarily be the lowest rate charged by the
Agent to any of its customers), which Prime Rate shall change simultaneously
with any change in such announced rate.

“Pro Forma Balance Sheet” shall mean the pro forma consolidated balance sheet of
the Borrower as of the end of the fiscal month immediately preceding the
Effective Date, which has been certified by a Responsible Officer of the
Borrower that it fairly presents in all material respects the pro forma
adjustments reflecting the transactions (including payment of all fees and
expenses in connection therewith) contemplated by this Agreement and the other
Loan Documents.

“Purchased Transportation” shall mean any Account arising from the
transportation of goods where all or a portion of the transportation services
are rendered by an owner operator or independent third party transportation
provider.

“Purchasing Lender” shall have the meaning set forth in Section 13.12.

“Quoted Rate” shall mean the rate of interest per annum offered by the Swing
Line Lender in its sole discretion with respect to a Swing Line Advance and
accepted by the Borrower.

“Quoted Rate Advance” means any Swing Line Advance which bears interest at the
Quoted Rate.

“Rating Agency” shall mean Moody’s Investor Services, Inc., Standard and Poor’s
Ratings Services, their respective successors or any other nationally recognized
statistical rating organization which is acceptable to the Agent.

“Register” is defined in Section 13.8(g) hereof.

“Reimbursement Obligation(s)” shall mean the aggregate amount of all
unreimbursed drawings under all Letters of Credit (excluding for the avoidance
of doubt, reimbursement obligations that are deemed satisfied pursuant to a
deemed disbursement under Section 3.6(a)).

“Reinvest” or “Reinvestment” shall mean, with respect to any Net Cash Proceeds,
Insurance Proceeds or Condemnation Proceeds received by any Person, the
application of such monies to (i) repair, improve or replace any tangible
personal or real property of the Credit Parties or any intellectual property
reasonably necessary in order to use or benefit from any property or
(ii) acquire any such property to be used in the business of any of the Credit
Parties.

“Reinvestment Certificate” is defined in Section 4.8(b) hereof.

“Reinvestment Period” shall mean a 180-day period during which Reinvestment must
be completed under Section 4.8(b) and (d) of this Agreement.

 

29



--------------------------------------------------------------------------------

“Request for Advance” shall mean a Request for Revolving Credit Advance, a
Request for Equipment Credit Advance or a Request for Swing Line Advance, as the
context may indicate or otherwise require.

“Request for Equipment Credit Advance” shall mean a Request for Equipment Credit
Advance issued by the Borrower under Section 2.A.3 in the form annexed hereto as
Exhibit P, as amended or otherwise modified in accordance with the terms hereof.

“Request for Revolving Credit Advance” shall mean a request for a Revolving
Credit Advance issued by the Borrower under Section 2.3 of this Agreement in the
form attached hereto as Exhibit A.

“Request for Revolving Credit Increase” shall have the meaning given to such
term in Section 2.13 hereof.

“Request for Swing Line Advance” shall mean a request for a Swing Line Advance
issued by the Borrower under Section 2.5(b) of this Agreement in the form
attached hereto as Exhibit D.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and bylaws, the partnership agreement or other organizational or
governing documents of such Person and any law, treaty, rule or regulation or
determination of an arbitration or a court or other governmental authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” shall mean, with respect to any Person, the chief
executive officer, chief financial officer, treasurer, president or controller
of such Person, or with respect to compliance with financial covenants, the
chief financial officer or the treasurer of such Person, or any other officer of
such Person having substantially the same authority and responsibility.

“Revolving Credit” shall mean the revolving credit loans to be advanced to
Borrower by the applicable Revolving Credit Lenders pursuant to Article 2
hereof, in an aggregate amount (subject to the terms hereof), not to exceed, at
any one time outstanding, the Revolving Credit Aggregate Commitment.

“Revolving Credit Advance” shall mean a borrowing requested by Borrower and made
by the Revolving Credit Lenders under Section 2.1 of this Agreement, including
without limitation any readvance, refunding or conversion of such borrowing
pursuant to Section 2.3 hereof and any deemed disbursement of an Advance in
respect of a Letter of Credit under Section 3.6(a) hereof, and may include,
subject to the terms hereof, Eurodollar-based Advances and Base Rate Advances.

“Revolving Credit Aggregate Commitment” shall mean One Hundred Ten Million
Dollars ($110,000,000), subject to increases pursuant to Section 2.13 hereof by
an amount not to exceed the Revolving Credit Optional Increase, subject to
reduction or termination under Section 2.11 or 9.2 hereof.

 

30



--------------------------------------------------------------------------------

“Revolving Credit Commitment Amount” shall mean with respect to any Revolving
Credit Lender, (i) if the Revolving Credit Aggregate Commitment has not been
terminated, the amount specified opposite such Revolving Credit Lender’s name in
the column entitled “Revolving Credit Commitment Amount” on Schedule 1.2, as
adjusted from time to time in accordance with the terms hereof; and (ii) if the
Revolving Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), the amount equal to its Percentage of the aggregate
principal amount outstanding under the Revolving Credit (including the
outstanding Letter of Credit Obligations and any outstanding Swing Line
Advances).

“Revolving Credit Facility Fee” shall mean the fee payable to Agent for
distribution to the Revolving Credit Lenders in accordance with Section 2.9
hereof.

“Revolving Credit Lenders” shall mean the financial institutions from time to
time parties hereto as lenders of the Revolving Credit.

“Revolving Credit Maturity Date” shall mean the earlier to occur of
(i) August 28, 2017, or such later date to which the Revolving Credit Maturity
Date has been extended in accordance with the provisions of Section 2.14, and
(ii) the date on which the Revolving Credit Aggregate Commitment shall terminate
in accordance with the provisions of this Agreement.

“Revolving Credit Notes” shall mean the revolving credit notes described in
Section 2.2 hereof, made by Borrower to each of the Revolving Credit Lenders in
the form attached hereto as Exhibit B, as such notes may be amended or
supplemented from time to time, and any other notes issued in substitution,
replacement or renewal thereof from time to time.

“Revolving Credit Optional Increase” shall mean an amount up to Twenty Million
Dollars ($20,000,000).

“Revolving Credit Percentage” means, with respect to any Revolving Credit
Lender, the percentage specified opposite such Revolving Credit Lender’s name in
the column entitled “Revolving Credit Percentage” on Schedule 1.2, as adjusted
from time to time in accordance with the terms hereof.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Accounts” shall mean accounts maintained in the name of the Borrower
with a securities or brokerage firm or other financial institution utilized by
the Borrower for investing in publicly traded equity securities and “Securities
Account” shall mean each of them.

“Security Agreement” shall mean, collectively, the security agreement(s)
executed and delivered by Borrower and the Guarantors on the Effective Date
pursuant to Section 5.1 hereof, and any such agreements executed and delivered
after the Effective Date (whether by execution of a joinder agreement to any
existing security agreement or otherwise) pursuant to Section 7.13 hereof or
otherwise, in the form of the Security Agreement attached hereto as Exhibit F,
as amended, restated or otherwise modified from time to time.

 

31



--------------------------------------------------------------------------------

“Senior Debt” shall mean as of any date of determination, Consolidated Funded
Debt of Borrower and its Subsidiaries as of such date, minus the outstanding
principal amount of the Subordinated Debt as of such date.

“Senior Debt to EBITDA Ratio” shall mean as of any date of determination, the
ratio of (a) Senior Debt as of such date to (b) Consolidated EBITDA for the four
preceding fiscal quarters then ending.

“Significant Subsidiary” shall mean each Subsidiary identified on Schedule 1.5,
together with any other Domestic Subsidiary, whether existing as of the
Effective Date or created or acquired (directly or indirectly) by the Borrower
thereafter, which (a) has fixed assets, on an individual basis, as of the end of
any fiscal quarter, of $1,000,000 (or more), (b) has, on an individual basis, as
of the most recent trailing four fiscal quarter period then ending, total
revenues (determined in conformity with GAAP) from Persons other than the
Borrower or another Subsidiary of the Borrower of $1,000,000 (or more) or
(c) has on an individual basis, as of the end of any fiscal quarter, Accounts
with respect to which the Account Debtor is not the Borrower or another
Subsidiary of the Borrower of $1,000,000 (or more).

“Sources and Uses” shall mean the sources and uses dated as of the Effective
Date provided by the Borrower to the Agent and the Lenders, as approved by the
Agent and the Lenders, which shall include a projected post-closing balance
sheet for the Borrower and its Subsidiaries.

“Subordinated Debt” shall mean any unsecured Funded Debt of the Borrower or any
Subsidiary and other obligations under the Subordinated Debt Documents and any
other Funded Debt of the Borrower or any Subsidiary which has been subordinated
in right of payment and priority to the Indebtedness, all on terms and
conditions satisfactory to the Agent.

“Subordinated Debt Documents” shall mean and include any documents evidencing
any Subordinated Debt, in each case, as the same may be amended, modified,
supplemented or otherwise modified from time to time in compliance with the
terms of this Agreement.

“Subordination Agreements” shall mean, collectively, any subordination
agreements entered into by any Person from time to time in favor of Agent in
connection with any Subordinated Debt, the terms of which are acceptable to the
Agent, in each case as the same may be amended, restated or otherwise modified
from time to time, and “Subordination Agreement” shall mean any one of them.

“Subsidiary(ies)” shall mean any other corporation, association, joint stock
company, business trust, limited liability company, partnership or any other
business entity of which more than fifty percent (50%) of the outstanding voting
stock, share capital, membership, partnership or other interests, as the case
may be, is owned either directly or indirectly by any Person or one or more of
its Subsidiaries, or the management of which is otherwise controlled, directly,
or indirectly through one or more intermediaries, or both, by any Person and/or
its Subsidiaries. Unless otherwise specified to the contrary herein or the
context otherwise requires, Subsidiary(ies) shall refer to the Subsidiary(ies)
of Borrower.

 

32



--------------------------------------------------------------------------------

“Sweep Agreement” means any agreement relating to the “Sweep to Loan” automated
system of the Agent or any other cash management arrangement which the Borrower
and the Agent have executed for the purposes of effecting the borrowing and
repayment of Swing Line Advances.

“Swing Line” shall mean the revolving credit loans to be advanced to Borrower by
the Swing Line Lender pursuant to Section 2.5 hereof, in an aggregate amount
(subject to the terms hereof), not to exceed, at any one time outstanding, the
Swing Line Maximum Amount.

“Swing Line Advance” shall mean a borrowing requested by Borrower and made by
Swing Line Lender pursuant to Section 2.5 hereof and may include, subject to the
terms hereof, Quoted Rate-Advances and Base Rate Advances.

“Swing Line Lender” shall mean Comerica Bank in its capacity as lender of the
Swing Line under Section 2.5 of this Agreement, or its successor as subsequently
designated hereunder.

“Swing Line Maximum Amount” shall mean Ten Million Dollars ($10,000,000).

“Swing Line Note” shall mean the swing line note which may be issued by Borrower
to Swing Line Lender pursuant to Section 2.5(b)(ii) hereof in the form attached
hereto as Exhibit C, as such note may be amended or supplemented from time to
time, and any note or notes issued in substitution, replacement or renewal
thereof from time to time.

“Swing Line Participation Certificate” shall mean the Swing Line Participation
Certificate delivered by Agent to each Revolving Credit Lender pursuant to
Section 2.5(e)(ii) hereof in the form attached hereto as Exhibit M.

“Term Loan” shall mean the term loan to be made to Borrower by the Term Loan
Lenders pursuant to Section 4.1 hereof, in the original aggregate principal
amount of Fifty Million Dollars ($50,000,000).

“Term Loan Advance” shall mean a borrowing requested by Borrower and made by the
Term Loan Lenders pursuant to Section 4.1(a) hereof, including without
limitation any refunding or conversion of such borrowing pursuant to Section 4.4
hereof, and may include, subject to the terms hereof, Eurodollar-based Advances
and Base Rate Advances.

“Term Loan Amount” shall mean with respect to any Term Loan Lender, the amount
equal to its Term Loan Percentage of the aggregate principal amount outstanding
under the Term Loan.

“Term Loan Lenders” shall mean the financial institutions from time to time
parties hereto as lenders of the Term Loan.

“Term Loan Maturity Date” shall mean August 28, 2017.

“Term Loan Notes” shall mean the term notes described in Section 4.2(e) hereof,
made by Borrower to each of the Term Loan Lenders in the form attached hereto as
Exhibit K, as such notes may be amended or supplemented from time to time, and
any other notes issued in substitution, replacement or renewal thereof from time
to time.

 

33



--------------------------------------------------------------------------------

“Term Loan Percentage” shall mean with respect to any Term Loan Lender, the
percentage specified opposite such Term Loan Lender’s name in the column
entitled “Term Loan Percentage” on Schedule 1.2, as adjusted from time to time
in accordance with the terms hereof.

“Term Loan Rate Request” shall mean a request for the refunding or conversion of
any Advance of a Term Loan submitted by Borrower under Section 4.4 of this
Agreement in the form attached hereto as Exhibit L.

“Total Debt to EBITDA Ratio” shall mean as of any date of determination, the
ratio of (a) Consolidated Funded Debt of the Borrower and its Subsidiaries to
(b) Consolidated EBITDA for the four preceding fiscal quarters then ending.

“Unbilled Account” shall mean an Account which meets all of the requirements to
be an Eligible Account except that an invoice has not yet been generated and
which is not unbilled more than thirty (30) days after the date the applicable
goods were sold and delivered or the applicable services rendered.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in any applicable state; provided that, unless specified otherwise or the
context otherwise requires, such terms shall refer to the Uniform Commercial
Code as in effect in the State of Michigan.

“Unused Revolving Credit Availability” shall mean, on any date of determination,
the amount equal to the lesser of (i) the Revolving Credit Aggregate Commitment
or (ii) the then applicable Borrowing Base, minus (x) the aggregate outstanding
principal amount of all Advances (including Swing Line Advances) and (y) the
Letter of Credit Obligations.

“U.S. Lender” is defined in Section 13.13 hereof.

“USA Patriot Act” is defined in Section 6.7.

“Weighted Percentage” shall mean with respect to any Lender, its weighted
percentage calculated by dividing (i) the sum of (x) its Revolving Credit
Commitment Amount plus (y) its Term Loan Amount plus (z) its Equipment Credit
Commitment Amount, by (ii) the sum of (x) the Revolving Credit Aggregate
Commitment (or, if the Revolving Credit Aggregate Commitment has been terminated
(whether by maturity, acceleration or otherwise), the aggregate principal amount
outstanding under the Revolving Credit, including any outstanding Letter of
Credit Obligations and outstanding Swing Line Advances), plus (y) the aggregate
principal amount of Indebtedness outstanding under the Term Loan plus (z) the
Equipment Credit Aggregate Commitment (or, if the Equipment Credit Aggregate
Commitment has been terminated (whether by maturity, acceleration or otherwise),
the aggregate principal amount outstanding under the Equipment Credit. Schedule
1.2 reflects each Lender’s Weighted Percentage and may be revised by the Agent
from time to time to reflect changes in the Weighted Percentages of the Lenders.

 

34



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

2. REVOLVING CREDIT.

2.1 Commitment. Subject to the terms and conditions of this Agreement (including
without limitation Section 2.3 hereof), each Revolving Credit Lender severally
and for itself alone agrees to make Advances of the Revolving Credit in Dollars
to Borrower from time to time on any Business Day during the period from the
Effective Date hereof until (but excluding) the Revolving Credit Maturity Date
in an aggregate amount, not to exceed at any one time outstanding such Lender’s
Revolving Credit Percentage of the Revolving Credit Aggregate Commitment.
Subject to the terms and conditions set forth herein, advances, repayments and
readvances may be made under the Revolving Credit.

2.2 Accrual of Interest and Maturity; Evidence of Indebtedness.

 

  (a) Borrower hereby unconditionally promises to pay to the Agent for the
account of each Revolving Credit Lender the then unpaid principal amount of each
Revolving Credit Advance (plus all accrued and unpaid interest) of such
Revolving Credit Lender to Borrower on the Revolving Credit Maturity Date and on
such other dates and in such other amounts as may be required from time to time
pursuant to this Agreement. Subject to the terms and conditions hereof, each
Revolving Credit Advance shall, from time to time from and after the date of
such Advance (until paid), bear interest at its Applicable Interest Rate.

 

  (b) Each Revolving Credit Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of Borrower to the
appropriate lending office of such Revolving Credit Lender resulting from each
Revolving Credit Advance made by such lending office of such Revolving Credit
Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Revolving Credit Lender from time to time under
this Agreement.

 

  (c) The Agent shall maintain the Register pursuant to Section 13.8(g), and a
subaccount therein for each Revolving Credit Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Revolving
Credit Advance made hereunder, the type thereof and each Eurodollar-Interest
Period applicable to any Eurodollar-based Advance, (ii) the amount of any
principal or interest due and payable or to become due and payable from Borrower
to each Revolving Credit Lender hereunder in respect of the Revolving Credit
Advances and (iii) both the amount of any sum received by the Agent hereunder
from Borrower in respect of the Revolving Credit Advances and each Revolving
Credit Lender’s share thereof.

 

35



--------------------------------------------------------------------------------

  (d) The entries made in the Register maintained pursuant to paragraph (c) of
this Section 2.2 shall, absent demonstrable error, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of Borrower therein recorded; provided, however, that the failure of
any Revolving Credit Lender or the Agent to maintain the Register or any
account, as applicable, or any error therein, shall not in any manner affect the
obligation of Borrower to repay the Revolving Credit Advances (and all other
amounts owing with respect thereto) made to Borrower by the Revolving Credit
Lenders in accordance with the terms of this Agreement.

 

  (e) Borrower agrees that, upon written request to the Agent by any Revolving
Credit Lender, Borrower will execute and deliver, to such Revolving Credit
Lender, at Borrower’s own expense, a Revolving Credit Note evidencing the
outstanding Revolving Credit Advances owing to such Revolving Credit Lender. In
the event a Revolving Credit Note is replaced, the applicable Lender shall
return the Revolving Credit Note being replaced to the Borrower marked
“Replaced”.

2.3 Requests for and Refundings and Conversions of Advances. Borrower may
request an Advance of the Revolving Credit, a refund of any Revolving Credit
Advance in the same type of Advance or to convert any Revolving Credit Advance
to any other type of Revolving Credit Advance only by delivery to Agent of a
Request for Revolving Credit Advance executed by an Authorized Signer for the
Borrower, subject to the following:

 

  (a) each such Request for Revolving Credit Advance shall set forth the
information required on the Request for Revolving Credit Advance, including
without limitation:

 

  (i) the proposed date of such Revolving Credit Advance (or the refunding or
conversion of an outstanding Revolving Credit Advance), which must be a Business
Day;

 

  (ii) whether such Advance is a new Revolving Credit Advance or a refunding or
conversion of an outstanding Revolving Credit Advance; and

 

  (iii) whether such Revolving Credit Advance is to be a Base Rate Advance or a
Eurodollar-based Advance, and, except in the case of a Base Rate Advance, the
first Eurodollar-Interest Period applicable thereto, provided, however, that the
initial Revolving Credit Advance made under this Agreement shall be a Base Rate
Advance, which may then be converted into a Eurodollar-based Advance in
compliance with this Agreement.

 

  (b)

each such Request for Revolving Credit Advance shall be delivered to Agent by
12:00 p.m. (Detroit time) three (3) Business Days prior to the

 

36



--------------------------------------------------------------------------------

  proposed date of the Revolving Credit Advance, except in the case of a Base
Rate Advance, for which the Request for Revolving Credit Advance must be
delivered by 12:00 p.m. (Detroit time) on the proposed date for such Revolving
Credit Advance;

 

  (c) on the proposed date of such Revolving Credit Advance, the sum of (x) the
aggregate principal amount of all Revolving Credit Advances and Swing Line
Advances outstanding on such date (including, without duplication) the Advances
that are deemed to be disbursed by Agent under Section 3.6(a) hereof in respect
of Borrower’s Reimbursement Obligations hereunder), plus (y) the Letter of
Credit Obligations as of such date, in each case after giving effect to all
outstanding requests for Revolving Credit Advances and Swing Line Advances and
for the issuance of any Letters of Credit, shall not exceed the lesser of
(i) the Revolving Credit Aggregate Commitment and (ii) the then applicable
Borrowing Base;

 

  (d) in the case of a Base Rate Advance, the principal amount of the initial
funding of such Advance, as opposed to any refunding or conversion thereof,
shall be at least $1,000,000 or the remainder available under the Revolving
Credit Aggregate Commitment if less than $1,000,000;

 

  (e) in the case of a Eurodollar-based Advance, the principal amount of such
Advance, plus the amount of any other outstanding Revolving Credit Advance to be
then combined therewith having the same Eurodollar-Interest Period, if any,
shall be at least $1,000,000 (or a larger integral multiple of $100,000) or the
remainder available under the Revolving Credit Aggregate Commitment if less than
$1,000,000 and at any one time there shall not be in effect more than five
(5) different Eurodollar-Interest Periods;

 

  (f) a Request for Revolving Credit Advance, once delivered to Agent, shall not
be revocable by Borrower and shall constitute a certification by Borrower as of
the date thereof that:

 

  (i) all conditions to the making of Revolving Credit Advances set forth in
this Agreement have been satisfied (including, without limitation, the delivery
of the Borrowing Base Certificate as required in accordance with Section 7.2(b)
hereof), and shall remain satisfied to the date of such Revolving Credit Advance
(both before and immediately after giving effect to such Revolving Credit
Advance);

 

  (ii) there is no Default or Event of Default in existence, and none will exist
upon the making of such Revolving Credit Advance (both before and immediately
after giving effect to such Revolving Credit Advance); and

 

37



--------------------------------------------------------------------------------

  (iii) the representations and warranties of the Credit Parties contained in
this Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respects as of the date
of the making of such Revolving Credit Advance (both before and immediately
after giving effect to such Revolving Credit Advance), other than any
representation or warranty that expressly speaks only as of a different date;

Agent, acting on behalf of the Revolving Credit Lenders, may also, at its
option, lend under this Section 2.3 upon the email request of an Authorized
Signer of the Borrower to make such requests and, in the event Agent, acting on
behalf of the Revolving Credit Lenders, makes any such Advance upon an email
request, an Authorized Signer shall fax or deliver by electronic file to Agent,
on the same day as such email request, an executed Request for Revolving Credit
Advance. Borrower hereby authorizes Agent to disburse Advances under this
Section 2.3 pursuant to the email instructions of any person purporting to be an
Authorized Signer. Notwithstanding the foregoing, Borrower acknowledges that
Borrower shall bear all risk of loss resulting from disbursements made upon any
email request. Each telephone or email request for an Advance from an Authorized
Signer for the Borrower shall constitute a certification of the matters set
forth in the Request for Revolving Credit Advance form as of the date of such
requested Advance.

2.4 Disbursement of Advances.

(a) Upon receiving any Request for Revolving Credit Advance from Borrower under
Section 2.3 hereof, Agent shall promptly notify each Revolving Credit Lender by
wire, telex or telephone (confirmed by wire, telecopy or telex) of the amount of
such Advance being requested and the date such Revolving Credit Advance is to be
made by each Revolving Credit Lender in an amount equal to its Revolving Credit
Percentage of such Advance. Unless such Revolving Credit Lender’s commitment to
make Revolving Credit Advances hereunder shall have been suspended or terminated
in accordance with this Agreement, each such Revolving Credit Lender shall make
available the amount of its Revolving Credit Percentage of each Revolving Credit
Advance in immediately available funds to Agent, as follows:

 

  (i)

for Base Rate Advances, at the office of Agent located at 411 W. Lafayette, 7th
Floor, MC 3289, Detroit, Michigan 48226, not later than 1:00 p.m. (Detroit time)
on the date of such Advance; and

 

  (ii) for Eurodollar-based Advances, at the Agent’s Correspondent for the
account of the Eurodollar Lending Office of the Agent, not later than 12:00 p.m.
(the time of the Agent’s Correspondent) on the date of such Advance.

 

38



--------------------------------------------------------------------------------

(b) Subject to submission of an executed Request for Revolving Credit Advance by
Borrower without exceptions noted in the compliance certification therein, Agent
shall make available to Borrower the aggregate of the amounts so received by it
from the Revolving Credit Lenders in like funds and currencies:

 

  (i) for Base Rate Advances, not later than 4:00 p.m. (Detroit time) on the
date of such Revolving Credit Advance, by credit to an account of Borrower
maintained with Agent or to such other account or third party as Borrower may
reasonably direct in writing, provided such direction is timely given; and

 

  (ii) for Eurodollar-based Advances, not later than 4:00 p.m. (the time of the
Agent’s Correspondent) on the date of such Revolving Credit Advance, by credit
to an account of Borrower maintained with Agent’s Correspondent or to such other
account or third party as Borrower may direct, provided such direction is timely
given.

(c) Agent shall deliver the documents and papers received by it for the account
of each Revolving Credit Lender to such Revolving Credit Lender. Unless Agent
shall have been notified by any Revolving Credit Lender prior to the date of any
proposed Revolving Credit Advance that such Revolving Credit Lender does not
intend to make available to Agent such Revolving Credit Lender’s Percentage of
such Advance, Agent may assume that such Revolving Credit Lender has made such
amount available to Agent on such date, as aforesaid. Agent may, but shall not
be obligated to, make available to Borrower the amount of such payment in
reliance on such assumption. If such amount is not in fact made available to
Agent by such Revolving Credit Lender, as aforesaid, Agent shall be entitled to
recover such amount on demand from such Revolving Credit Lender. If such
Revolving Credit Lender does not pay such amount forthwith upon Agent’s demand
therefor and the Agent has in fact made a corresponding amount available to
Borrower, the Agent shall promptly notify Borrower and Borrower shall pay such
amount to Agent, if such notice is delivered to Borrower prior to 1:00 p.m.
(Detroit time) on a Business Day, on the day such notice is received, and
otherwise on the next Business Day, and such amount paid by Borrower shall be
applied as a prepayment of the Revolving Credit (without any corresponding
reduction in the Revolving Credit Aggregate Commitment), reimbursing Agent for
having funded said amounts on behalf of such Revolving Credit Lender. The
Borrower shall retain its claim against such Revolving Credit Lender with
respect to the amounts repaid by it to Agent and, if such Revolving Credit
Lender subsequently makes such amounts available to Agent, Agent shall promptly
make such amounts available to the Borrower as a Revolving Credit Advance. Agent
shall also be entitled to recover from such Revolving Credit Lender or Borrower,
as the case may be, but without duplication, interest on such amount in respect
of each day from the date such amount was made available by Agent to Borrower,
to the date such amount is recovered by Agent, at a rate per annum equal to:

 

  (i) in the case of such Revolving Credit Lender, for the first two
(2) Business Days such amount remains unpaid, the Federal Funds Effective Rate,
and thereafter, at the rate of interest then applicable to such Revolving Credit
Advances; and

 

  (ii) in the case of Borrower, the rate of interest then applicable to such
Advance of the Revolving Credit.

Until such Revolving Credit Lender has paid Agent such amount, such Revolving
Credit Lender shall have no interest in or rights with respect to such Advance
for any purpose whatsoever. The

 

39



--------------------------------------------------------------------------------

obligation of any Revolving Credit Lender to make any Revolving Credit Advance
hereunder shall not be affected by the failure of any other Revolving Credit
Lender to make any Advance hereunder, and no Revolving Credit Lender shall have
any liability to Borrower or any of its Subsidiaries, the Agent, any other
Revolving Credit Lender, or any other party for another Revolving Credit
Lender’s failure to make any loan or Advance hereunder.

2.5 Swing Line. (a) Swing Line Advances. The Swing Line Lender may, on the terms
and subject to the conditions hereinafter set forth (including without
limitation Section 2.5(c) hereof), but shall not be required to, make one or
more Advances (each such advance being a “Swing Line Advance”) to the Borrower
from time to time on any Business Day during the period from the Effective Date
hereof until (but excluding) the Revolving Credit Maturity Date in an aggregate
amount not to exceed at any one time outstanding the Swing Line Maximum Amount.
Subject to the terms set forth herein, advances, repayments and readvances may
be made under the Swing Line.

 

  (b) Accrual of Interest and Maturity; Evidence of Indebtedness.

 

  (i) Swing Line Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to Swing Line Lender
resulting from each Swing Line Advance from time to time, including the amount
and date of each Swing Line Advance, its Applicable Interest Rate, its Interest
Period, if any, and the amount and date of any repayment made on any Swing Line
Advance from time to time. The entries made in such account or accounts of Swing
Line Lender shall be prima facie evidence, absent demonstrable error, of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of Swing Line Lender to maintain such
account, as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay the Swing Line Advances (and all other
amounts owing with respect thereto) in accordance with the terms of this
Agreement.

 

  (ii) The Borrower agrees that, upon the written request of Swing Line Lender,
the Borrower will execute and deliver to Swing Line Lender a Swing Line Note.

 

  (iii) Borrower unconditionally promises to pay to the Swing Line Lender the
then unpaid principal amount of such Swing Line Advance (plus all accrued and
unpaid interest) on the Revolving Credit Maturity Date and on such other dates
and in such other amounts as may be required from time to time pursuant to this
Agreement. Subject to the terms and conditions hereof, each Swing Line Advance
shall, from time to time after the date of such Advance (until paid), bear
interest at its Applicable Interest Rate.

 

40



--------------------------------------------------------------------------------

  (c) Requests for Swing Line Advances. Borrower may request a Swing Line
Advance by the delivery to Swing Line Lender of a Request for Swing Line Advance
executed by an Authorized Signer for the Borrower, subject to the following:

 

  (i) each such Request for Swing Line Advance shall set forth the information
required on the Request for Advance, including without limitation, (A) the
proposed date of such Swing Line Advance, which must be a Business Day,
(B) whether such Swing Line Advance is to be a Base Rate Advance or a Quoted
Rate Advance, and (C) in the case of a Quoted Rate Advance, the duration of the
Interest Period applicable thereto;

 

  (ii) on the proposed date of such Swing Line Advance, after giving effect to
all outstanding requests for Swing Line Advances made by Borrower as of the date
of determination, the aggregate principal amount of all Swing Line Advances
outstanding on such date shall not exceed the Swing Line Maximum Amount;

 

  (iii) on the proposed date of such Swing Line Advance, after giving effect to
all outstanding requests for Revolving Credit Advances and Swing Line Advances
and Letters of Credit requested by the Borrower on such date of determination
(including, without duplication, Advances that are deemed disbursed pursuant to
Section 3.6(a) hereof in respect of the Borrower’s Reimbursement Obligations
hereunder), the sum of (x) the aggregate principal amount of all Revolving
Credit Advances and the Swing Line Advances outstanding on such date plus
(y) the Letter of Credit Obligations on such date shall not exceed the lesser of
(A) the Revolving Credit Aggregate Commitment and (B) the then applicable
Borrowing Base;

 

  (iv) (A) in the case of a Swing Line Advance that is a Base Rate Advance, the
principal amount of the initial funding of such Advance, as opposed to any
refunding or conversion thereof, shall be at least Two Hundred Fifty Thousand
Dollars ($250,000) or such lesser amount as may be agreed to by the Swing Line
Lender, and (B) in the case of a Swing Line Advance that is a Quoted Rate
Advance, the principal amount of such Advance, plus any other outstanding Swing
Line Advances to be then combined therewith having the same Interest Period, if
any, shall be at least Two Hundred Fifty Thousand Dollars ($250,000) or such
lesser amount as may be agreed to by the Swing Line Lender, and at any time
there shall not be in effect more than two (2) Interest Rates and Interest
Periods;

 

41



--------------------------------------------------------------------------------

  (v) each such Request for Swing Line Advance shall be delivered to the Swing
Line Lender by 3:00 p.m. (Detroit time) on the proposed date of the Swing Line
Advance;

 

  (vi) each Request for Swing Line Advance, once delivered to Swing Line Lender,
shall not be revocable by Borrower, and shall constitute and include a
certification by Borrower as of the date thereof that:

 

  (A) all conditions to the making of Swing Line Advances set forth in this
Agreement shall have been satisfied (including, without limitation, the delivery
of the Borrowing Base Certificate as required in accordance with Section 7.2(b)
hereof) and shall remain satisfied to the date of such Swing Line Advance (both
before and immediately after giving effect to such Swing Line Advance);

 

  (B) there is no Default or Event of Default in existence, and none will exist
upon the making of such Swing Line Advance (both before and immediately after
giving effect to such Swing Line Advance); and

 

  (C) the representations and warranties of the Credit Parties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respect as of the date of
the making of such Swing Line Advance (both before and immediately after giving
effect to such Swing Line Advance), other than any representation or warranty
that expressly speaks only as of a different date;

 

  (vii)

At the option of the Agent, subject to revocation by Agent at any time and from
time to time and so long as the Agent is the Swing Line Lender, Borrower may
utilize the Agent’s “Sweep to Loan” automated system for obtaining Swing Line
Advances and making periodic repayments. At any time during which the “Sweep to
Loan” system is in effect, Swing Line Advances shall be advanced to fund
borrowing needs pursuant to the terms of the Sweep Agreement. Each time a Swing
Line Advance is made using the “Sweep to Loan” system, Borrower shall be deemed
to have certified to the Agent and the Lenders each of the matters set forth in
clause (vi) of this Section 2.5(c). Principal and interest on Swing Line
Advances requested, or deemed requested, pursuant to this Section shall be paid
pursuant to the terms and conditions of the Sweep Agreement without any
deduction, setoff or counterclaim whatsoever. Unless sooner paid pursuant to the
provisions hereof or the provisions of the Sweep Agreement, the principal amount
of

 

42



--------------------------------------------------------------------------------

  the Swing Loans shall be paid in full, together with accrued interest thereon,
on the Revolving Credit Maturity Date. Agent may suspend or revoke Borrower’s
privilege to use the “Sweep to Loan” system at any time and from time to time
for any reason and, immediately upon any such revocation, the “Sweep to Loan”
system shall no longer be available to Borrower for the funding of Swing Line
Advances hereunder (or otherwise), and the regular procedures set forth in this
Section 2.5 for the making of Swing Line Advances shall be deemed immediately to
apply. Agent may, at its option, also elect to make Swing Line Advances upon
Borrower’s email requests on the basis set forth in the last paragraph of
Section 2.3, provided that the Borrower complies with the provisions set forth
in this Section 2.5.

 

  (d) Disbursement of Swing Line Advances. Upon receiving any executed Request
for Swing Line Advance from the Borrower and the satisfaction of the conditions
set forth in Section 2.5(c) hereof, Swing Line Lender shall, at its option, make
available to Borrower the amount so requested in Dollars not later than 4:00
p.m. (Detroit time) on the date of such Advance, by credit to an account of
Borrower maintained with Agent or to such other account or third party as the
Borrower may reasonably direct in writing, subject to applicable law, provided
such direction is timely given. Swing Line Lender shall promptly notify Agent of
any Swing Line Advance by email, telex or telecopier.

 

  (e) Refunding of or Participation Interest in Swing Line Advances.

 

  (i)

The Agent, at any time in its sole and absolute discretion, may, in each case on
behalf of the Borrower (which hereby irrevocably directs the Agent to act on its
behalf) request each of the Revolving Credit Lenders (including the Swing Line
Lender in its capacity as a Revolving Credit Lender) to make an Advance of the
Revolving Credit to Borrower, in an amount equal to such Revolving Credit
Lender’s Revolving Credit Percentage of the aggregate principal amount of the
Swing Line Advances outstanding on the date such notice is given (the “Refunded
Swing Line Advances”); provided however that the Swing Line Advances carried at
the Quoted Rate which are refunded with Revolving Credit Advances at the request
of the Swing Line Lender at a time when no Default or Event of Default has
occurred and is continuing shall not be subject to Section 11.1 and no losses,
costs or expenses may be assessed by the Swing Line Lender against the Borrower
or the Revolving Credit Lenders as a consequence of such refunding. The
applicable Revolving Credit Advances used to refund any Swing Line Advances
shall be Base Rate Advances. In connection with the making of any such Refunded
Swing Line Advances or the purchase of a participation interest in Swing Line
Advances under

 

43



--------------------------------------------------------------------------------

  Section 2.5(e)(ii) hereof, the Swing Line Lender shall retain its claim
against Borrower for any unpaid interest or fees in respect thereof accrued to
the date of such refunding. Unless any of the events described in Section 9.1(i)
hereof shall have occurred (in which event the procedures of Section 2.5(e)(ii)
shall apply) and regardless of whether the conditions precedent set forth in
this Agreement to the making of a Revolving Credit Advance are then satisfied
(but subject to Section 2.5(e)(iii)), each Revolving Credit Lender shall make
the proceeds of its Revolving Credit Advance available to the Agent for the
benefit of the Swing Line Lender at the office of the Agent specified in
Section 2.4(a) hereof prior to 11:00 a.m. Detroit time on the Business Day next
succeeding the date such notice is given, in immediately available funds. The
proceeds of such Revolving Credit Advances shall be immediately applied to repay
the Refunded Swing Line Advances, subject to Section 11.1 hereof.

 

  (ii) If, prior to the making of an Advance of the Revolving Credit pursuant to
Section 2.5(e)(i) hereof, one of the events described in Section 9.1(i) hereof
shall have occurred, each Revolving Credit Lender will, on the date such Advance
of the Revolving Credit was to have been made, purchase from the Swing Line
Lender an undivided participating interest in each Swing Line Advance that was
to have been refunded in an amount equal to its Revolving Credit Percentage of
such Swing Line Advance. Each Revolving Credit Lender within the time periods
specified in Section 2.5(e)(i) hereof, as applicable, shall immediately transfer
to the Agent, for the benefit of the Swing Line Lender, in immediately available
funds, an amount equal to its Revolving Credit Percentage of the aggregate
principal amount of all Swing Line Advances outstanding as of such date. Upon
receipt thereof, the Agent will deliver to such Revolving Credit Lender a Swing
Line Participation Certificate evidencing such participation.

 

  (iii)

Each Revolving Credit Lender’s obligation to make Revolving Credit Advances to
refund Swing Line Advances, and to purchase participation interests, in
accordance with Section 2.5(e)(i) and (ii), respectively, shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (A) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Credit Lender may have against Swing Line Lender, Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of any Default or Event of Default; (C) any adverse change in the condition
(financial or otherwise) of Borrower or any other Person; (D) any breach of this
Agreement or any other Loan Document by Borrower or any other Person; (E) any
inability of Borrower to satisfy the conditions

 

44



--------------------------------------------------------------------------------

  precedent to borrowing set forth in this Agreement on the date upon which such
Revolving Credit Advance is to be made or such participating interest is to be
purchased; (F) the termination of the Revolving Credit Aggregate Commitment
hereunder; or (G) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing. If any Revolving Credit Lender does not
make available to the Agent the amount required pursuant to Section 2.5(e)(i) or
(ii) hereof, as the case may be, the Agent on behalf of the Swing Line Lender,
shall be entitled to recover such amount on demand from such Revolving Credit
Lender, together with interest thereon for each day from the date of non-payment
until such amount is paid in full (x) for the first two (2) Business Days such
amount remains unpaid, at the Federal Funds Effective Rate and (y) thereafter,
at the rate of interest then applicable to such Swing Line Advances. The
obligation of any Revolving Credit Lender to make available its pro rata portion
of the amounts required pursuant to Section 2.5(e)(i) or (ii) hereof shall not
be affected by the failure of any other Revolving Credit Lender to make such
amounts available, and no Revolving Credit Lender shall have any liability to
any Credit Party, the Agent, the Swing Line Lender, or any other Revolving
Credit Lender or any other party for another Revolving Credit Lender’s failure
to make available the amounts required under Section 2.5(e)(i) or (ii) hereof.

 

  (iv) Notwithstanding the foregoing, no Revolving Credit Lender shall be
required to make any Revolving Credit Advance to refund a Swing Line Advance or
to purchase a participation in a Swing Line Advance if at least two (2) Business
Days prior to the making of such Swing Line Advance by the Swing Line Lender,
the officers of the Swing Line Lender immediately responsible for matters
concerning this Agreement shall have received written notice from Agent or any
Lender that Swing Line Advances should be suspended based on the occurrence and
continuance of a Default or Event of Default and stating that such notice is a
“notice of default”; provided, however that the obligation of the Revolving
Credit Lenders to make or refund such Swing Line Advance or purchase a
participation in such Swing Line Advance) shall be reinstated upon the date on
which such Default or Event of Default has been waived by the requisite Lenders.

2.6 Interest Payments; Default Interest.

(a) Interest on the unpaid balance of all Base Rate Advances of the Revolving
Credit and the Swing Line from time to time outstanding shall accrue from the
date of such Advance to the date repaid, at a per annum interest rate equal to
the Base Rate, and shall be payable in immediately available funds quarterly in
arrears commencing on October 1, 2012, and on the

 

45



--------------------------------------------------------------------------------

first day of each October, January, April and July thereafter. Whenever any
payment under this Section 2.6(a) shall become due on a day which is not a
Business Day, the date for payment thereof shall be extended to the next
Business Day. Interest accruing at the Base Rate shall be computed on the basis
of a 360 day year and assessed for the actual number of days elapsed, and in
such computation effect shall be given to any change in the interest rate
resulting from a change in the Base Rate on the date of such change in the Base
Rate.

(b) Interest on each Eurodollar-based Advance of the Revolving Credit shall
accrue at its Eurodollar-based Rate and shall be payable in immediately
available funds on the last day of the Eurodollar-Interest Period applicable
thereto (and, if any Eurodollar-Interest Period shall exceed three months, then
on the last Business Day of the third month of such Eurodollar-Interest Period,
and at three month intervals thereafter). Interest accruing at the
Eurodollar-based Rate shall be computed on the basis of a 360 day year and
assessed for the actual number of days elapsed from the first day of the
Eurodollar-Interest Period applicable thereto to but not including the last day
thereof.

(c) Interest on each Quoted Rate Advance of the Swing Line shall accrue at its
Quoted Rate and shall be payable in immediately available funds on the last day
of the Interest Period applicable thereto. Interest accruing at the Quoted Rate
shall be computed on the basis of a 360-day year and assessed for the actual
number of days elapsed from the first day of the Interest Period applicable
thereto to, but not including, the last day thereof.

(d) Notwithstanding anything to the contrary in the preceding sections, all
accrued and unpaid interest on any Revolving Credit Advance refunded or
converted pursuant to Section 2.3 hereof and any Swing Line Advance refunded
pursuant to Section 2.5(e) hereof, shall be due and payable in full on the date
such Advance is refunded or converted.

(e) In the case of any Event of Default under Section 9.1(i), immediately upon
the occurrence thereof, and in the case of any other Event of Default,
immediately upon receipt by Agent of notice from the Majority Revolving Credit
Lenders, interest shall be payable on demand on all Revolving Credit Advances
and Swing Line Advances from time to time outstanding at a per annum rate equal
to the Applicable Interest Rate in respect of each such Advance plus, in the
case of Eurodollar-based Advances and Quoted Rate Advances, two percent (2%) for
the remainder of the then existing Interest Period, if any, and at all other
such times, and for all Base Rate Advances from time to time outstanding, at a
per annum rate equal to the Base Rate plus two percent (2%).

2.7 Optional Prepayments.

(a) (i) The Borrower may prepay all or part of the outstanding principal of any
Base Rate Advance(s) of the Revolving Credit at any time, provided that, unless
the “Sweep to Loan” system shall be in effect in respect of the Revolving
Credit, after giving effect to any partial prepayment, the aggregate balance of
Base Rate Advance(s) of the Revolving Credit remaining outstanding shall be at
least One Million Dollars ($1,000,000), and (ii) subject to Section 2.10(c)
hereof, the Borrower may prepay all or part of the outstanding principal of any
Eurodollar-based Advance of the Revolving Credit at any time (subject to not
less than five (5) Business Day’s notice to the Agent) provided that, after
giving effect to any partial prepayment, the unpaid portion of such Advance
which is to be refunded or converted under Section 2.3 hereof shall be at least
One Million Dollars ($1,000,000).

 

46



--------------------------------------------------------------------------------

(b) (i) The Borrower may prepay all or part of the outstanding principal of any
Swing Line Advance carried at the Base Rate at any time, provided that after
giving effect to any partial prepayment, the aggregate balance of such Base Rate
Advances remaining outstanding shall be at least Two Hundred Fifty Thousand
Dollars ($250,000) and (ii) subject to Section 2.10(c) hereof, the Borrower may
prepay all or part of the outstanding principal of any Swing Line Advance
carried at the Quoted Rate at any time (subject to not less than one (1) day’s
notice to the Swing Line Lender) provided that after giving effect to any
partial prepayment, the aggregate balance of such Quoted Rate Swing Line
Advances remaining outstanding shall be at least Two Hundred Fifty Thousand
Dollars ($250,000).

(c) Any prepayment of a Base Rate Advance made in accordance with this Section
shall be without premium or penalty and any prepayment of any other type of
Advance shall be subject to the provisions of Section 11.1 hereof, but otherwise
without premium or penalty.

2.8 Base Rate Advance in Absence of Election or Upon Default. If, (a) as to any
outstanding Eurodollar-based Advance of the Revolving Credit or any outstanding
Quoted Rate Advance of the Swing Line, Agent has not received payment of all
outstanding principal and accrued interest on the last day of the Interest
Period applicable thereto, or does not receive a timely Request for Advance
meeting the requirements of Section 2.3 or 2.5 hereof with respect to the
refunding or conversion of such Advance, or (b) if on the last day of the
applicable Interest Period a Default or an Event of Default shall have occurred
and be continuing, then, on the last day of the applicable Interest Period the
principal amount of any Eurodollar-based Advance or Quoted Rate Advance, as the
case may be, which has not been prepaid shall, absent a contrary election of the
Majority Revolving Credit Lenders, be converted automatically to a Base Rate
Advance and the Agent shall thereafter promptly notify Borrower of said action.
All accrued and unpaid interest on any Advance converted to a Base Rate Advance
under this Section 2.8 shall be due and payable in full on the date such Advance
is converted.

2.9 Revolving Credit Facility Fee. From August 30, 2012 to the Revolving Credit
Maturity Date, the Borrower shall pay to the Agent for distribution to the
Revolving Credit Lenders pro-rata in accordance with their respective Revolving
Credit Percentages, a Revolving Credit Facility Fee quarterly in arrears
commencing October 1, 2012 (prorated for the period from August 30, 2012 until
October 1, 2012), and on the first day of each October, January, April and July
thereafter (in respect of the prior three months or any portion thereof). The
Revolving Credit Facility Fee payable to each Revolving Credit Lender shall be
determined by multiplying the Applicable Fee Percentage times the Revolving
Credit Aggregate Commitment then in effect (whether used or unused). The
Revolving Credit Facility Fee shall be computed on the basis of a year of three
hundred sixty (360) days and assessed for the actual number of days elapsed.
Whenever any payment of the Revolving Credit Facility Fee shall be due on a day
which is not a Business Day, the date for payment thereof shall be extended to
the next Business Day. Upon receipt of such payment, Agent shall make prompt
payment to each Revolving Credit Lender of its share of the Revolving Credit
Facility Fee based upon its respective Revolving Credit Percentage. It is
expressly understood that the Revolving Credit Facility Fees described in this
Section are not refundable.

 

47



--------------------------------------------------------------------------------

2.10 Mandatory Repayment of Revolving Credit Advances.

(a) If at any time and for any reason the aggregate outstanding principal amount
of Revolving Credit Advances plus Swing Line Advances, plus the outstanding
Letter of Credit Obligations, shall exceed the lesser of (i) the Revolving
Credit Aggregate Commitment and (ii) the then applicable Borrowing Base,
Borrower shall within one (1) Business Day thereafter reduce any pending request
for a Revolving Credit Advance on such day by the amount of such excess and, to
the extent any excess remains thereafter, repay any Revolving Credit Advances
and Swing Line Advances in an amount equal to the lesser of the outstanding
amount of such Advances and the amount of such remaining excess, with such
amounts to be applied between the Revolving Credit Advances and Swing Line
Advances as determined by the Agent and then, to the extent that any excess
remains after payment in full of all Revolving Credit Advances and Swing Line
Advances, to provide cash collateral in support of any Letter of Credit
Obligations in an amount equal to the lesser of (x) 105% the amount of such
Letter of Credit Obligations and (y) the amount of such remaining excess, with
such cash collateral to be provided on terms satisfactory to the Agent. Borrower
acknowledges that, in connection with any repayment required hereunder, it shall
also be responsible for the reimbursement of any prepayment or other costs
required under Section 11.1 hereof. Any payments made pursuant to this Section
shall be applied first to outstanding Base Rate Advances under the Revolving
Credit, next to Swing Line Advances carried at the Base Rate and then to
Eurodollar-based Advances of the Revolving Credit, and then to Swing Line
Advances carried at the Quoted Rate.

(b) Upon the payment in full of the Term Loan and Equipment Credit Advances, any
prepayments required to be made on the Term Loan and Equipment Credit Advances
pursuant to Sections 4.8(a), (b), (c) and (d) of this Agreement shall instead be
applied to prepay any amounts outstanding under the Revolving Credit, without
resulting in a permanent reduction in the Revolving Credit Agreement Commitment.
Subject to Section 10.2 hereof, any payments made pursuant to this Section shall
be applied first to outstanding Base Rate Advances under the Revolving Credit,
next to Swing Line Advances carried at the Base Rate, next to Eurodollar-based
Advances under the Revolving Credit, and then to Swing Line Advances carried at
the Quoted Rate. If any amounts remain thereafter, and at the time of such
prepayment Unused Revolving Credit Availability is $0, a portion of such
prepayment equivalent to the undrawn amount of any outstanding Letters of Credit
shall be held by Lender as cash collateral for the Reimbursement Obligations,
with any additional prepayment monies being applied to any Fees, costs or
expenses due and outstanding under this Agreement, and with the remainder of
such prepayment thereafter being returned to Borrower.

(c) To the extent that, on the date any mandatory repayment of the Revolving
Credit Advances under this Section 2.10 or payment pursuant to the terms of any
of the Loan Documents is due, the Indebtedness under the Revolving Credit or any
other Indebtedness to be prepaid is being carried, in whole or in part, at the
Eurodollar-based Rate and no Default or Event of Default has occurred and is
continuing, Borrower may deposit the amount of such mandatory prepayment in a
cash collateral account to be held by the Agent, for and on behalf of the
Revolving Credit Lenders, on such terms and conditions as are reasonably
acceptable to Agent and upon such deposit the obligation of Borrower to make
such mandatory prepayment shall be deemed satisfied. Subject to the terms and
conditions of said cash collateral account, sums on deposit in said cash
collateral account shall be applied (until exhausted) to reduce the

 

48



--------------------------------------------------------------------------------

principal balance of the Revolving Credit on the last day of each
Eurodollar-Interest Period attributable to the Eurodollar-based Advances of such
Revolving Advance, thereby avoiding breakage costs under Section 11.1 hereof;
provided, however, that if a Default or Event of Default shall have occurred at
any time while sums are on deposit in the cash collateral account, Agent may, in
its sole discretion, elect to apply such sums to reduce the principal balance of
such Eurodollar-based Advances prior to the last day of the applicable
Eurodollar-Interest Period, and the Borrower will be obligated to pay any
resulting breakage costs under Section 11.1.

2.11 Optional Reduction or Termination of Revolving Credit Aggregate Commitment.
Borrower may, upon at least five (5) Business Days’ prior written notice to the
Agent, permanently reduce the Revolving Credit Aggregate Commitment in whole at
any time, or in part from time to time, without premium or penalty, provided
that: (i) each partial reduction of the Revolving Credit Aggregate Commitment
shall be in an aggregate amount equal to Five Million Dollars ($5,000,000) or a
larger integral multiple of One Hundred Thousand Dollars ($100,000); (ii) each
reduction shall be accompanied by the payment of the Revolving Credit Facility
Fee, if any, accrued and unpaid to the date of such reduction; (iii) Borrower
shall prepay in accordance with the terms hereof the amount, if any, by which
the aggregate unpaid principal amount of Revolving Credit Advances and Swing
Line Advances (including, without duplication, any deemed Advances made under
Section 3.6 hereof) outstanding hereunder, plus the Letter of Credit
Obligations, exceeds the amount of the then applicable Revolving Credit
Aggregate Commitment as so reduced, together with interest thereon to the date
of prepayment; (iv) no reduction shall reduce the Revolving Credit Aggregate
Commitment to an amount which is less than the aggregate undrawn amount of any
Letters of Credit outstanding at such time; and (v) no such reduction shall
reduce the Swing Line Maximum Amount unless Borrower so elects, provided that
the Swing Line Maximum Amount shall at no time be greater than the Revolving
Credit Aggregate Commitment; provided, however that if the termination or
reduction of the Revolving Credit Aggregate Commitment requires the prepayment
of a Eurodollar-based Advance or a Quoted Rate Advance and such termination or
reduction is made on a day other than the last Business Day of the then current
Interest Period applicable to such Eurodollar-based Advance or such Quoted Rate
Advance, then, pursuant to Section 11.1, Borrower shall compensate the Revolving
Credit Lenders and/or the Swing Line Lender for any losses or, so long as no
Default or Event of Default has occurred and is continuing, Borrower may deposit
the amount of such prepayment in a collateral account as provided in
Section 2.10(c). Reductions of the Revolving Credit Aggregate Commitment and any
accompanying prepayments of Advances of the Revolving Credit shall be
distributed by Agent to each Revolving Credit Lender in accordance with such
Revolving Credit Lender’s Revolving Percentage thereof, and will not be
available for reinstatement by or readvance to Borrower, and any accompanying
prepayments of Advances of the Swing Line shall be distributed by Agent to the
Swing Line Lender and will not be available for reinstatement by or readvance to
the Borrower. Any reductions of the Revolving Credit Aggregate Commitment
hereunder shall reduce each Revolving Credit Lender’s portion thereof
proportionately (based on the applicable Percentages), and shall be permanent
and irrevocable. Any payments made pursuant to this Section shall be applied
first to outstanding Base Rate Advances under the Revolving Credit, next to
Swing Line Advances carried at the Base Rate and then to Eurodollar-based
Advances of the Revolving Credit, and then to Swing Line Advances carried at the
Quoted Rate.

 

49



--------------------------------------------------------------------------------

2.12 Use of Proceeds of Advances. Advances of the Revolving Credit shall be used
to finance working capital; provided that the initial Advance under the
Revolving Credit may be used for the purposes identified in the Sources and
Uses.

2.13 Optional Increase in Revolving Credit Aggregate Commitment. Provided that
Borrower has not previously elected to reduce or terminate the Revolving Credit
Aggregate Commitment under Section 2.11, Borrower may request that the Revolving
Credit Aggregate Commitment be increased in an aggregate amount (for all such
requests under this Section 2.13) not to exceed the Revolving Credit Optional
Increase, subject, in each case, to Section 11.1 hereof and to the satisfaction
concurrently with or prior to the date of each such request of the following
conditions:

(a) Borrower shall have delivered to the Agent a written request for such
increase, specifying the amount of Revolving Credit Optional Increase thereby
requested (each such request, a “Request for Revolving Credit Increase”);
provided, however, that in the event Borrower has previously delivered a Request
for Revolving Credit Increase pursuant to this Section 2.13, Borrower may not
deliver a subsequent Request for Revolving Credit Increase until all the
conditions to effectiveness of such first Request for Revolving Credit Increase
have been fully satisfied (or such Request for Revolving Credit Increase has
been withdrawn); and provided further that Borrower may make no more than six
(6) Requests for Increase and no Request for Revolving Credit Increase may be
made after the date that is one year prior to the then applicable Revolving
Credit Maturity Date;

(b) within three (3) Business Days after the Agent’s receipt of the Request for
Revolving Credit Increase, the Agent shall inform each Revolving Credit Lender
of the requested increase in the Revolving Credit Aggregate Commitment, offer
each Revolving Credit Lender to increase its applicable Commitment in an amount
equal to its applicable Revolving Credit Percentage of the requested increase in
the Revolving Credit Aggregate Commitment, and request each such Revolving
Credit Lender to notify the Agent in writing whether such Revolving Credit
Lender desires to increase its applicable commitment by the requested amount.
Each Revolving Credit Lender approving an increase in its applicable commitment
by the requested amount shall deliver its written consent thereto no later than
five (5) Business Days of the Agent’s informing such Revolving Credit Lender of
the Request for Revolving Credit Increase; if the Agent shall not have received
a written consent from a Revolving Credit Lender within such time period, such
Revolving Credit Lender shall be deemed to have elected not to increase its
applicable Commitment. If any one or more Revolving Credit Lenders shall elect
not to increase their respective commitments, then the Agent may offer to each
other Revolving Credit Lender hereunder on a non-pro rata basis, or to (A) any
other Lender hereunder, or (B) any other Person meeting the requirements of
Section 13.8(c) hereof (including, for the purposes of this Section 2.13, any
existing Revolving Credit Lender which agrees to increase its commitment
hereunder, the “New Revolving Credit Lender(s)”), to increase their respective
applicable commitments (or to provide a commitment);

(c) the New Revolving Credit Lenders shall have become a party to this Agreement
by executing and delivering a New Lender Addendum for a minimum amount for each
such New Revolving Credit Lender that was not an existing Revolving Credit
Lender of Five Million Dollars ($5,000,000) and an aggregate amount for all such
New Revolving Credit Lenders of that

 

50



--------------------------------------------------------------------------------

portion of the Revolving Credit Optional Increase, taking into account the
amount of any prior increase in the Revolving Credit Aggregate Commitment
(pursuant to this Section 2.13) covered by the applicable Request; provided,
however, that each New Revolving Credit Lender shall remit to the Agent funds in
an amount equal to its Revolving Credit Percentage (after giving effect to this
Section 2.13) of all Advances of the Revolving Credit then outstanding, such
sums to be reallocated among and paid to the existing Revolving Credit Lenders
based upon the new Revolving Credit Percentages as determined below;

(d) Borrower shall have paid to the Agent for distribution to the existing
Revolving Credit Lenders, as applicable, all interest, fees (including the
Revolving Credit Facility Fee, which shall not be duplicative) and other
amounts, if any, accrued to the effective date of such increase and any breakage
fees attributable to the reduction (prior to the last day of the applicable
Interest Period) of any outstanding Eurodollar-based Advances, calculated on the
basis set forth in Section 11.1 hereof as though Borrower had prepaid such
Advances;

(e) if requested, Borrower shall have executed and delivered to the Agent new
Revolving Credit Notes payable to each of the New Revolving Credit Lenders in
the face amount of each such New Revolving Credit Lender’s Percentage of the
Revolving Credit Aggregate Commitment (after giving effect to this Section 2.13)
and, if applicable, renewal and replacement Revolving Credit Notes payable to
each of the existing Revolving Credit Lenders in the face amount of each such
Revolving Credit Lender’s Revolving Credit Percentage of the Revolving Credit
Aggregate Commitment (after giving effect to this Section 2.13), dated as of the
effective date of such increase (with appropriate insertions relevant to such
Notes and acceptable to the applicable Revolving Credit Lenders, including the
New Revolving Credit Lenders);

(f) no Default or Event of Default shall have occurred and be continuing;

(g) the effective yield to any New Revolving Credit Lender on any Revolving
Credit Optional Increase shall be no more than the effective yield on Revolving
Credit Aggregate Commitment in effect as of the Effective Date (taking into
account, along with any sums payable under this Agreement, any fees or other
amounts paid, or committed to be paid, to such New Revolving Credit Lender in
connection with the Revolving Credit Optional Increase, which amounts shall be
certified by such New Revolving Credit Lender to the Agent upon Agent’s request,
and all fees or other amounts paid or committed to be paid to the existing
Revolving Credit Lenders in connection with the existing Revolving Credit
Loans); and

(h) such other amendments, acknowledgments, consents, documents, instruments,
any registrations, if any, shall have been executed and delivered and/or
obtained by Borrower as required by the Agent, in its reasonable discretion.

No Revolving Credit Lender shall have any obligation to approve an increase in
its applicable commitment requested under this Section 2.13.

2.14 Extension of Revolving Credit Maturity Date. (a) Provided that no Default
or Event of Default has occurred and is continuing, the Borrower may, by written
notice to Agent (with sufficient copies for each Lender) (which notice shall be
irrevocable and which shall not be deemed effective unless actually received by
Agent) prior to May 31, but not before April 1, of

 

51



--------------------------------------------------------------------------------

each fiscal year (beginning with the fiscal year ending December 31, 2013),
request that the Lenders extend the then applicable Revolving Credit Maturity
Date to a date that is one year later than the Revolving Credit Maturity Date
then in effect (each such request, a “Request”). Each Lender shall, not later
than four weeks after the date such notice is given by Borrower to Agent, give
written notice to the Agent stating whether such Lender is willing to extend the
Revolving Credit Maturity Date as requested. If Agent has received the aforesaid
written approvals of such Request from each of the Lenders, then, effective upon
the date of Agent’s receipt of all such written approvals from the Lenders, as
aforesaid, the Revolving Credit Maturity Date shall be so extended for an
additional one year period, the term Revolving Credit Maturity Date shall mean
such extended date and Agent shall promptly notify the Borrower that such
extension has occurred. No Revolving Credit Lender shall have any obligation to
consent to an extension of the Revolving Credit Maturity Date requested under
this Section 2.14.

(b) If (i) any Lender gives the Agent written notice that it is unwilling to
extend the Revolving Credit Maturity Date as requested or (ii) any Lender fails
to provide written approval to Agent of such a Request on or before four weeks
after the date such notice is given by Borrower to Agent, then (w) the Lenders
shall be deemed to have declined to extend the Revolving Credit Maturity Date,
(x) the then-current Revolving Credit Maturity Date shall remain in effect (with
no further right on the part of Borrower to request extensions thereof under
this Section 2.14), and (y) the commitments of the Lenders to make Advances of
the Revolving Credit hereunder shall terminate on the Revolving Credit Maturity
Date then in effect, and Agent shall promptly notify the Borrower thereof.

 

2.A. EQUIPMENT CREDIT

2.A.1 Commitment. Subject to the terms and conditions of this Agreement
(including without limitation Section 2A.3 hereof), each Equipment Credit Lender
severally and for itself alone agrees to make Advances (but not readvances) of
the Equipment Credit in Dollars to the Borrower from time to time on any
Business Day during the period from the Original Effective Date until (but
excluding) August 28, 2015 (“Draw Termination Date”) in an aggregate amount, not
to exceed such Lender’s Equipment Credit Percentage of the Equipment Credit
Aggregate Commitment.

2.A.2 Accrual of Interest and Maturity; Evidence of Indebtedness. (a) The
Borrower hereby unconditionally promises to pay to the Agent for the account of
each Equipment Credit Lender the then unpaid principal amount of each Equipment
Credit Advance (plus all accrued and unpaid interest) of such Equipment Credit
Lender to the Borrower on the Equipment Credit Maturity Date applicable to such
Equipment Credit Advance and on such other dates and in such other amounts as
may be required from time to time pursuant to this Agreement.

(b) Each Equipment Credit Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of the Borrower to the
appropriate lending office of such Equipment Credit Lender resulting from each
Equipment Credit Advance made by such lending office of such Equipment Credit
Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Equipment Credit Lender from time to time under
this Agreement.

 

52



--------------------------------------------------------------------------------

(c) The Agent shall maintain the Register pursuant to Section 13.8(g), and a
subaccount therein for each Equipment Credit Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Equipment
Credit Advance made hereunder, the type thereof and each Interest Period
applicable to any Eurodollar-based Advance, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Equipment Credit Lender hereunder in respect of the Equipment Credit Advances
and (iii) both the amount of any sum received by the Agent hereunder from the
Borrower in respect of the Equipment Credit Advances and each Equipment Credit
Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Equipment Credit
Lender maintained pursuant to paragraphs (b) and (c) of this Section 2.A.2 shall
absent demonstrable error, to the extent permitted by applicable law, be
conclusive evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Equipment
Credit Lender or the Agent to maintain the Register or any such account, as
applicable, or any error therein, shall not in any manner affect the obligation
of the Borrower to repay the Equipment Credit Advances (and all other amounts
owing with respect thereto) made to the Borrower by the Equipment Credit Lenders
in accordance with the terms of this Agreement.

(e) The Borrower agrees that, upon written request to the Agent (with a copy to
the Borrower) by any Equipment Credit Lender, the Borrower will execute and
deliver, to such Equipment Credit Lender, at Borrower’s own expense, a separate
Note evidencing each outstanding Equipment Credit Advance owing to such
Equipment Credit Lender.

(f) The Equipment Credit Advances shall be repaid as follows:

 

  (i)

commencing on each anniversary date of the execution of this Agreement, the
Equipment Credit Advances made during the prior year shall be repaid in
quarterly installments each equal to one twenty eighth (1/28th) of the aggregate
amount of such Equipment Credit Advances. Installment payments shall be due on
the first day of each April, July, October and January, commencing January 1,
2014.

2.A.3 Requests for and Refundings and Conversions of Advances. The Borrower may
request an Advance of the Equipment Credit, refund any such Advance in the same
type of Advance or convert any such Advance to any other type of Advance of the
Equipment Credit only after delivery to Agent of a Request for Equipment Credit
Advance executed by a person previously authorized (in a writing delivered to
the Agent) by the Borrower to execute such Request, subject to the following:

(a) each such Request for Equipment Credit Advance (other than the initial
Request for Equipment Credit Advance the proceeds of which are to be used to
refinance existing Debt) shall be accompanied by copies of the invoices (or
comparable documentation acceptable to the Agent) for the Eligible Equipment
being purchased with the proceeds of the Advance (or such other information as
the Agent or the Majority Lenders shall require in connection with a

 

53



--------------------------------------------------------------------------------

requested Equipment Credit Advance the proceeds of which are to be used in
connection with a Permitted Acquisition) and shall set forth the information
required on the Request for Equipment Credit Advance form annexed hereto as
Exhibit P, including without limitation:

 

  (i) the proposed date of such Advance, which must be a Business Day;

 

  (ii) whether such Advance is a refunding or conversion of an outstanding
Advance; and

 

  (iii) whether such Advance is to be a Base Rate Advance or a Eurodollar-based
Advance, and, except in the case of a Base Rate Advance, the first Interest
Period applicable thereto.

(b) each such Request for Equipment Credit Advance shall be delivered to Agent
by 1:00 p.m. (Detroit time) three (3) Business Days prior to the proposed date
of the Advance, except in the case of a Base Rate Advance, for which the Request
for Advance must be delivered by 11:00 a.m. (Detroit time) one (1) Business Day
prior to such proposed date for Advances;

(c) the amount of the requested Advance shall not exceed (x) eighty five percent
(85%) of the invoice cost of the Eligible Equipment being purchased with the
proceeds of such Advance (excluding installation and delivery expense, taxes and
training expense) or (y) eighty five percent (85%) of the value of the Eligible
Equipment which is being acquired by a Credit Party in connection with a
Permitted Acquisition (such value to be as mutually agreed upon by the Borrower
and Agent or if the Borrower and Agent cannot agree upon a value, then based
upon a fair market value appraisal of such Eligible Equipment from an appraiser
acceptable to Agent the cost of which shall be paid by the Borrower); provided
that the amount of the initial Equipment Credit Advance which is to be used for
purposes approved by the Lenders shall not exceed the amount identified in the
Sources and Uses;

provided however, that, in the case of any Advance being applied to refund or
convert an outstanding Advance, the foregoing requirement shall not be
applicable;

(d) in the case of a Base Rate Advance, the principal amount of the initial
funding of such Advance, as opposed to any refunding or conversion thereof,
shall be at least $1,000,000 (or a larger integral multiple of $10,000);

(e) in the case of a Eurodollar-based Advance, the principal amount of such
Advance, plus the amount of any other outstanding Advance of the Equipment
Credit to be then combined therewith having the same Applicable Interest Rate
and Interest Period, if any, shall be at least $1,000,000 (or a larger integral
multiple of $10,000) and at any one time there shall not be in effect more than
two (2) Eurodollar-Interest Periods in effect with respect to each Equipment
Credit Advance;

(f) a Request for Equipment Credit Advance, once delivered to Agent, shall not
be revocable by the Borrower;

 

54



--------------------------------------------------------------------------------

(g) each Request for Equipment Credit Advance shall constitute a certification
by the Borrower, as of the date thereof that:

 

  (i) all conditions to Advances of the Equipment Credit have been satisfied,
and shall remain satisfied to the date of such Advance (both before and after
giving effect to such Advance);

 

  (ii) there is no Default or Event of Default in existence, and none will exist
upon the making of such Advance (both before and after giving effect to such
Advance); and

 

  (iii) the representations and warranties contained in this Agreement and the
other Loan Documents are true and correct in all material respects and shall be
true and correct in all material respects as of the making of such Advance (both
before and after giving effect to such Advance), other than any representation
or warranty that expressly speaks only as of a different date.

Agent, acting on behalf of the Equipment Credit Lenders, may, at its option,
lend under this Section 2.A.3 upon the telephone request of a person previously
authorized (in a writing delivered to the Agent) by the Borrower to make such
requests and, in the event Agent, acting on behalf of the Equipment Credit
Lenders, makes any such Advance upon a telephone request, the requesting officer
shall fax to Agent, on the same day as such telephone request, a Request for
Equipment Credit Advance. The Borrower hereby authorizes Agent to disburse
Advances under this Section 2.A.3 pursuant to the telephone instructions of any
person purporting to be a person identified by name on a written list of persons
authorized by the Borrower and delivered to Agent prior to the date of such
request to make Requests for Equipment Credit Advance on behalf of the Borrower.
Notwithstanding the foregoing, the Borrower acknowledges that the Borrower shall
bear all risk of loss resulting from disbursements made upon any telephone
request. Each telephone request for an Advance shall constitute a certification
of the matters set forth in the Request for Equipment Credit Advance form as of
the date of such requested Advance.

2.A.4 Disbursement of Advances.

(a) Upon receiving any Request for Equipment Credit Advance from the Borrower
under Section 2.A.3 hereof, Agent shall promptly notify each Equipment Credit
Lender by wire or telephone (confirmed by wire or telecopy) of the amount of
such Advance to be made and the date such Advance is to be made by said
Equipment Credit Lender pursuant to its Equipment Credit Percentage of such
Advance. Unless such Equipment Credit Lender’s commitment to make Advances of
the Equipment Credit hereunder shall have been suspended or terminated in
accordance with this Agreement, each such Equipment Credit Lender shall make
available the amount of its Equipment Credit Percentage of each Advance in
immediately available funds to Agent, as follows:

 

  (i) for Advances (other than Eurodollar-based Advances), at the office of
Agent located at 411 W. Lafayette, MC 3289, Detroit, Michigan 48226, not later
than 3:00 p.m. (Detroit time) on the date of such Advance; and

 

55



--------------------------------------------------------------------------------

  (ii) for Eurodollar-based Advances, at the Agent’s Correspondent for the
account of the Eurodollar Lending Office of the Agent, not later than 12 noon
(the time of the Agent’s Correspondent) on the date of such Advance.

(b) Subject to submission of an executed Request for Equipment Credit Advance by
the Borrower without exceptions noted in the compliance certification therein,
Agent shall make available to the Borrower, the aggregate of the amounts so
received by it from the Equipment Credit Lenders in like funds and currencies:

 

  (i) for Advances (other than Eurodollar-based Advances), not later than 4:00
p.m. (Detroit time) on the date of such Advance by credit to an account of
Borrower maintained with Administrative Agent or to such other account or third
party as Borrower may reasonably direct; and

 

  (ii) for Eurodollar-based Advances, not later than 4:00 p.m. (the time of the
Agent’s Correspondent) on the date of such Advance, by credit to an account of
the Borrower maintained with Agent’s Correspondent or to such other account or
third party as the Borrower may reasonably direct.

(c) Agent shall deliver the documents and papers received by it for the account
of each Equipment Credit Lender to such Equipment Credit Lender or upon its
order. Unless Agent shall have been notified by any Equipment Credit Lender
prior to the date of any proposed Equipment Credit Advance that such Equipment
Credit Lender does not intend to make available to Agent such Equipment Credit
Lender’s Equipment Credit Percentage of such Advance, Agent may assume that such
Equipment Credit Lender has made such amount available to Agent on such date, as
aforesaid and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. If such amount is not in fact made available to
Agent by such Equipment Credit Lender, as aforesaid, Agent shall be entitled to
recover such amount on demand from such Equipment Credit Lender. If such
Equipment Credit Lender does not pay such amount within one (1) Business Day of
Agent’s demand therefor and the Agent has in fact made a corresponding amount
available to the Borrower, the Agent shall promptly notify the Borrower and the
Borrower shall pay such amount to Agent, if such notice is delivered to the
Borrower prior to 1:00 p.m. (Detroit time) on a Business Day, on the day such
notice is received, and otherwise on the next Business Day. Agent shall also be
entitled to recover from such Equipment Credit Lender or the Borrower, as the
case may be, but without duplication, interest on such amount in respect of each
day from the date such amount was made available by Agent to the Borrower, to
the date such amount is recovered by Agent, at a rate per annum equal to:

 

  (i)

in the case of such Equipment Credit Lender, for the first two (2) Business Days
such amount remains unpaid, with respect to Advances (other than
Eurodollar-based Advances), the Federal

 

56



--------------------------------------------------------------------------------

  Funds Effective Rate, and with respect to Eurodollar-based Advances, Agent’s
aggregate marginal cost (including the cost of maintaining any required reserves
or deposit insurance and of any fees, penalties, overdraft charges or other
costs or expenses incurred by Agent as a result of such failure to deliver funds
hereunder) of carrying such amount and thereafter, at the rate of interest then
applicable to such Equipment Credit Advances; and

 

  (ii) in the case of Borrower, the rate of interest then applicable to such
Advance of the Equipment Credit.

The obligation of any Equipment Credit Lender to make any Advance of the
Equipment Credit hereunder shall not be affected by the failure of any other
Equipment Credit Lender to make any Advance hereunder, and no Equipment Credit
Lender shall have any liability to the Borrower or any of its Subsidiaries, the
Agent, any other Equipment Credit Lender, or any other party for another
Equipment Credit Lender’s failure to make any loan or Advance hereunder.

2.A.5 Base Rate Interest Payments. Interest on the unpaid balance of all Base
Rate Advances of the Equipment Credit from time to time outstanding shall accrue
from the date of such Advance to the date repaid, at a per annum interest rate
equal to the Base Rate, and shall be payable in immediately available funds
quarterly commencing on October 1, 2012 and on the first day of each October,
January, April and July thereafter. Interest accruing at the Base Rate shall be
computed on the basis of a 360 day year, and assessed for the actual number of
days elapsed, and in such computation effect shall be given to any change in the
interest rate resulting from a change in the Base Rate on the date of such
change in the Base Rate.

2.A.6 Eurodollar-based Interest Payments. Interest on each Eurodollar-based
Advance of the Equipment Credit shall accrue at its Eurodollar-based Rate and
shall be payable in immediately available funds on the last day of the Interest
Period applicable thereto. Interest accruing at the Eurodollar-based Rate shall
be computed on the basis of a 360 day year and assessed for the actual number of
days elapsed from the first day of the Interest Period applicable thereto to but
not including the last day thereof.

2.A.7 Interest Payments on Conversions. Notwithstanding anything to the contrary
in the preceding sections, all accrued and unpaid interest on any Advance
refunded or converted pursuant to Section 2.A.3 hereof (except for refundings or
conversions of Base Rate Advances) shall be due and payable in full on the date
such Advance is refunded or converted.

2.A.8 Interest on Default. In the event and so long as any Event of Default
shall exist, in the case of any Event of Default under Sections 9.1(a) or
9.1(j), immediately upon the occurrence thereof, and in the case of all other
Events of Default, upon notice from the Majority Equipment Credit Lender,
interest shall be payable on demand on all Eurodollar-based Advances of the
Equipment Credit from time to time outstanding (and, to the extent delinquent,
on all other monetary obligations of Borrower hereunder and under the other Loan
Documents) at a per annum rate equal to the Applicable Interest Rate in respect
of each such Advance plus, in the case of Eurodollar-based Advances, two percent
(2%) for the remainder of the then existing Interest Period, if any, and at all
other such times and for all Base Rate Advances from time to time outstanding,
at a per annum rate equal to the Base Rate plus two percent (2%).

 

57



--------------------------------------------------------------------------------

2.A.9 Optional Prepayments. (a) The Borrower may prepay all or part of the
outstanding principal of any Base Rate Advance(s) of the Equipment Credit at any
time, provided that the amount of any partial prepayment shall be at least Ten
Thousand Dollars ($10,000) and, after giving effect to any such partial
prepayment, the aggregate balance of Base Rate Advance(s) of the Equipment
Credit remaining outstanding, if any, shall be at least Two Hundred Fifty
Thousand Dollars ($250,000). Subject to Section 11.1 hereof and to the other
terms and conditions of this Agreement, the Borrower may prepay all or part of
any Eurodollar-based Advance of the Equipment Credit (subject to not less than
one (1) Business Day’s notice to Administrative Agent) provided that the amount
of any such partial prepayment shall be at least Ten Thousand Dollars ($10,000),
and after giving effect to any such partial prepayment, the unpaid portion of
such Advance which is refunded or converted under Section 2.A.3 hereof shall be
at least Two Hundred Fifty Thousand Dollars ($250,000).

(b) Any prepayment of a Base Rate Advance made in accordance with this Section
shall be without premium or penalty and any prepayment of any other type of
Advance shall be subject to the provisions of Section 11.1, but otherwise
without premium or penalty. Any partial prepayments of an Equipment Credit
Advance shall be applied to principal payments in the inverse order of their
maturities.

2.A.10 Base Rate Advance in Absence of Election or Upon Default. If, (a) as to
any outstanding Eurodollar-based Advance of the Equipment Credit, Agent has not
received payment of all outstanding principal and accrued interest on the last
day of the Interest Period applicable thereto, or does not receive a timely
Request for Advance meeting the requirements of Section 2.A.3 hereof with
respect to the refunding or conversion of such Advance, or (b) subject to
Section 2.A.8 hereof, if on the last day of the applicable Interest Period a
Default or an Event of Default shall have occurred and be continuing, then, on
the last day of the applicable Interest Period the principal amount of any
Eurodollar-based Advance which has not been prepaid shall, absent a contrary
election of the Majority Equipment Credit Lenders, be converted automatically to
a Base Rate Advance and the Agent shall thereafter promptly notify the Borrower
of said action.

2.A.11 Use of Proceeds of Advances. Advances of the Equipment Credit shall be
available solely for the purchase of Eligible Equipment, for the purposes
identified in the Sources and Uses and to finance Permitted Acquisitions.

2.A.12 Equipment Credit Unused Fee. From August 30, 2012 to the Draw Termination
Date, the Borrower shall pay to the Agent for distribution to the Equipment
Credit Lenders pro-rata in accordance with their respective Equipment Credit
Percentages, an Equipment Credit Unused Fee quarterly in arrears commencing
October 1, 2012 (prorated for the period from August 30, 2012 through
September 30, 2012), and on the first day of each October, January, April and
July thereafter (in respect of the prior three months or any portion thereof).
The Equipment Credit Unused Fee payable to each Equipment Credit Lender shall be
determined by multiplying the Applicable Fee Percentage times the average daily
amount by which the available portion of the Equipment Credit Aggregate
Commitment exceeds the outstanding

 

58



--------------------------------------------------------------------------------

principal amount of the Equipment Credit Advances . The Equipment Credit Unused
Fee shall be computed on the basis of a year of three hundred sixty (360) days
and assessed for the actual number of days elapsed. Whenever any payment of the
Equipment Credit Unused Fee shall be due on a day which is not a Business Day,
the date for payment thereof shall be extended to the next Business Day. Upon
receipt of such payment, Agent shall make prompt payment to each Equipment
Credit Lender of its share of the Equipment Credit Unused Fee based upon its
respective Equipment Credit Percentage. It is expressly understood that the
Equipment Credit Unused Fees described in this Section are not refundable.

2.A.13 Extension of Draw Termination Date. (a) Provided that no Default or Event
of Default has occurred and is continuing, the Borrower may, by written notice
to Agent (with sufficient copies for each Lender) (which notice shall be
irrevocable and which shall not be deemed effective unless actually received by
Agent) prior to May 31, but not before April 1, of each fiscal year (beginning
with the fiscal year ending December 31, 2013), request that the Lenders extend
the then applicable Draw Termination Date to a date that is one year later than
the Draw Termination Date then in effect (each such request, a “Request”). Each
Lender shall, not later than four weeks after the date such notice is given by
Borrower to Agent, give written notice to the Agent stating whether such Lender
is willing to extend the Draw Termination Date as requested. If Agent has
received the aforesaid written approvals of such Request from each of the
Lenders, then, effective upon the date of Agent’s receipt of all such written
approvals from the Lenders, as aforesaid, the Draw Termination Date shall be so
extended for an additional one year period, the term Draw Termination Date shall
mean such extended date and Agent shall promptly notify the Borrower that such
extension has occurred.

(b) If (i) any Lender gives the Agent written notice that it is unwilling to
extend the Draw Termination Date as requested or (ii) any Lender fails to
provide written approval to Agent of such a Request on or before four weeks
after the date such notice is given by Borrower to Agent, then (w) the Lenders
shall be deemed to have declined to extend the Draw Termination Date, (x) the
then-current Draw Termination Date shall remain in effect (with no further right
on the part of Borrower to request extensions thereof under this
Section 2.A.13), and (y) the commitments of the Lenders to make Advances of the
Equipment Credit hereunder shall terminate on the Draw Termination Date then in
effect, and Agent shall promptly notify the Borrower thereof.

2.A.14 Extension of Equipment Credit Maturity Date. (a) Provided that no Default
or Event of Default has occurred and is continuing, the Borrower may, by written
notice to Agent (with sufficient copies for each Lender) (which notice shall be
irrevocable and which shall not be deemed effective unless actually received by
Agent) prior to May 31, but not before April 1, of each fiscal year (beginning
with the fiscal year ending December 31, 2013), request that the Lenders extend
the then applicable Equipment Credit Maturity Date to a date that is one year
later than the Equipment Credit Maturity Date then in effect (each such request,
a “Request”). Each Lender shall, not later than four weeks after the date such
notice is given by Borrower to Agent, give written notice to the Agent stating
whether such Lender is willing to extend the Equipment Credit Maturity Date as
requested. If Agent has received the aforesaid written approvals of such Request
from each of the Lenders, then, effective upon the date of Agent’s receipt of
all such written approvals from the Lenders, as aforesaid, the Equipment Credit
Maturity Date shall be so extended for an additional one year period, the term
Equipment Credit Maturity Date shall mean such extended date and Agent shall
promptly notify the Borrower that such extension has occurred.

 

59



--------------------------------------------------------------------------------

(b) If (i) any Lender gives the Agent written notice that it is unwilling to
extend the Equipment Credit Maturity Date as requested or (ii) any Lender fails
to provide written approval to Agent of such a Request on or before four weeks
after the date such notice is given by Borrower to Agent, then (w) the Lenders
shall be deemed to have declined to extend the Revolving Credit Maturity Date,
(x) the then-current Equipment Credit Maturity Date shall remain in effect (with
no further right on the part of Borrower to request extensions thereof under
this Section 2.A.14), and (y) the commitments of the Lenders to make Advances of
the Revolving Credit hereunder shall terminate on the Equipment Credit Maturity
Date then in effect, and Agent shall promptly notify the Borrower thereof.

 

3. LETTERS OF CREDIT.

3.1 Letters of Credit. Subject to the terms and conditions of this Agreement,
Issuing Lender may, through the Issuing Office, at any time and from time to
time from and after the date hereof until thirty (30) days prior to the
Revolving Credit Maturity Date, upon the written request of Borrower accompanied
by a duly executed Letter of Credit Agreement and such other documentation
related to the requested Letter of Credit as the Issuing Lender may require,
issue Letters of Credit in Dollars for the account of Borrower, in an aggregate
amount for all Letters of Credit issued hereunder at any one time outstanding
not to exceed the Letter of Credit Maximum Amount. Each Letter of Credit shall
be in a minimum face amount of Twenty Thousand Dollars ($20,000) (or such lesser
amount as may be agreed to by Issuing Lender) and each Letter of Credit
(including any renewal thereof) shall expire not later than the first to occur
of (i) thirteen (13) months after the date of issuance thereof and (ii) ten
(10) Business Days prior to the Revolving Credit Maturity Date in effect on the
date of issuance thereof. The submission of all applications in respect of and
the issuance of each Letter of Credit hereunder shall be subject in all respects
to such industry rules and governing law as are acceptable to the Issuing
Lender. In the event of any conflict between this Agreement and any Letter of
Credit Document other than any Letter of Credit, this Agreement shall control.

3.2 Conditions to Issuance. No Letter of Credit shall be issued (including the
renewal or extension of any Letter of Credit previously issued) at the request
and for the account of Borrower unless, as of the date of issuance (or renewal
or extension) of such Letter of Credit:

 

  (a) (i) after giving effect to the Letter of Credit requested, the Letter of
Credit Obligations do not exceed the Letter of Credit Maximum Amount; and
(ii) after giving effect to the Letter of Credit requested, the Letter of Credit
Obligations on such date plus the aggregate amount of all Revolving Credit
Advances and Swing Line Advances (including all Advances deemed disbursed by
Agent under Section 3.6(a) hereof in respect of Borrower’ Reimbursement
Obligations) hereunder requested or outstanding on such date do not exceed the
lesser of (A) the Revolving Credit Aggregate Commitment and (B) the then
applicable Borrowing Base;

 

60



--------------------------------------------------------------------------------

  (b) the representations and warranties of the Credit Parties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respects as of date of
the issuance of such Letter of Credit (both before and immediately after the
issuance of such Letter of Credit), other than any representation or warranty
that expressly speaks only as of a different date;

 

  (c) there is no Default or Event of Default in existence, and none will exist
upon the issuance of such Letter of Credit;

 

  (d) Borrower shall have delivered to Issuing Lender at its Issuing Office, not
less than three (3) Business Days prior to the requested date for issuance (or
such shorter time as the Issuing Lender, in its sole discretion, may permit),
the Letter of Credit Agreement related thereto, together with such other
documents and materials as may be required pursuant to the terms thereof, and
the terms of the proposed Letter of Credit shall be reasonably satisfactory to
Issuing Lender;

 

  (e) no order, judgment or decree of any court, arbitrator or governmental
authority shall purport by its terms to enjoin or restrain Issuing Lender from
issuing the Letter of Credit requested, or any Revolving Credit Lender from
taking an assignment of its Revolving Credit Percentage thereof pursuant to
Section 3.6 hereof, and no law, rule, regulation, request or directive (whether
or not having the force of law) shall prohibit the Issuing Lender from issuing,
or any Revolving Credit Lender from taking an assignment of its Revolving Credit
Percentage of, the Letter of Credit requested or letters of credit generally;

 

  (f) there shall have been (i) no introduction of or change in the
interpretation of any law or regulation, (ii) no declaration of a general
banking moratorium by banking authorities in the United States, Michigan or the
respective jurisdictions in which the Revolving Credit Lenders, the Borrower and
the beneficiary of the requested Letter of Credit are located, and (iii) no
establishment of any new restrictions by any central bank or other governmental
agency or authority on transactions involving letters of credit or on banks
generally that, in any case described in this clause (e), would make it unlawful
or unduly burdensome for the Issuing Lender to issue or any Revolving Credit
Lender to take an assignment of its Revolving Credit Percentage of the requested
Letter of Credit or letters of credit generally;

 

  (g) if any Revolving Credit Lender is a Defaulting Lender, the Issuing Lender
has entered into arrangements satisfactory to it to eliminate the Fronting
Exposure with respect to the participation in the Letter of Credit Obligations
by such Defaulting Lender, including creation of a cash collateral account on
terms satisfactory to the Agent and the Borrower or delivery of other security
to assure payment of such Defaulting Lender’s Percentage of all outstanding
Letter of Credit Obligations; and

 

61



--------------------------------------------------------------------------------

  (h) Issuing Lender shall have received the issuance fees required in
connection with the issuance of such Letter of Credit pursuant to Section 3.4
hereof.

Each Letter of Credit Agreement submitted to Issuing Lender pursuant hereto
shall constitute the certification by Borrower of the matters set forth in
Sections 5.2 hereof. The Agent shall be entitled to rely on such certification
without any duty of inquiry.

3.3 Notice. The Issuing Lender shall deliver to the Agent, concurrently with or
promptly following its issuance of any Letter of Credit, a true and complete
copy of each Letter of Credit. Promptly upon its receipt thereof, Agent shall
give notice, substantially in the form attached as Exhibit E, to each Revolving
Credit Lender of the issuance of each Letter of Credit, specifying the amount
thereof and the amount of such Revolving Credit Lender’s Percentage thereof.

3.4 Letter of Credit Fees; Increased Costs. (a) Borrower shall pay letter of
credit fees as follows:

 

  (i) A per annum letter of credit fee with respect to the undrawn amount of
each Letter of Credit issued pursuant hereto (based on the amount of each Letter
of Credit) in the amount of the Applicable Fee Percentage (determined with
reference to Schedule 1.1 to this Agreement) shall be paid to the Agent for
distribution to the Revolving Credit Lenders in accordance with their Revolving
Credit Percentages.

 

  (ii) A letter of credit facing fee on the face amount of each Letter of Credit
shall be paid to the Agent for distribution to the Issuing Lender for its own
account, in accordance with the terms of the applicable Fee Letter.

 

  (b)

All payments by Borrower to the Agent for distribution to the Issuing Lender or
the Revolving Credit Lenders under this Section 3.4 shall be made in Dollars in
immediately available funds at the Issuing Office or such other office of the
Agent as may be designated from time to time by written notice to Borrower by
the Agent. The fees described in clauses (a)(i) and (ii) above (i) shall be
nonrefundable under all circumstances, (ii) in the case of fees due under clause
(a)(i) above, shall be payable quarterly in advance and (iii) in the case of
fees due under clause (a)(ii) above, shall be payable upon the issuance of such
Letter of Credit and semi-annually in advance thereafter. The fees due under
clause (a)(i) above shall be determined by multiplying the Applicable Fee
Percentage times the undrawn amount of the face amount of each such Letter of
Credit on the date of determination, and shall be calculated on the basis of a
360 day

 

62



--------------------------------------------------------------------------------

  year and assessed for the actual number of days from the date of the issuance
thereof to the stated expiration thereof. The parties hereto acknowledge that,
unless the Issuing Lender otherwise agrees, any material amendment and any
extension to a Letter of Credit issued hereunder shall be treated as a new
Letter of Credit for the purposes of the letter of credit facing fee.

 

  (c) If any Change in Law shall either (i) impose, modify or cause to be deemed
applicable any reserve, special deposit, limitation or similar requirement
against letters of credit issued or participated in by, or assets held by, or
deposits in or for the account of, Issuing Lender or any Revolving Credit Lender
or (ii) impose on Issuing Lender or any Revolving Credit Lender any other
condition regarding this Agreement, the Letters of Credit or any participations
in such Letters of Credit, and the result of any event referred to in clause
(i) or (ii) above shall be to increase the cost or expense to Issuing Lender or
such Revolving Credit Lender of issuing or maintaining or participating in any
of the Letters of Credit (which increase in cost or expense shall be determined
by the Issuing Lender’s or such Revolving Credit Lender’s reasonable allocation
of the aggregate of such cost increases and expenses resulting from such
events), then, upon demand by the Issuing Lender or such Revolving Credit
Lender, as the case may be, Borrower shall, within thirty (30) days following
demand for payment, pay to Issuing Lender or such Revolving Credit Lender, as
the case may be, from time to time as specified by the Issuing Lender or such
Revolving Credit Lender, additional amounts which shall be sufficient to
compensate the Issuing Lender or such Revolving Credit Lender for such increased
cost and expense (together with interest on each such amount from ten days after
the date such payment is due until payment in full thereof at the Base Rate),
provided that if the Issuing Lender or such Revolving Credit Lender could take
any reasonable action, without cost or administrative or other burden or
restriction to such Lender, to mitigate or eliminate such cost or expense, it
agrees to do so within a reasonable time after becoming aware of the foregoing
matters. Each demand for payment under this Section 3.4(c) shall be accompanied
by a certificate of Issuing Lender or the applicable Revolving Credit Lender
setting forth the amount of such increased cost or expense incurred by the
Issuing Lender or such Revolving Credit Lender, as the case may be, as a result
of any event mentioned in clause (i) or (ii) above, and in reasonable detail,
the methodology for calculating and the calculation of such amount, which
certificate shall be prepared in good faith and shall be conclusive evidence,
absent demonstrable error, as to the amount thereof.

3.5 Other Fees. In connection with the Letters of Credit, and in addition to the
Letter of Credit Fees, Borrower shall pay, for the sole account of the Issuing
Lender, standard documentation, administration, payment and cancellation charges
assessed by Issuing Lender or the Issuing Office, at the times, in the amounts
and on the terms set forth or to be set forth from time to time in the standard
fee schedule of the Issuing Office in effect from time to time.

 

63



--------------------------------------------------------------------------------

3.6 Participation Interests in and Drawings and Demands for Payment Under
Letters of Credit.

(a) Upon issuance by the Issuing Lender of each Letter of Credit hereunder (and
on the Effective Date with respect to each Existing Letter of Credit), each
Revolving Credit Lender shall automatically acquire a pro rata participation
interest in such Letter of Credit and each related Letter of Credit Payment
based on its respective Revolving Credit Percentage.

(b) If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, Borrower agrees to pay to the
Issuing Lender an amount equal to the amount paid by the Issuing Lender in
respect of such draft or other demand under such Letter of Credit and all
reasonable expenses paid or incurred by the Agent relative thereto not later
than 1:00 p.m. (Detroit time), in Dollars, on (i) the Business Day that Borrower
received notice of such presentment and honor, if such notice is received prior
to 11:00 a.m. (Detroit time) or (ii) the Business Day immediately following the
day that Borrower received such notice, if such notice is received after 11:00
a.m. (Detroit time).

(c) If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, but Borrower does not reimburse
the Issuing Lender as required under clause (b) above and the Revolving Credit
Aggregate Commitment has not been terminated (whether by maturity, acceleration
or otherwise), the Borrower shall be deemed to have immediately requested that
the Revolving Credit Lenders make a Base Rate Advance of the Revolving Credit
(which Advance may be subsequently converted at any time into a Eurodollar-based
Advance pursuant to Section 2.3 hereof) in the principal amount equal to the
amount paid by the Issuing Lender in respect of such draft or other demand under
such Letter of Credit and all reasonable expenses paid or incurred by the Agent
relative thereto. Agent will promptly notify the Revolving Credit Lenders of
such deemed request, and each such Lender shall make available to the Agent an
amount equal to its pro rata share (based on its Revolving Credit Percentage) of
the amount of such Advance.

(d) If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, but Borrower does not reimburse
the Issuing Lender as required under clause (b) above, and (i) the Revolving
Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), or (ii) any reimbursement received by the Issuing
Lender from Borrower is or must be returned or rescinded upon or during any
bankruptcy or reorganization of any Credit Party or otherwise, then Agent shall
notify each Revolving Credit Lender, and each Revolving Credit Lender will be
obligated to pay the Agent for the account of the Issuing Lender its pro rata
share (based on its Revolving Credit Percentage) of the amount paid by the
Issuing Lender in respect of such draft or other demand under such Letter of
Credit and all reasonable expenses paid or incurred by the Agent relative
thereto (but no such payment shall diminish the obligations of the Borrower
hereunder). Upon receipt thereof, the Agent will deliver to such Revolving
Credit Lender a participation certificate evidencing its participation interest
in respect of such payment and expenses. To the extent that a Revolving Credit
Lender fails to make such amount available to the Agent by 11:00 am Detroit

 

64



--------------------------------------------------------------------------------

time on the Business Day next succeeding the date such notice is given, such
Revolving Credit Lender shall pay interest on such amount in respect of each day
from the date such amount was required to be paid, to the date paid to Agent, at
a rate per annum equal to the Federal Funds Effective Rate. The failure of any
Revolving Credit Lender to make its pro rata portion of any such amount
available under to the Agent shall not relieve any other Revolving Credit Lender
of its obligation to make available its pro rata portion of such amount, but no
Revolving Credit Lender shall be responsible for failure of any other Revolving
Credit Lender to make such pro rata portion available to the Agent.

(e) In the case of any Advance made under this Section 3.6, each such Advance
shall be disbursed notwithstanding any failure to satisfy any conditions for
disbursement of any Advance set forth in Article 2 hereof or Article 5 hereof,
and, to the extent of the Advance so disbursed, the Reimbursement Obligation of
Borrower to the Agent under this Section 3.6 shall be deemed satisfied (unless,
in each case, taking into account any such deemed Advances, the aggregate
outstanding principal amount of Advances of the Revolving Credit and the Swing
Line, plus the Letter of Credit Obligations (other than the Reimbursement
Obligations to be reimbursed by this Advance) on such date exceed the lesser of
the Borrowing Base or the then applicable Revolving Credit Aggregate
Commitment).

(f) If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, the Issuing Lender shall provide
notice thereof to Borrower on the date such draft or demand is honored, and to
each Revolving Credit Lender on such date unless Borrower shall have satisfied
its reimbursement obligations by payment to the Agent (for the benefit of the
Issuing Lender) as required under this Section 3.6. The Issuing Lender shall
further use reasonable efforts to provide notice to Borrower prior to honoring
any such draft or other demand for payment, but such notice, or the failure to
provide such notice, shall not affect the rights or obligations of the Issuing
Lender with respect to any Letter of Credit or the rights and obligations of the
parties hereto, including without limitation the obligations of Borrower under
this Section 3.6.

(g) Notwithstanding the foregoing however no Revolving Credit Lender shall be
deemed to have acquired a participation in a Letter of Credit if the officers of
the Issuing Lender immediately responsible for matters concerning this Agreement
shall have received written notice from Agent or any Lender at least two
(2) Business Days prior to the date of the issuance or extension of such Letter
of Credit or, with respect to any Letter of Credit subject to automatic
extension, at least five (5) Business Days prior to the date that the
beneficiary under such Letter of Credit must be notified that such Letter of
Credit will not be renewed, that the issuance or extension of Letters of Credit
should be suspended based on the occurrence and continuance of a Default or
Event of Default and stating that such notice is a “notice of default”;
provided, however that the Revolving Credit Lenders shall be deemed to have
acquired such a participation upon the date on which such Default or Event of
Default has been waived by the requisite Revolving Credit Lenders, as
applicable.

(h) Nothing in this Agreement shall be construed to require or authorize any
Revolving Credit Lender to issue any Letter of Credit, it being recognized that
the Issuing Lender shall be the sole issuer of Letters of Credit under this
Agreement.

 

65



--------------------------------------------------------------------------------

(i) In the event that any Revolving Credit Lender becomes a Defaulting Lender,
the Issuing Lender may, at its option, require that the Borrower enter into
arrangements satisfactory to Issuing Lender and the Borrower to eliminate the
Fronting Exposure with respect to the participation in the Letter of Credit
Obligations by such Defaulting Lender, including creation of a cash collateral
account on terms satisfactory to the Agent and the Borrower or delivery of other
security to assure payment of such Defaulting Lender's Percentage of all
outstanding Letter of Credit Obligations.

3.7 Obligations Irrevocable. The obligations of the Borrower to make payments to
Agent for the account of Issuing Lender or the Revolving Credit Lenders with
respect to Letter of Credit Obligations under Section 3.6 hereof, shall be
unconditional and irrevocable and not subject to any qualification or exception
whatsoever, including, without limitation:

 

  (a) Any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement, any other documentation relating to any Letter of Credit,
this Agreement or any of the other Loan Documents (the “Letter of Credit
Documents”);

 

  (b) Any amendment, modification, waiver, consent, or any substitution,
exchange or release of or failure to perfect any interest in collateral or
security, with respect to or under any Letter of Credit Document;

 

  (c) The existence of any claim, setoff, defense or other right which Borrower
may have at any time against any beneficiary or any transferee of any Letter of
Credit (or any persons or entities for whom any such beneficiary or any such
transferee may be acting), the Agent, the Issuing Lender or any Revolving Credit
Lender or any other Person, whether in connection with this Agreement, any of
the Letter of Credit Documents, the transactions contemplated herein or therein
or any unrelated transactions;

 

  (d) Any draft or other statement or document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

  (e) Payment by the Issuing Lender to the beneficiary under any Letter of
Credit against presentation of documents which do not comply with the terms of
such Letter of Credit, including failure of any documents to bear any reference
or adequate reference to such Letter of Credit;

 

  (f) Any failure, omission, delay or lack on the part of the Agent, Issuing
Lender or any Revolving Credit Lender or any party to any of the Letter of
Credit Documents or any other Loan Document to enforce, assert or exercise any
right, power or remedy conferred upon the Agent, Issuing Lender, any Revolving
Credit Lender or any such party under this Agreement, any of the other Loan
Documents or any of the Letter of Credit Documents, or any other acts or
omissions on the part of the Agent, Issuing Lender, any Revolving Credit Lender
or any such party; or

 

66



--------------------------------------------------------------------------------

  (g) Any other event or circumstance that would, in the absence of this
Section 3.7, result in the release or discharge by operation of law or otherwise
of Borrower from the performance or observance of any obligation, covenant or
agreement contained in Section 3.6 hereof.

No setoff, counterclaim, reduction or diminution of any obligation or any
defense of any kind or nature which Borrower has or may have against the
beneficiary of any Letter of Credit shall be available hereunder to Borrower
against the Agent, Issuing Lender or any Revolving Credit Lender. With respect
to any Letter of Credit, nothing contained in this Section 3.7 shall be deemed
to prevent Borrower, after satisfaction in full of the absolute and
unconditional obligations of Borrower hereunder with respect to such Letter of
Credit, from asserting in a separate action any claim, defense, set off or other
right which they (or any of them) may have against Agent, Issuing Lender or any
Revolving Credit Lender in connection with such Letter of Credit.

3.8 Risk Under Letters of Credit.

(a) In the administration and handling of Letters of Credit and any security
therefor, or any documents or instruments given in connection therewith, Issuing
Lender shall have the sole right to take or refrain from taking any and all
actions under or upon the Letters of Credit.

(b) Subject to other terms and conditions of this Agreement, Issuing Lender
shall issue the Letters of Credit and shall hold the documents related thereto
in its own name and shall make all collections thereunder and otherwise
administer the Letters of Credit in accordance with Issuing Lender’s regularly
established practices and procedures and will have no further obligation with
respect thereto. In the administration of Letters of Credit, Issuing Lender
shall not be liable for any action taken or omitted on the advice of counsel,
accountants, appraisers or other experts selected by Issuing Lender with due
care and Issuing Lender may rely upon any notice, communication, certificate or
other statement from Borrower, beneficiaries of Letters of Credit, or any other
Person which Issuing Lender believes to be authentic. Issuing Lender will, upon
request, furnish the Revolving Credit Lenders with copies of Letter of Credit
Documents related thereto.

(c) In connection with the issuance and administration of Letters of Credit and
the assignments hereunder, Issuing Lender makes no representation and shall have
no responsibility with respect to (i) the obligations of Borrower or the
validity, sufficiency or enforceability of any document or instrument given in
connection therewith, or the taking of any action with respect to same, (ii) the
financial condition of, any representations made by, or any act or omission of
Borrower or any other Person, or (iii) any failure or delay in exercising any
rights or powers possessed by Issuing Lender in its capacity as issuer of
Letters of Credit in the absence of its gross negligence or willful misconduct.
Each of the Revolving Credit Lenders expressly acknowledges that it has made and
will continue to make its own evaluations of Borrower’s creditworthiness without
reliance on any representation of Issuing Lender or Issuing Lender’s officers,
agents and employees.

(d) If at any time Issuing Lender shall recover any part of any unreimbursed
amount for any draw or other demand for payment under a Letter of Credit, or any
interest thereon,

 

67



--------------------------------------------------------------------------------

Agent or Issuing Lender, as the case may be, shall receive same for the pro rata
benefit of the Revolving Credit Lenders in accordance with their respective
Percentages and shall promptly deliver to each Revolving Credit Lender its share
thereof, less such Revolving Credit Lender’s pro rata share of the costs of such
recovery, including court costs and attorney’s fees. If at any time any
Revolving Credit Lender shall receive from any source whatsoever any payment on
any such unreimbursed amount or interest thereon in excess of such Revolving
Credit Lender’s Percentage of such payment, such Revolving Credit Lender will
promptly pay over such excess to Agent, for redistribution in accordance with
this Agreement.

3.9 Indemnification. Borrower hereby indemnifies and agrees to hold harmless the
Revolving Credit Lenders, the Issuing Lender and the Agent and their respective
Affiliates, and the respective officers, directors, employees and agents of such
Persons (each an “L/C Indemnified Person”), from and against any and all claims,
damages, losses, liabilities, costs or expenses of any kind or nature whatsoever
which the Revolving Credit Lenders, the Issuing Lender or the Agent or any such
Person may incur or which may be claimed against any of them by reason of or in
connection with any Letter of Credit (collectively, the “L/C Indemnified
Amounts”), and none of the Issuing Lender, any Revolving Credit Lender or the
Agent or any of their respective officers, directors, employees or agents shall
be liable or responsible for:

 

  (a) the use which may be made of any Letter of Credit or for any acts or
omissions of any beneficiary in connection therewith;

 

  (b) the validity, sufficiency or genuineness of documents or of any
endorsement thereon, even if such documents should in fact prove to be in any or
all respects invalid, insufficient, fraudulent or forged;

 

  (c) payment by the Issuing Lender to the beneficiary under any Letter of
Credit against presentation of documents which do not strictly comply with the
terms of any Letter of Credit (unless such payment resulted from the gross
negligence or willful misconduct of the Issuing Lender), including failure of
any documents to bear any reference or adequate reference to such Letter of
Credit;

 

  (d) any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit; or

 

  (e) any other event or circumstance whatsoever arising in connection with any
Letter of Credit.

It is understood that in making any payment under a Letter of Credit the Issuing
Lender will rely on documents presented to it under such Letter of Credit as to
any and all matters set forth therein without further investigation and
regardless of any notice or information to the contrary.

With respect to subparagraphs (a) through (e) hereof, (i) no Borrower shall be
required to indemnify any L/C Indemnified Person for any L/C Indemnified Amounts
to the extent such amounts result from the gross negligence or willful
misconduct of such L/C Indemnified Person or any officer, director, employee or
agent of such L/C Indemnified Person and (ii) the Agent

 

68



--------------------------------------------------------------------------------

and the Issuing Lender shall be liable to the Borrower to the extent, but only
to the extent, of any direct, as opposed to consequential or incidental, damages
suffered by Borrower which were caused by the gross negligence or willful
misconduct of the Issuing Lender or any officer, director, employee or agent of
the Issuing Lender or by the Issuing Lender’s wrongful dishonor of any Letter of
Credit after the presentation to it by the beneficiary thereunder of a draft or
other demand for payment and other documentation strictly complying with the
terms and conditions of such Letter of Credit.

3.10 Right of Reimbursement. Each Revolving Credit Lender agrees to reimburse
the Issuing Lender on demand, pro rata in accordance with its respective
Revolving Credit Percentage, for (i) the reasonable out-of-pocket costs and
expenses of the Issuing Lender to be reimbursed by Borrower pursuant to any
Letter of Credit Agreement or any Letter of Credit, to the extent not reimbursed
by Borrower or any other Credit Party and (ii) any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs, fees,
reasonable out-of-pocket expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against Issuing
Lender in any way relating to or arising out of this Agreement (including
Section 3.6(c) hereof), any Letter of Credit, any documentation or any
transaction relating thereto, or any Letter of Credit Agreement, to the extent
not reimbursed by Borrower, except to the extent that such liabilities, losses,
costs or expenses were incurred by Issuing Lender as a result of Issuing
Lender’s gross negligence or willful misconduct or by the Issuing Lender’s
wrongful dishonor of any Letter of Credit after the presentation to it by the
beneficiary thereunder of a draft or other demand for payment and other
documentation strictly complying with the terms and conditions of such Letter of
Credit.

 

4. TERM LOAN.

4.1 Term Loan. Subject to the terms and conditions hereof, each Term Loan
Lender, severally and for itself alone, agrees to lend to Borrower, in a single
disbursement in Dollars on the Effective Date an amount equal to such Lender’s
Percentage of the Term Loan.

4.2 Accrual of Interest and Maturity; Evidence of Indebtedness.

(a) Borrower hereby unconditionally promises to pay to the Agent for the account
of each Term Loan Lender such Lender’s Percentage of the then unpaid aggregate
principal amount of the Term Loan outstanding on the Term Loan Maturity Date and
on such other dates and in such other amounts as may be required from time to
time pursuant to this Agreement. Subject to the terms and conditions hereof, the
unpaid principal Indebtedness outstanding under the Term Loan shall, from the
Effective Date (until paid), bear interest at the Applicable Interest Rate.
There shall be no readvance or reborrowings of any principal reductions of the
Term Loan.

(b) Each Term Loan Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of Borrower to the appropriate
lending office of such Term Loan Lender resulting from each Advance of the Term
Loan made by such lending office of such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Term Loan
Lender from time to time under this Agreement.

 

69



--------------------------------------------------------------------------------

(c) The Agent shall maintain the Register pursuant to Section 13.8(g), and a
subaccount therein for each Term Loan Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount of each Advance of the Term
Loan made hereunder, the type thereof and each Eurodollar-Interest Period
applicable to any Eurodollar-based Advance, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each Term
Loan Lender hereunder in respect of the Advances of the Term Loan and (iii) both
the amount of any sum received by the Agent hereunder from Borrower in respect
of the Advances of the Term Loan and each Term Loan Lender’s share thereof.

(d) The entries made in the Register pursuant to paragraph (c) of this
Section 4.2 shall, absent demonstrable error, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of Borrower therein recorded; provided, however, that the failure of
any Term Loan Lender or the Agent to maintain the Register or any such account,
as applicable, or any error therein, shall not in any manner affect the
obligation of Borrower to repay the Advances of the Term Loan (and all other
amounts owing with respect thereto) made to Borrower by the Term Loan Lenders in
accordance with the terms of this Agreement.

(e) Borrower agrees that, upon written request to the Agent by any Term Loan
Lender, Borrower will execute and deliver to such Term Loan Lender, at
Borrower’s expense, a Term Loan Note evidencing the outstanding Advances under
the Term Loan owing to such Term Loan Lender.

4.3 Repayment of Principal. (a) Borrower shall repay the Term Loan on the Term
Loan Maturity Date, when all remaining outstanding principal plus accrued
interest thereon shall be due and payable in full.

(b) Whenever any payment under this Section 4.3 shall become due on a day that
is not a Business Day, the date for payment thereunder shall be extended to the
next Business Day.

4.4 Term Loan Rate Requests; Refundings and Conversions of Advances of the Term
Loan. On the Effective Date, the Applicable Interest Rate for all Term Loan
Advances shall be the Base Rate. Thereafter, Borrower may refund all or any
portion of any Advance of the Term Loan as a Term Loan Advance with a like
Eurodollar-Interest Period or convert each such Advance of such Term Loan to an
Advance with a different Eurodollar-Interest Period, but only after delivery to
Agent of a Term Loan Rate Request executed in connection with such Term Loan by
an Authorized Signer and subject to the terms hereof and to the following:

(a) each Term Loan Rate Request shall set forth the information required on the
Term Loan Rate Request form with respect to such Term Loan, including without
limitation:

 

  (i) whether the Term Loan Advance is a refunding or conversion of an
outstanding Term Loan Advance;

 

  (ii) in the case of a refunding or conversion of an outstanding Term Loan
Advance, the proposed date of such refunding or conversion, which must be a
Business Day; and

 

70



--------------------------------------------------------------------------------

  (iii) whether such Term Loan Advance (or any portion thereof) is to be a Base
Rate Advance or a Eurodollar-based Advance, and, in the case of a
Eurodollar-based Advance, the Eurodollar-Interest Period(s) applicable thereto.

(b) each such Term Loan Rate Request shall be delivered to Agent (i) by 1:00
p.m. (Detroit time) three (3) Business Days prior to the proposed date of the
refunding or conversion of a Eurodollar-based Advance or (ii) by 1:00 p.m. on
the proposed date of the refunding or conversion of a Base Rate Advance;

(c) the principal amount of such Advance of the Term Loan plus the amount of any
other Advance of the Term Loan to be then combined therewith having the same
Applicable Interest Rate and Eurodollar-Interest Period, if any, shall be (i) in
the case of a Base Rate Advance, at least One Million Dollars ($1,000,000), or
the remaining principal balance outstanding under the applicable Term Loan,
whichever is less, and (ii) in the case of a Eurodollar-based Advance, at least
One Million Dollars ($1,000,000) or the remaining principal balance outstanding
under the Term Loan, whichever is less, or in each case a larger integral
multiple of One Hundred Thousand Dollars ($100,000);

(d) no Term Loan Advance shall have a Eurodollar-Interest Period ending after
the Term Loan Maturity Date and, notwithstanding any provision hereof to the
contrary, Borrower shall select Eurodollar-Interest Periods (or the Base Rate)
for sufficient portions of the Term Loan such that Borrower may make the
required principal payments hereunder on a timely basis and otherwise in
accordance with Section 4.5 below;

(e) at no time shall there be more than three (3) Eurodollar-Interest Periods in
effect for Advances of each Term Loan; and

(f) a Term Loan Rate Request, once delivered to Agent, shall not be revocable by
Borrower.

4.5 Base Rate Advance in Absence of Election or Upon Default. In the event
Borrower shall fail with respect to any Eurodollar-based Advance of a Term Loan
to timely exercise their option to refund or convert such Advance in accordance
with Section 4.4 hereof (and such Advance has not been paid in full on the last
day of the Eurodollar-Interest Period applicable thereto according to the terms
hereof), or, if on the last day of the applicable Eurodollar-Interest Period, a
Default or Event of Default shall exist, then, on the last day of the applicable
Eurodollar-Interest Period, the principal amount of such Advance which has not
been prepaid shall be automatically converted to a Base Rate Advance and the
Agent shall thereafter promptly notify Borrower thereof. All accrued and unpaid
interest on any Advance converted to a Base Rate Advance under this Section 4.5
shall be due and payable in full on the date such Advance is converted.

4.6 Interest Payments; Default Interest.

(a) Interest on the unpaid principal of all Base Rate Advances of the Term Loan
from time to time outstanding shall accrue until paid at a per annum interest
rate equal to the Base Rate, and shall be payable in immediately available funds
quarterly in arrears commencing on

 

71



--------------------------------------------------------------------------------

October 1, 2012, and on the first day of each October, January, April and July
thereafter. Whenever any payment under this Section 4.6 shall become due on a
day that is not a Business Day, the date for payment shall be extended to the
next Business Day. Interest accruing at the Base Rate shall be computed on the
basis of a 360 day year and assessed for the actual number of days elapsed, and
in such computation effect shall be given to any change in the interest rate
resulting from a change in the Base Rate on the date of such change in the Base
Rate.

(b) Interest on the unpaid principal of each Eurodollar-based Advance of the
Term Loan having a related Eurodollar-Interest Period of three (3) months or
less shall accrue at its applicable Eurodollar-based Rate and shall be payable
in immediately available funds on the last day of the Eurodollar-Interest Period
applicable thereto. Interest accruing at the Eurodollar-based Rate shall be
computed on the basis of a 360-day year and assessed for the actual number of
days elapsed from the first day of the Eurodollar-Interest Period applicable
thereto to, but not including, the last day thereof.

(c) Notwithstanding anything to the contrary in Section 4.6(a) or (b) hereof,
all accrued and unpaid interest on any Term Loan Advance refunded or converted
pursuant to Section 4.4 hereof shall be due and payable in full on the date such
Term Loan Advance is refunded or converted.

(d) In the case of any Event of Default under Section 9.1(i), immediately upon
the occurrence thereof, and in the case of any other Event of Default, upon
notice from the Majority Term Loan Lenders, interest shall be payable on demand
on the principal amount of all Advances of the Term Loan from time to time
outstanding, as applicable, at a per annum rate equal to the Applicable Interest
Rate in respect of each such Advance, plus, in the case of Eurodollar-based
Advances, two percent (2%) for the remainder of the then existing
Eurodollar-Interest Period, if any, and at all other such times and for all Base
Rate Advances, at a per annum rate equal to the Base Rate plus two percent (2%).

4.7 Optional Prepayment of Term Loan.

(a) Subject to clause (b) hereof, Borrower (at its option), may prepay all or
any portion of the outstanding principal of any Term Loan Advance bearing
interest at the Base Rate at any time, and may prepay all or any portion of the
outstanding principal of any Term Loan bearing interest at the Eurodollar-based
Rate upon one (1) Business Day’s notice to the Agent by wire, telecopy or by
telephone (confirmed by wire or telecopy), with accrued interest on the
principal being prepaid to the date of such prepayment. Any prepayment of a
portion of a Term Loan as to which the Applicable Interest Rate is the Base Rate
shall be without premium or penalty, except to the extent set forth in
Section 4.7(d) below and any prepayment of a portion of a Term Loan as to which
the Applicable Interest Rate is the Eurodollar-based Rate shall be without
premium or penalty, except to the extent set forth in Section 11.1 and
Section 4.7(d) below.

(b) Each partial prepayment of the Term Loan shall be applied as follows: first
to that portion of the Term Loan outstanding as a Base Rate Advance, second to
that portion of the Term Loan outstanding as Eurodollar-based Advances which
have Eurodollar-Interest Periods ending on the date of payment, and last to any
remaining Advances of the Term Loan being carried at the Eurodollar-based Rate.

 

72



--------------------------------------------------------------------------------

(c) All prepayments of the Term Loan shall be made to the Agent for distribution
ratably to the Term Loan Lenders in accordance with their respective Term Loan
Percentages.

4.8 Mandatory Prepayment of Term Loan and Equipment Credit Advances.

(a) Subject to clauses (e) and (f) hereof, the Term Loan shall be subject to
required principal reductions in the amount of Applicable Recapture Percentage
of Excess Cash Flow for each Fiscal Year, such prepayments to be payable in
respect of each Fiscal Year beginning with the Fiscal Year ending December 31,
2012, and each Fiscal Year thereafter, and to be due on June 30 of the following
Fiscal Year.

(b) Subject to clauses (e) and (f) hereof, immediately upon receipt by any
Credit Party of any Net Cash Proceeds from any Asset Sales which are not
Reinvested by the Credit Parties as described in the following sentence,
Borrower shall prepay the Term Loan and the Equipment Credit Advances by an
amount equal to one hundred percent (100%) of such Net Cash Proceeds provided,
however that Borrower shall not be obligated to prepay the Term Loan and the
Equipment Credit Advances with such Net Cash Proceeds if the following
conditions are satisfied: (i) promptly following the sale, Borrower provides to
Agent a certificate executed by a Responsible Officer of the Borrower
(“Reinvestment Certificate”) stating (x) that the sale has occurred, (y) that no
Default or Event of Default has occurred and is continuing either as of the date
of the sale or as of the date of the Reinvestment Certificate, and (z) a
description of the planned Reinvestment of the proceeds thereof, (ii) the
Reinvestment of such Net Cash Proceeds is commenced within the Initial
Reinvestment Period and completed within the Reinvestment Period, and (iii) no
Default or Event of Default has occurred and is continuing at the time of the
sale and at the time of the application of such proceeds to Reinvestment. If any
such proceeds have not been Reinvested at the end of the Reinvestment Period or
if for any reason Agent does not have a first priority Lien on the replacement
assets, Borrower shall promptly pay such proceeds to Agent, to be applied to
repay the Term Loan and the Equipment Credit Advances in accordance with clauses
(e) and (f) hereof.

(c) Subject to clauses (e) and (f) hereof, immediately upon receipt by the
Borrower or any Subsidiary of Net Cash Proceeds from the issuance of any Equity
Interests of such Person or Net Cash Proceeds from the issuance of any
Subordinated Debt after the Effective Date, Borrower shall prepay the Term Loan
and the Equipment Credit Advances by an amount equal to one hundred percent
(100%) of such Net Cash Proceeds in connection with the issuance of any
Subordinated Debt and (y) fifty percent (50%) of the Net Cash Proceeds of any
issuance of Equity Interests.

(d) Subject to clauses (e) and (f) hereof, immediately upon receipt by the
Borrower or any Subsidiary of any Insurance Proceeds or Condemnation Proceeds,
Borrower shall be obligated to prepay the Term Loan and the Equipment Credit
Advances by an amount equal to one hundred percent (100%) of such Insurance
Proceeds or Condemnation Proceeds, as the case may be; provided, however, that
any Insurance Proceeds or Condemnation Proceeds, as the case may be, may be
Reinvested by any of the Credit Parties if the following conditions are
satisfied:

 

73



--------------------------------------------------------------------------------

(i) promptly following the receipt of such Insurance Proceeds or Condemnation
Proceeds, as the case may be, Borrower provides to Agent a Reinvestment
Certificate stating (x) that no Default or Event of Default has occurred and is
continuing either as of the date of the receipt of such proceeds or as of the
date of the Reinvestment Certificate, (y) that such Insurance Proceeds or
Condemnation Proceeds have been received, and (z) a description of the planned
Reinvestment of such Insurance Proceeds or Condemnation Proceeds, as the case
may be), (ii) the Reinvestment of such proceeds is commenced within the Initial
Reinvestment Period and completed within the Reinvestment Period, and (iii) no
Default or Event of Default shall have occurred and be continuing at the time of
the receipt of such proceeds and at the time of the application of such proceeds
to Reinvestment. If any such proceeds have not been Reinvested at the end of the
Reinvestment Period, Borrower shall promptly pay such proceeds to Agent, to be
applied to repay the Term Loan and the Equipment Credit Advances in accordance
with clauses (e) and (f) hereof.

(e) Subject to clause (f) hereof, each mandatory prepayment under this
Section 4.8 or any other mandatory or optional prepayment under this Agreement
shall be in addition to any scheduled installments or optional prepayments made
prior thereto and shall be subject to Section 11.1. Each mandatory prepayment
shall be applied first to the Term Loan until it is paid in full and then to the
Equipment Credit Advances. All such prepayments shall be applied to principal
installments in the inverse order of their maturities.

(f) To the extent that, on the date any mandatory prepayment of any Term Loan
under this Section 4.8 is due, the Indebtedness under any Term Loan or any other
Indebtedness to be prepaid is being carried, in whole or in part, at the
Eurodollar-based Rate and no Default or Event of Default has occurred and is
continuing, Borrower may deposit the amount of such mandatory prepayment in a
cash collateral account to be held by the Agent, for and on behalf of the
Lenders (which shall be an interest-bearing account), on such terms and
conditions as are reasonably acceptable to Agent and upon such deposit, the
obligation of the Borrower to make such mandatory prepayment shall be deemed
satisfied. Subject to the terms and conditions of said cash collateral account,
sums on deposit in said cash collateral account shall be applied (until
exhausted) to reduce the principal balance of such Term Loan on the last day of
each Eurodollar-Interest Period attributable to the Eurodollar-based Advances of
the such Term Loan, thereby avoiding breakage costs under Section 11.1.

4.9 Use of Proceeds. Proceeds of the Term Loan shall be used by Borrower to
refinance existing Debt, to make Distributions permitted under Section 8.5 and
for the purposes identified in the Sources and Uses.

4.10 Ticking Fee. From August 30, 2012 to the Effective Date, the Borrower shall
pay to the Agent for distribution to the Term Loan Lenders pro-rata in
accordance with their respective Term Loan Percentages, a fee (“Ticking Fee”)
monthly in arrears commencing October 1, 2012, and on the first day of each
month thereafter. The Ticking Fee payable to each Term Loan Lender shall be
determined by multiplying one quarter of one percent (1/4%) per annum times the
aggregate Term Loan Amounts. The Ticking Fee shall be computed on the basis of a
year of three hundred sixty (360) days and assessed for the actual number of
days elapsed. Whenever any payment of the Ticking Fee shall be due on a day
which is not a Business Day, the date for payment thereof shall be extended to
the next Business Day. Upon receipt of such

 

74



--------------------------------------------------------------------------------

payment, Agent shall make prompt payment to each Term Loan Lender of its share
of its Ticking Fee based upon its respective Term Loan Percentage. It is
expressly understood that the Ticking Fees described in this Section are not
refundable.

 

5. CONDITIONS.

The obligations of the Lenders to make Advances or loans pursuant to this
Agreement and the obligation of the Issuing Lender to issue Letters of Credit
are subject to the following conditions:

5.1 Conditions of Initial Advances. The obligations of the Lenders to make
initial Advances or loans pursuant to this Agreement and the obligation of the
Issuing Lender to issue initial Letters of Credit, in each case, on the
Effective Date only, are subject to the following conditions:

(a) Notes, this Agreement and the other Loan Documents. Borrower shall have
executed and delivered to Agent for the account of each Lender requesting Notes,
the Swing Line Note, the Revolving Credit Notes, the Equipment Credit Notes
and/or the Term Notes, as applicable; Borrower shall have executed and delivered
this Agreement; and each Credit Party shall have executed and delivered the
other Loan Documents to which such Credit Party is required to be a party
(including all schedules and other documents to be delivered pursuant hereto);
and such Notes (if any), this Agreement and the other Loan Documents shall be in
full force and effect.

(b) Corporate Authority. Agent shall have received, with a counterpart thereof
for each Lender, from each Credit Party, a certificate of its Secretary or
Assistant Secretary dated as of the Effective Date as to:

 

  (i) corporate resolutions (or the equivalent) of each Credit Party authorizing
the transactions contemplated by this Agreement and the other Loan Documents, in
each case to which such Credit Party is party, and authorizing the execution and
delivery of this Agreement and the other Loan Documents, and in the case of
Borrower, authorizing the execution and delivery of requests for Advances and
the issuance of Letters of Credit hereunder,

 

  (ii) the incumbency and signature of the officers or other authorized persons
of such Credit Party executing any Loan Document and in the case of the
Borrower, the officers who are authorized to execute any Requests for Advance,
or requests for the issuance of Letters of Credit,

 

  (iii) a certificate of good standing or continued existence (or the equivalent
thereof) from the state of its incorporation or formation, and from every state
or other jurisdiction where such Credit Party is qualified to do business, which
jurisdictions are listed on Schedule 5.2 attached hereto, and

 

75



--------------------------------------------------------------------------------

  (iv) copies of such Credit Party’s articles of incorporation and bylaws or
other constitutional documents, as in effect on the Effective Date.

(c) Collateral Documents, Guaranties and other Loan Documents. The Agent shall
have received the following documents, each in form and substance satisfactory
to Agent and fully executed by each party thereto:

 

  (i) The following Collateral Documents, each in form and substance acceptable
to Agent and fully executed by each party thereto and dated as of the Effective
Date:

 

  (A) the Security Agreement, executed and delivered by the Credit Parties;

 

  (B) the Guaranty, executed and delivered by the Guarantors; and

 

  (C) the Mortgage for the owned property listed on Schedule 6.3(b); and

 

  (ii) Certified copies of uniform commercial code requests for information, or
a similar search report certified by a party acceptable to the Agent, dated a
date reasonably prior to the Effective Date, listing all effective financing
statements in the jurisdiction noted on Schedule 5.1(c) which name any Credit
Party (under their present names or under any previous names used within five
(5) years prior to the date hereof) as debtors, together with (x) copies of such
financing statements, and (y) authorized Uniform Commercial Code (Form UCC-3)
Termination Statements, if any, necessary to release all Liens and other rights
of any Person in any Collateral described in the Collateral Documents previously
granted by any Person (other than Liens permitted by Section 8.2 of this
Agreement).

 

  (iii) Any documents (including, without limitation, financing statements,
amendments to financing statements and assignments of financing statements, and
any endorsements, but excluding stock powers) requested by Agent and reasonably
required to be provided in connection with the Collateral Documents to create,
in favor of the Agent (for and on behalf of the Lenders), a first priority
perfected security interest in the Collateral thereunder shall have been filed,
registered or recorded, or shall have been delivered to Agent in proper form for
filing, registration or recordation.

 

76



--------------------------------------------------------------------------------

(d) Insurance. The Agent shall have received evidence reasonably satisfactory to
it that the Credit Parties have obtained the insurance policies required by
Section 7.5 hereof and that such insurance policies are in full force and
effect.

(e) Compliance with Certain Documents and Agreements. Each Credit Party shall
have each performed and complied in all material respects with all agreements
and conditions contained in this Agreement and the other Loan Documents, to the
extent required to be performed or complied with by such Credit Party. No Person
(other than Agent, Lenders and Issuing Lender) party to this Agreement or any
other Loan Document shall be in material default in the performance or
compliance with any of the terms or provisions of this Agreement or the other
Loan Documents or shall be in material default in the performance or compliance
with any of the material terms or material provisions of, in each case to which
such Person is a party.

(f) Opinions of Counsel. The Credit Parties shall furnish Agent prior to the
initial Advance under this Agreement, with signed copies for each Lender,
opinions of counsel to the Credit Parties, including opinions of local counsel
to the extent deemed necessary by the Agent, in each case dated the Effective
Date and covering such matters as reasonably required by and otherwise
reasonably satisfactory in form and substance to the Agent and each of the
Lenders.

(g) Payment of Fees. Borrower shall have paid to Comerica Bank any fees due
under the terms of the Fee Letter, along with any other fees, costs or expenses
due and outstanding to the Agent or the Lenders as of the Effective Date
(including reasonable fees, disbursements and other charges of counsel to
Agent).

(h) Financial Statements. Borrower shall have delivered to the Lenders and the
Agent, in form and substance satisfactory to Agent: (a) audited financial
statements of the Borrower and its consolidated Subsidiaries for the Fiscal Year
ending December 31, 2011, (b) unaudited financial statements of the Borrowers
and its consolidated Subsidiaries (and LINC and its consolidated Subsidiaries)
for the thirteen (13) weeks ended March 31, 2012 and the twenty six (26) weeks
ended June 30, 2012 and presented in accordance with GAAP, and (c) quarterly
projections of the Borrower through December 31, 2012, in form acceptable to
Agent.

(i) Audits; Due Diligence. Agent and Lenders shall have received, in each case
in form and substance satisfactory to the Agent, (i) an audit of all accounts
receivable of the Borrower and its Subsidiaries, (ii) a Borrowing Base
Certificate for the most recent month end (or prior month end if the Effective
Date occurs prior to the fifteenth (15th) day of a month) and (iii) such other
reports or due diligence materials as Agent and the Majority Lenders may
reasonably request.

(j) Management Agreement and Employment Agreements. Agent shall have received
copies of the management agreements and all employment agreements of the
Borrower and any Subsidiary which shall remain in effect following the Effective
Date as set forth on Schedule 6.17A hereof which are requested by the Agent.

(k) Material Contracts. Agent shall have received copies of all Material
Contracts described on Schedule 6.17 hereof which are requested by the Agent.

 

77



--------------------------------------------------------------------------------

(l) Pro Forma Balance Sheet and Sources and Uses. The Borrowers shall have
delivered to the Lenders and the Agent, in form and substance satisfactory to
the Agent: (i) the Pro Forma Balance Sheet, (ii) the most recent monthly
financial statements for the Borrower and its Subsidiaries and LINC Logistics
Company and its Subsidiaries evidencing a pro forma ratio of Consolidated Funded
Debt to Consolidated tangible net worth (as determined in accordance with GAAP)
of less than 4.0 to 1.0 (after giving effect to the transactions contemplated by
this Agreement, including without limitation the making of the Effective Date
Distribution), and (iii) the Sources and Uses.

(m) Governmental and Other Approvals. Agent shall have received copies of all
authorizations, consents, approvals, licenses, qualifications or formal
exemptions, filings, declarations and registrations with, any court,
governmental agency or regulatory authority or any securities exchange or any
other person or party (whether or not governmental) received by any Credit Party
in connection with the transactions contemplated by the Loan Documents to occur
on the Effective Date.

(n) Closing Certificate. The Agent shall have received, with a signed
counterpart for each Lender, a certificate of a Responsible Officer of Borrower
dated the Effective Date (or, if different, the date of the initial Advance
hereunder), stating that to the best of his or her respective knowledge after
due inquiry, (a) the conditions set forth in this Section 5 have been satisfied
to the extent required to be satisfied by any Credit Party; (b) the
representations and warranties made by the Credit Parties in this Agreement or
any of the other Loan Documents, as applicable, are true and correct in all
material respects; (c) no Default or Event of Default shall have occurred and be
continuing; (d) since December 31, 2011, nothing shall have occurred which has
had, or could reasonably be expected to have, a material adverse change on the
business, results of operations, conditions, property or prospects (financial or
otherwise) of Borrower or any other Credit Party; and (e) there shall have been
no material adverse change to the Pro Forma Balance Sheet.

(o) Customer Identification Forms. The Agent shall have received completed
customer identification forms (forms to be provided by Agent to Borrower) from
Borrower and each Guarantor.

(p) Acquisition. The Agent shall have received the satisfactory evidence from
the Borrower that all conditions to consummating the Acquisition under the
Acquisition Documents (other than the financing contemplated by this Agreement)
have been satisfied, and that no condition to consummation of the Acquisition
under the Acquisition Documents shall have been waived in a manner detrimental
in any material respect to the Credit Parties or the Lenders, or any one of
them, by any of the parties thereto and the Acquisition shall have been
consummated on or before November 30, 2012.

5.2 Continuing Conditions. The obligations of each Lender to make Advances
(including the initial Advance) under this Agreement and the obligation of the
Issuing Lender to issue any Letters of Credit shall be subject to the continuing
conditions that:

(a) No Default or Event of Default shall exist as of the date of the Advance or
the request for the Letter of Credit, as the case may be; and

 

78



--------------------------------------------------------------------------------

(b) Each of the representations and warranties contained in this Agreement and
in each of the other Loan Documents shall be true and correct in all material
respects (other than representations that are qualified by a materiality
concept, which representations and warranties shall be true and correct in all
respects) as of the date of the Advance or Letter of Credit (as the case may be)
as if made on and as of such date (other than any representation or warranty
that expressly speaks only as of a different date).

 

6. REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants to the Agent, the Lenders, the Swing Line
Lender and the Issuing Lender as follows:

6.1 Corporate Authority. Each Credit Party is a corporation (or other business
entity) duly organized and existing in good standing under the laws of the state
or jurisdiction of its incorporation or formation, as applicable, and each
Credit Party is duly qualified and authorized to do business as a foreign
corporation (or other business entity) in each jurisdiction where the character
of its assets or the nature of its activities makes such qualification and
authorization necessary except where failure to be so qualified or be in good
standing could not reasonably be expected to have a Material Adverse Effect.
Each Credit Party has all requisite corporate, limited liability or partnership
power and authority to own all its property (whether real, personal, tangible or
intangible or of any kind whatsoever) and to carry on its business.

6.2 Due Authorization. Execution, delivery and performance of this Agreement,
and the other Loan Documents, to which each Credit Party is party, and the
issuance of the Notes by Borrower (if requested) are within such Person’s
corporate, limited liability or partnership power, have been duly authorized,
are not in contravention of any law applicable to such Credit Party or the terms
of such Credit Party’s organizational documents and, except as have been
previously obtained or as referred to in Section 6.10 below, do not require the
consent or approval of any governmental body, agency or authority or any other
third party except to the extent that such consent or approval is not material
to the transactions contemplated by the Loan Documents.

6.3 Good Title; Leases; Assets; No Liens.

 

  (a) Each Credit Party, to the extent applicable, has good and valid title (or,
in the case of real property, good and marketable title) to all assets owned by
it, subject only to the Liens permitted under section 8.2 hereof, and each
Credit Party has a valid leasehold or interest as a lessee or a licensee in all
of its leased real property;

 

  (b) Schedule 6.3(b) hereof identifies all of the real property owned or leased
from an Affiliate, as lessee thereunder, by the Credit Parties on the Effective
Date, including all warehouse or bailee locations;

 

  (c) The Credit Parties will collectively own or collectively have a valid
leasehold interest in all assets that were owned or leased (as lessee) by the
Credit Parties immediately prior to the Effective Date to the extent that such
assets are necessary for the continued operation of the Credit Parties’
businesses in substantially the manner as such businesses were operated
immediately prior to the Effective Date;

 

79



--------------------------------------------------------------------------------

  (d) Each Credit Party owns or has a valid leasehold interest in all real
property necessary for its continued operations and, to the best knowledge of
Borrower, no material condemnation, eminent domain or expropriation action has
been commenced or threatened against any such owned or leased real property; and

 

  (e) There are no Liens on and no financing statements on file with respect to
any of the assets owned by the Credit Parties, except for the Liens permitted
pursuant to Section 8.2 of this Agreement.

6.4 Taxes. Except as set forth on Schedule 6.4 hereof and except where failure
to file could not reasonably be expected to have a Material Adverse Effect, each
Credit Party has filed on or before their respective due dates or within the
applicable grace periods, all United States federal, state, local and other tax
returns which are required to be filed or has obtained extensions for filing
such tax returns and is not delinquent in filing such returns in accordance with
such extensions and has paid all material taxes which have become due pursuant
to those returns or pursuant to any assessments received by any such Credit
Party, as the case may be, to the extent such taxes have become due, except to
the extent such taxes are being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate provision
has been made on the books of such Credit Party as may be required by GAAP.

6.5 No Defaults. Neither Borrower nor any Subsidiary is in default under or with
respect to any agreement, instrument or undertaking to which is a party or by
which it or any of its property is bound which would cause or would reasonably
be expected to cause a Material Adverse Effect.

6.6 Enforceability of Agreement and Loan Documents. This Agreement and each of
the other Loan Documents to which any Credit Party is a party (including without
limitation, each Request for Advance), have each been duly executed and
delivered by its duly authorized officers and constitute the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium or similar laws affecting the enforcement of creditor’s
rights generally and by general principles of equity (regardless of whether
enforcement is considered in a proceeding in law or equity).

6.7 Compliance with Laws. (a) Except as disclosed on Schedule 6.7, each of the
Borrower and each Subsidiary has complied with all applicable federal, state and
local laws, ordinances, codes, rules, regulations and guidelines (including
consent decrees and administrative orders) including but not limited to
Hazardous Material Laws, and is in compliance with any Requirement of Law,
except to the extent that failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect; and (b) neither the extension of
credit made pursuant to this Agreement or the use of the proceeds thereof by the
Borrower or any Subsidiary will violate the Trading with the Enemy Act, as
amended, or any of

 

80



--------------------------------------------------------------------------------

the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or
executive order relating thereto, or The United and Strengthening America by
providing appropriate Tools Required to Intercept and Obstruct Terrorism (“USA
Patriot Act”) Act of 2001, Public Law 10756, October 26, 2001 or Executive Order
13224 of September 23, 2001 issued by the President of the United States (66
Fed. Reg. 49049 (2001)).

6.8 Non-contravention. The execution, delivery and performance of this Agreement
and the other Loan Documents (including each Request for Advance) to which each
Credit Party is a party are not in contravention of the terms of any indenture,
agreement or undertaking to which such Credit Party is a party or by which it or
its properties are bound where such violation could reasonably be expected to
have a Material Adverse Effect.

6.9 Litigation. Except as set forth on Schedule 6.9 hereof, there is no suit,
action, proceeding, including, without limitation, any bankruptcy proceeding or
governmental investigation pending against or to the knowledge of Borrower,
threatened against any Credit Party (other than any suit, action or proceeding
in which a Credit Party is the plaintiff and in which no counterclaim or
cross-claim against such Credit Party has been filed), or any judgment, decree,
injunction, rule, or order of any court, government, department, commission,
agency, instrumentality or arbitrator outstanding against any Credit Party, nor
is any Credit Party in violation of any applicable law, regulation, ordinance,
order, injunction, decree or requirement of any governmental body or court which
could in any of the foregoing events reasonably be expected to have a Material
Adverse Effect.

6.10 Consents, Approvals and Filings, Etc. Except as set forth on Schedule 6.10
hereof, no material authorization, consent, approval, license, qualification or
formal exemption from, nor any filing, declaration or registration with, any
court, governmental agency or regulatory authority or any securities exchange or
any other Person (whether or not governmental) is required in connection with
(a) the execution, delivery and performance: (i) by any Credit Party of this
Agreement and any of the other Loan Documents to which such Credit Party is a
party or (ii) by the Credit Parties of the grant of Liens granted, conveyed or
otherwise established (or to be granted, conveyed or otherwise established) by
or under this Agreement or the other Loan Documents, as applicable, and
(b) otherwise necessary to the operation of its business, except in each case
for (x) such matters which have been previously obtained, and (y) such filings
to be made concurrently herewith or promptly following the Effective Date as are
required by the Collateral Documents to perfect Liens in favor of the Agent. All
such material authorizations, consents, approvals, licenses, qualifications,
exemptions, filings, declarations and registrations which have previously been
obtained or made, as the case may be, are in full force and effect and, to the
best knowledge of Borrower, are not the subject of any attack or threatened
attack (in each case in any material respect) by appeal or direct proceeding or
otherwise.

6.11 Agreements Affecting Financial Condition. Neither the Borrower nor any
Subsidiary is party to any agreement or instrument or subject to any charter or
other corporate restriction which could reasonably be expected to have a
Material Adverse Effect.

6.12 No Investment Company or Margin Stock. Neither the Borrower nor any
Subsidiary is an “investment company” within the meaning of the Investment
Company Act of

 

81



--------------------------------------------------------------------------------

1940, as amended. Neither the Borrower nor any Subsidiary is engaged
principally, or as one of its important activities, directly or indirectly, in
the business of extending credit for the purpose of purchasing or carrying
margin stock. None of the proceeds of any of the Advances will be used by
Borrower or any Subsidiary to purchase or carry margin stock. Terms for which
meanings are provided in Regulation U of the Board of Governors of the Federal
Reserve System or any regulations substituted therefore, as from time to time in
effect, are used in this paragraph with such meanings.

6.13 ERISA. Neither the Borrower nor any Subsidiary maintains or contributes to
any Pension Plan subject to Title IV of ERISA, except as set forth on Schedule
6.13 hereto or otherwise disclosed to the Agent in writing. There is no
accumulated funding deficiency within the meaning of Section 412 of the Internal
Revenue Code or Section 302 of ERISA, or any outstanding liability with respect
to any Pension Plans owed to the PBGC other than future premiums due and owing
pursuant to Section 4007 of ERISA, and no “reportable event” as defined in
Section 4043(c) of ERISA has occurred with respect to any Pension Plan other
than an event for which the notice requirement has been waived by the PBGC.
Neither the Borrower nor any Subsidiary has engaged in a prohibited transaction
with respect to any Pension Plan, other than a prohibited transaction for which
an exemption is available and has been obtained, which could subject such
Persons to a material tax or penalty imposed by Section 4975 of the Internal
Revenue Code or Section 502(i) of ERISA. Each Pension Plan is being maintained
and funded in accordance with its terms and is in material compliance with the
requirements of the Internal Revenue Code and ERISA. Neither the Borrower nor
any Subsidiary has had a complete or partial withdrawal from any Multiemployer
Plan that has resulted or could reasonably be expected to have resulted in any
Withdrawal Liability and, except as notified to Agent in writing following the
Effective Date, no such Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA) or insolvent (within the meaning of
Section 4245 of ERISA).

6.14 Conditions Affecting Business or Properties. Neither the respective
businesses nor the properties of the Borrower or any Subsidiary is affected by
any fire, explosion, accident, strike, lockout or other dispute, drought, storm,
hail, earthquake, embargo, Act of God, or other casualty (except to the extent
such event is covered by insurance sufficient to ensure that upon application of
the proceeds thereof, no Material Adverse Effect could reasonably be expected to
occur) which could reasonably be expected to have a Material Adverse Effect.

6.15 Environmental and Safety Matters. Except as set forth in Schedules 6.9,
6.10 and 6.15:

 

  (a) to the best knowledge of Borrower, all facilities and property owned or
leased by the Borrower and the Restricted Subsidiaries are in compliance with
all Hazardous Material Laws except where the failure to comply could not
reasonably be expected to have a Material Adverse Effect;

 

  (b) to the best knowledge of Borrower, there have been no unresolved and
outstanding past, and there are no pending or threatened:

 

  (i) claims, complaints, notices or requests for information received by the
Borrower or any Subsidiary with respect to any alleged violation of any
Hazardous Material Law, or

 

82



--------------------------------------------------------------------------------

  (ii) written complaints, notices or inquiries to Borrower or any Subsidiary
regarding potential liability of the Borrower or any Subsidiary under any
Hazardous Material Law which liability could reasonably be expected to have a
Material Adverse Effect; and

 

  (c) to the best knowledge of Borrower, no conditions exist at, on or under any
property now or previously owned or leased by the Borrower or any Subsidiary
which, with the passage of time, or the giving of notice or both, are reasonably
likely to give rise to liability under any Hazardous Material Law or create a
significant adverse effect on the value of the property, except conditions which
could not reasonably be expected to have a Material Adverse Effect.

6.16 Subsidiaries. Except as disclosed on Schedule 6.16 hereto as of the
Effective Date, and thereafter, except as disclosed to the Agent in writing from
time to time, no Credit Party has any Subsidiaries.

6.17 Material Contracts. Schedule 6.17 attached hereto is an accurate and
complete list of all Material Contracts in effect on or as of the Effective Date
to which the Borrower or any Subsidiary is a party or is bound.

6.18 Franchises, Patents, Copyrights, Tradenames, etc. The Credit Parties
possess all franchises, patents, copyrights, trademarks, trade names, licenses
and permits, and rights in respect of the foregoing, adequate for the conduct of
their business substantially as now conducted without known conflict with any
rights of others. Schedule 6.18 contains a true and accurate list of all trade
names and any and all other names used by any Credit Party during the five-year
period ending as of the Effective Date.

6.19 Capital Structure. Schedule 6.19 attached hereto sets forth all issued and
outstanding Equity Interests of the Borrower and each Subsidiary (after giving
effect to the Acquisition), including the number of authorized, issued and
outstanding Equity Interests of the Borrower and each Subsidiary, the par value
of such Equity Interests and the holders of such Equity Interests, all on and as
of the Effective Date. All issued and outstanding Equity Interests of the
Borrower and each Subsidiary are duly authorized and validly issued, fully paid,
nonassessable, free and clear of all Liens (except for the benefit of Agent) and
such Equity Interests were issued in compliance with all applicable state,
federal and foreign laws concerning the issuance of securities. Except as
disclosed on Schedule 6.19, there are no preemptive or other outstanding rights,
options, warrants, conversion rights or similar agreements or understandings for
the purchase or acquisition from the Borrower or any Subsidiary, of any Equity
Interests of the Borrower or any Subsidiary.

 

83



--------------------------------------------------------------------------------

6.20 Accuracy of Information. (a) The audited financial statements for the
Fiscal Year ended December 31, 2011, furnished to Agent and the Lenders prior to
the Effective Date fairly present in all material respects the financial
condition of the Borrower and its respective Subsidiaries and the results of
their operations for the periods covered thereby, and have been prepared in
accordance with GAAP. The projections and the other pro forma financial
information delivered to the Agent prior to the Effective Date are based upon
good faith estimates and assumptions believed by management of the Borrower to
be accurate and reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein.

(b) Since December 31, 2011, there has been no material adverse change in the
business, operations, condition, property or prospects (financial or otherwise)
of the Borrower and the Subsidiaries, taken as a whole.

(c) To the best knowledge of the Credit Parties, as of the Effective Date,
(i) the Borrower and the Subsidiaries do not have any material contingent
obligations (including any liability for taxes) not disclosed by or reserved
against in the most recent financial statements delivered by Borrower to the
Lenders hereunder and (ii) there are no unrealized or anticipated losses from
any present commitment of the Borrower and the Subsidiaries which contingent
obligations and losses in the aggregate could reasonably be expected to have a
Material Adverse Effect.

6.21 Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement and other Loan Documents, each Credit Party will
be solvent, able to pay its indebtedness as it matures and will have capital
sufficient to carry on its businesses and all business in which it is about to
engage. This Agreement is being executed and delivered by the Borrower to Agent
and the Lenders in good faith and in exchange for fair, equivalent
consideration. The Credit Parties do not intend to nor does management of the
Credit Parties believe the Credit Parties will incur debts beyond their ability
to pay as they mature. The Credit Parties do not contemplate filing a petition
in bankruptcy or for an arrangement or reorganization under the Bankruptcy Code
or any similar law of any jurisdiction now or hereafter in effect relating to
any Credit Party, nor does any Credit Party have any knowledge of any threatened
bankruptcy or insolvency proceedings against a Credit Party.

6.22 Employee Matters. There are no strikes, slowdowns, work stoppages, unfair
labor practice complaints, grievances, arbitration proceedings or controversies
pending or, to the best knowledge of the Borrower, threatened against the
Borrower or any Subsidiary by any employees of the Borrower or any Subsidiary,
other than non-material employee grievances or controversies arising in the
ordinary course of business and other grievances or controversies which could
not reasonably be expected to have a Material Adverse Effect. Set forth on
Schedule 6.22 are all union contracts or agreements to which the Borrower or any
Subsidiary is party as of the Effective Date and the related expiration dates of
each such contract.

6.23 No Misrepresentation. Neither this Agreement nor any other Loan Document,
certificate, information or report furnished or to be furnished by or on behalf
of a Credit Party to

 

84



--------------------------------------------------------------------------------

Agent or any Lender in connection with any of the transactions contemplated
hereby or thereby, contains a misstatement of material fact, or omits to state a
material fact required to be stated in order to make the statements contained
herein or therein, taken as a whole, not misleading in the light of the
circumstances under which such statements were made. There is no fact, other
than information known to the public generally, known to any Credit Party after
diligent inquiry, that could reasonably be expect to have a Material Adverse
Effect that has not expressly been disclosed to Agent in writing.

6.24 Corporate Documents and Corporate Existence. As to each Credit Party,
(a) it is an organization as described on Schedule 1.3 hereto and has provided
the Agent and the Lenders with complete and correct copies of its articles of
incorporation, by-laws and all other applicable charter and other organizational
documents, and, if applicable, a good standing certificate and (b) its correct
legal name, business address, type of organization and jurisdiction of
organization, tax identification number and other relevant identification
numbers are set forth on Schedule 1.3 hereto.

6.25 Acquisition Documents. As of the Effective Date:

 

  (a) The Borrower has furnished Agent with true, correct and complete execution
copies of all Acquisition Documents. Borrower, and to Borrower’s knowledge, each
other party to the Acquisition Documents, has taken all necessary corporate
action to authorize the execution, delivery and performance of each Acquisition
Document to which such Person is a party.

 

  (b) Each Credit Party has complied with all applicable federal, state and
local laws, ordinances, codes, rules, regulations and guidelines (including
consent decrees and administrative orders) required to consummate the
Acquisition and all other transactions contemplated by the Acquisition
Documents, and all applicable anti-trust related awaiting periods with respect
to the transactions contemplated by the Acquisition Documents have expired
without any action being taken by any competent governmental authority which
restrains, prevents or imposes material adverse conditions upon the consummation
of such transactions.

 

  (c) All necessary material authorization, consent, approval, license,
qualification or formal exemption from, and all necessary material filing,
declaration or registration with, any court, governmental agency or regulatory
authority or any securities exchange or any other Person (whether or not
governmental, and including without limit any shareholder, partner or member of
an applicable party) required in connection with the execution, delivery and
performance by any Credit Party, and to Borrower’s knowledge, each other party
to the Acquisition Documents to which such Credit Party or such other Person is
a party, have been obtained and will be in full force and effect, and, to the
knowledge of Borrower, are not the subject of any attack or threatened attack
(in each case in any material respect) by appeal or direct proceeding or
otherwise.

 

85



--------------------------------------------------------------------------------

  (d) The execution, delivery and performance of the Acquisition Documents, and
the consummation of the transactions contemplated thereby, are not in
contravention of the terms of any indenture, agreement, instrument or
undertaking, or any judgment, order or decree, to which such Credit Party is a
party or by which it or its properties are bound, or, to Borrower’s knowledge,
to which any other party to the Acquisition Documents is a party or by which any
such party is bound, except, in each case, where such contravention could not
reasonably be expected to have a Material Adverse Effect.

 

  (e) No Credit Party has granted a collateral assignment of, or a security
interest over the Acquisition Documents (other than in favor of Agent for the
benefit of the Lenders) and no Credit Party has sold, transferred or assigned
any Acquisition Document to any Person (other than to or in favor of Agent).

 

  (f) (f) No Acquisition Document to which any Credit Party is a party has been
modified, amended, altered or changed in any manner except in compliance with
Section 8.14 of this Agreement, and there are no unwaived defaults existing
under the Acquisition Documents by any Credit Party that is a party thereto, or,
to the best of the knowledge of any Credit Party, by any other party thereto.

 

7. AFFIRMATIVE COVENANTS.

Borrower covenants and agrees, so long as any Lender has any commitment to
extend credit hereunder, or any of the Indebtedness remains outstanding and
unpaid, that it will, and, as applicable, it will cause each of its Subsidiaries
to:

7.1 Financial Statements. Furnish to the Agent, in form and detail satisfactory
to Agent, with sufficient copies for each Lender, the following documents:

 

  (a) as soon as available, but in any event within ninety five (95) days after
the end of each Fiscal Year, copies of the audited Consolidated and unaudited
Consolidating financial statements of Borrower and its Consolidated Subsidiaries
as at the end of such Fiscal Year and the related audited Consolidated and
unaudited Consolidating statements of income, stockholders equity, and cash
flows of Borrower and its Consolidated Subsidiaries and, if applicable, Borrower
and its Subsidiaries for such Fiscal Year or partial Fiscal Year and underlying
assumptions, setting forth in each case in comparative form the figures for the
previous Fiscal Year, certified as being fairly stated in all material respects
by an independent, nationally recognized certified public accounting firm
reasonably satisfactory to the Agent; and

 

86



--------------------------------------------------------------------------------

  (b) as soon as available, but in any event within fifty (50) days after the
end of each fiscal quarter of the Credit Parties (excluding the last quarter of
each Fiscal Year), Borrower prepared unaudited Consolidated and Consolidating
balance sheets of Borrower and its Subsidiaries as at the end of such quarter
and the related unaudited statements of income, stockholders equity and cash
flows of Borrower and its Subsidiaries for the portion of the Fiscal Year
through the end of such quarter, setting forth in each case in comparative form
the figures for the corresponding periods in the previous Fiscal Year, and
certified by a Responsible Officer of the Borrower as being fairly stated in all
material respects.

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
throughout the periods reflected therein and with prior periods (except as
approved by a Responsible Officer and disclosed therein), provided however that
the financial statements delivered pursuant to clause (b) hereof will not be
required to include footnotes and will be subject to change from audit and
year-end adjustments.

7.2 Certificates; Other Information. Furnish to the Agent, in form and detail
acceptable to Agent, with sufficient copies for each Lender, the following
documents:

 

  (a) Concurrently with the delivery of the financial statements described in
Sections 7.1(a) for each fiscal year end, and 7.1(b) for each fiscal quarter
end, a Covenant Compliance Report duly executed by a Responsible Officer of the
Borrower;

 

  (b) Within twenty (20) days after and as of the most recent month-end or more
frequently as reasonably requested by the Agent or the Majority Revolving Credit
Lenders, a Borrowing Base Certificate executed by a Responsible Officer of the
Borrower;

 

  (c) Promptly upon receipt thereof, copies of all significant reports submitted
by the Credit Parties’ firm(s) of certified public accountants in connection
with each annual, interim or special audit or review of any type of the
financial statements or related internal control systems of the Borrower and the
Subsidiaries made by such accountants, including any comment letter submitted by
such accountants to management in connection with their services;

 

  (d) Any financial reports, statements, press releases, other material
information or written notices delivered to the holders of the Subordinated Debt
pursuant to any applicable Subordinated Debt Documents (to the extent not
otherwise required hereunder), as and when delivered to such Persons;

 

  (e)

Within forty five (45) days after the end of each Fiscal Year, projections for
the Borrower and the Subsidiaries for the next succeeding Fiscal Year,

 

87



--------------------------------------------------------------------------------

  on a quarterly basis, such projections certified by a Responsible Officer of
the Borrower as being based on reasonable estimates and assumptions taking into
account all facts and information known (or reasonably available to the Borrower
or any Subsidiary) by a Responsible Officer of the Borrower;

 

  (f) Within twenty (20) days after and as of the end of each month, including
the last month of each Fiscal Year, or more frequently as requested by the Agent
or the Majority Revolving Credit Lenders the monthly summaries of accounts
receivable and accounts payable of the Credit Parties (which shall include a
summary of the top ten customers of the Borrowing Base Obligors, a breakout of
Accounts with respect to which the Account Debtor is CenTra, Inc. or one of its
Subsidiaries, a breakout of Unbilled Accounts, a breakout of accounts payable
owed to Com Data and accounts payable owing with respect to Brokered Accounts
and a breakout of the Borrowing Base Obligors’ reserve and escrow accounts
maintained with respect to owner operators);

 

  (g) Copies of each annual report, proxy or financial statement or other report
or communication sent to the stockholders of any Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
any Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the Agent
pursuant hereto (the request to provide the information in the subsection
(g) can be satisfied by providing to the Agent and the Lenders an email link to
a site that contains such information in downloadable form);

 

  (h) Any additional information as required by any Loan Document, and such
additional schedules, certificates and reports respecting all or any of the
Collateral, the items or amounts received by the Credit Parties in full or
partial payment thereof, and any goods (the sale or lease of which shall have
given rise to any of the Collateral) possession of which has been obtained by
the Credit Parties, all to such extent as Agent may reasonably request from time
to time, any such schedule, certificate or report to be certified as true and
correct in all material respects by a Responsible Officer of the applicable
Credit Party and shall be in such form and detail as Agent may reasonably
specify; and

 

  (i) Such additional financial and/or other information as Agent or any Lender
may from time to time reasonably request, promptly following such request.

7.3 Payment of Obligations. Pay, discharge or otherwise satisfy, at or before
maturity or before they become delinquent, as the case may be, all of its
material obligations of whatever nature, including without limitation all
assessments, governmental charges, claims for labor,

 

88



--------------------------------------------------------------------------------

supplies, rent or other obligations, except where the amount or validity thereof
is currently being appropriately contested in good faith and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
Borrower and the Subsidiaries.

7.4 Conduct of Business and Maintenance of Existence; Compliance with Laws.

(a) Continue to engage in their respective types of businesses substantially as
conducted immediately prior to the Effective Date;

(b) Preserve, renew and keep in full force and effect its existence and maintain
its qualifications to do business in each jurisdiction where such qualifications
are necessary for its operations, except as otherwise permitted pursuant to
Section 8.4;

(c) Take all action it deems necessary in its reasonable business judgment to
maintain all rights, privileges, licenses and franchises necessary for the
normal conduct of its business except where the failure to so maintain such
rights, privileges or franchises could not, either singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

(d) Comply with all Contractual Obligations and Requirements of Law, except to
the extent that failure to comply therewith could not, either singly or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and

(e) (i) Continue to be a Person whose property or interests in property is not
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Order”), (ii) not engage in the transactions prohibited by
Section 2 of that Order or become associated with Persons such that a violation
of Section 2 of the Order would arise, and (iii) not become a Person on the list
of Specially Designated National and Blocked Persons, or (iv) otherwise not
become subject to the limitation of any OFAC regulation or executive order.

7.5 Maintenance of Property; Insurance. (a) Keep all material property it deems,
in its reasonable business judgment, useful and necessary in its business in
working order (ordinary wear and tear excepted); (b) maintain insurance coverage
with financially sound and reputable insurance companies on physical assets and
against other business risks in such amounts and of such types as are
customarily carried by companies similar in size and nature (including without
limitation casualty and public liability and property damage insurance), and in
the event of acquisition of additional property, real or personal, or of the
incurrence of additional risks of any nature, increase such insurance coverage
in such manner and to such extent as prudent business judgment and present
practice or any applicable Requirements of Law would dictate; (c) in the case of
all insurance policies covering any Collateral, such insurance policies shall
provide that the loss payable thereunder shall be payable to the applicable
Credit Party, and to the Agent (as mortgagee, or, in the case of personal
property interests, lender loss payee) as their respective interests may appear;
(d) in the case of all public liability insurance policies, such policies shall
list the Agent as an additional insured, as Agent may reasonably request; and
(e) if requested by Agent, certificates evidencing such policies, including all
endorsements thereto, to be deposited with Agent, such certificates being in
form and substance reasonably acceptable to Agent.

 

89



--------------------------------------------------------------------------------

7.6 Inspection of Property; Books and Records, Discussions. Permit Agent and
each Lender, through their authorized attorneys, accountants and representatives
(a) at all reasonable times during normal business hours, upon the request of
Agent or such Lender, to examine each Credit Party’s books, accounts, records,
ledgers and assets and properties; (b) from time to time, during normal business
hours, upon the request of the Agent and upon two (2) Business Days prior notice
(which notice shall not be required following the occurrence and during the
continuance of an Event of Default), to conduct full or partial collateral
audits of the Accounts and Inventory of the Credit Parties and appraisals of all
or a portion of the fixed assets (including real property) of the Credit
Parties, such audits and appraisals to be completed by an appraiser as may be
selected by Agent and consented to by Borrower (such consent not to be
unreasonably withheld), with all reasonable costs and expenses of such audits to
be reimbursed by the Credit Parties, provided that so long as no Event of
Default or Default exists, (x) Borrower shall not be required to reimburse Agent
for such audits or appraisals more frequently than once each Fiscal Year and
(y) Borrower’s obligation to reimburse the Agent for such costs shall be limited
to Seventy Five Thousand Dollars ($75,000); (c) during normal business hours and
upon two (2) Business Days prior notice (which notice shall not be required
following the occurrence and during the continuance of an Event of Default), at
their own risk, to enter onto the real property owned or leased by any Credit
Party to conduct inspections, investigations or other reviews of such real
property; and (d) at reasonable times during normal business hours and at
reasonable intervals, to visit all of the Credit Parties’ offices, discuss each
Credit Party’s respective financial matters with their respective officers, as
applicable.

7.7 Notices. Promptly give written notice to the Agent of:

 

  (a) the occurrence of any Default or Event of Default of which any Credit
Party has knowledge;

 

  (b) any (i) litigation or proceeding existing at any time between the Borrower
or any Subsidiary and any Governmental Authority or other third party, or any
investigation of the Borrower or any Subsidiary conducted by any Governmental
Authority, which in any case if adversely determined would have a Material
Adverse Effect or (ii) any material adverse change in the financial condition of
the Borrower or any Subsidiary since the date of the last audited financial
statements delivered pursuant to Section 7.1(a) hereof;

 

  (c) the occurrence of any event which any Credit Party believes could
reasonably be expected to have a Material Adverse Effect, promptly after
concluding that such event could reasonably be expected to have such a Material
Adverse Effect;

 

  (d) promptly after becoming aware thereof, the taking by the Internal Revenue
Service or any foreign taxing jurisdiction of a written tax position (or any
such tax position taken by any Credit Party in a filing with the Internal
Revenue Service or any foreign taxing jurisdiction) which could reasonably be
expected to have a Material Adverse Effect, setting forth the details of such
position and the financial impact thereof;

 

90



--------------------------------------------------------------------------------

  (e) (i) the acquisition or creation of any new Significant Subsidiaries,
(ii) any material change after the Effective Date in the authorized and issued
Equity Interests of the Borrower or any Guarantor or Significant Subsidiary or
any other material amendment to the Borrower’s or any Guarantor’s or Significant
Subsidiary’s charter, by-laws or other organizational documents, such notice, in
each case, to identify the applicable jurisdictions, capital structures or
amendments as applicable, provided that such notice shall be given not less than
ten (10) Business Days prior to the proposed effectiveness of such changes,
acquisition or creation, as the case may be (or such shorter period to which
Agent may consent) or (iii) if any Subsidiary which was not a Significant
Subsidiary becomes a Significant Subsidiary;

 

  (f) not less than fifteen (15) Business Days (or such other shorter period to
which Agent may agree) prior to the proposed effective date thereof, any
proposed material amendments, restatements or other modifications to any
Subordinated Debt Documents; and

 

  (g) any default or event of default by any Person under any Subordinated Debt
Document, concurrently with delivery or promptly after receipt (as the case may
be) of any notice of default or event of default under the applicable document,
as the case may be.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and, in the case of notices referred to in clauses (a), (b), (c),
(d) and (g) hereof stating what action the Borrower or applicable Subsidiary has
taken or proposes to take with respect thereto.

7.8 Hazardous Material Laws.

(a) Use and operate all of its facilities and properties in material compliance
with all applicable Hazardous Material Laws, keep all material required permits,
approvals, certificates, licenses and other authorizations required under such
Hazardous Material Laws in effect and remain in compliance therewith, and handle
all Hazardous Materials in material compliance with all applicable Hazardous
Material Laws;

(b) (i) Promptly notify Agent and provide copies upon receipt of all written
claims, complaints, notices or inquiries received by the Borrower or any
Subsidiary relating to its facilities and properties or compliance with
Hazardous Material Laws which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect and (ii) promptly cure and have
dismissed with prejudice to the reasonable satisfaction of Agent and the
Majority Lenders any material actions and proceedings relating to compliance
with Hazardous Material Laws to which the Borrower or any Subsidiary is named a
party, other than such actions or proceedings being contested in good faith and
with the establishment of reasonable reserves or as to which the failure to cure
and/or dismiss could not reasonably be expected to have a Material Advance
Effect;

 

91



--------------------------------------------------------------------------------

(c) To the extent necessary to comply in all material respects with Hazardous
Material Laws, remediate or monitor contamination arising from a release or
disposal of Hazardous Material, which solely, or together with other releases or
disposals of Hazardous Materials could reasonably be expected to have a Material
Adverse Effect;

(d) Provide such information and certifications which Agent or any Lender may
reasonably request from time to time to evidence compliance with this
Section 7.8.

7.9 Financial Covenants.

(a) Maintain at all times a Senior Debt to EBITDA Ratio of not more than 2.5 to
1.0.

(b) Maintain at all times a Total Debt to EBITDA Ratio of not more than 3.0 to
1.0.

(c) Maintain at all times a Fixed Charge Coverage Ratio of not less than 1.25 to
1.0.

7.10 Governmental and Other Approvals. Apply for, obtain and/or maintain in
effect, as applicable, all authorizations, consents, approvals, licenses,
qualifications, exemptions, filings, declarations and registrations (whether
with any court, governmental agency, regulatory authority, securities exchange
or otherwise) which are necessary or reasonably requested by Agent in connection
with the execution, delivery and performance by any Credit Party of, as
applicable, this Agreement, the other Loan Documents, the Subordinated Debt
Documents, or any other documents or instruments to be executed and/or delivered
by any Credit Party, as applicable in connection therewith or herewith, except
where the failure to so apply for, obtain or maintain could not reasonably be
expected to have a Material Adverse Effect.

7.11 Compliance with ERISA; ERISA Notices.

 

  (a) Comply in all material respects with all material requirements imposed by
ERISA and the Internal Revenue Code, including, but not limited to, the minimum
funding requirements for any Pension Plan, except to the extent that any
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

 

  (b)

Promptly notify Agent upon the occurrence of any of the following events in
writing (to the extent any such event could reasonably be expected to have a
Material Adverse Effect or result in the creation of a Lien on the assets of the
Borrower or one of its Subsidiaries): (i) the termination, other than a standard
termination, as defined in ERISA, of any Pension Plan subject to Subtitle C of
Title IV of ERISA by the Borrower or any Subsidiary; (ii) the appointment of a
trustee by a United States District Court to administer any Pension Plan subject
to Title IV of ERISA; (iii) the commencement by the PBGC, of any proceeding to
terminate any Pension Plan subject to Title IV of ERISA; (iv) the failure of the
Borrower or any Subsidiary to make any payment in respect of any Pension Plan
required under Section 412 of the Internal Revenue Code or Section 302 of ERISA;
(v) the withdrawal of any Credit Party from any Multiemployer Plan if the
Borrower or any Subsidiary reasonably believes that such withdrawal would give
rise to the imposition of Withdrawal Liability with respect thereto; or (vi) the
occurrence of (x) a “reportable event” which is required to be reported by the

 

92



--------------------------------------------------------------------------------

  Borrower or any Subsidiary under Section 4043 of ERISA other than any event
for which the reporting requirement has been waived by the PBGC or (y) a
“prohibited transaction” as defined in Section 406 of ERISA or Section 4975 of
the Internal Revenue Code other than a transaction for which a statutory
exemption is available or an administrative exemption has been obtained.

7.12 Defense of Collateral. Defend the Collateral from any Liens other than
Liens permitted by Section 8.2.

7.13 Future Subsidiaries; Additional Collateral.

(a) With respect to each Person which becomes a Significant Subsidiary of
Borrower (directly or indirectly) subsequent to the Effective Date, whether by
Permitted Acquisition or otherwise, cause such new Significant Subsidiary to
execute and deliver to the Agent, for and on behalf of each of the Lenders
(unless waived by Agent):

 

  (i) within thirty (30) days after the date such Person becomes a Significant
Subsidiary (or such longer time period as the Agent may determine), a Guaranty,
or in the event that a Guaranty already exists, a joinder agreement to the
Guaranty whereby such Significant Subsidiary becomes obligated as a Guarantor
under the Guaranty; and

 

  (ii) within thirty (30) days after the date such Person becomes a Significant
Subsidiary (or such longer time period as the Agent may determine and in the
case of LINC and its Subsidiaries, immediately upon the consummation of the
Acquisition), a joinder agreement to the Security Agreement whereby such
Domestic Subsidiary grants a Lien over its assets (other than Equity Interests
which should be governed by (b) of this Section 7.13) as set forth in the
Security Agreement, and such Domestic Subsidiary shall take such additional
actions as may be necessary to ensure a valid first priority perfected Lien over
such assets of such Domestic Subsidiary, subject only to the other Liens
permitted pursuant to Section 8.2 of this Agreement;

(b) With respect to the Equity Interests of each Person which becomes (whether
by Permitted Acquisition or otherwise) (i) a Significant Subsidiary subsequent
to the Effective Date, cause the Credit Party that holds such Equity Interests
to execute and deliver such Pledge Agreements, and take such actions as may be
necessary to ensure a valid first priority perfected Lien over one hundred
percent (100%) of the Equity Interests of such Domestic Subsidiary held by a
Credit Party, such Pledge Agreements to be executed and delivered (unless waived
by Agent) within thirty (30) days after the date such Person becomes a Domestic
Subsidiary (or such longer time period as Agent may determine); and (ii) a
Designated Foreign Subsidiary subsequent to the Effective Date, the Equity
Interests of which is held directly by Borrower or one of its Domestic
Subsidiaries, cause the Credit Party that holds such Equity Interests to execute
and deliver such Pledge Agreements and take such actions as may be necessary to
ensure

 

93



--------------------------------------------------------------------------------

a valid first priority perfected Lien over sixty-five percent (65%) of the
Equity Interests of such Subsidiary, such Pledge Agreements to be executed and
delivered (unless waived by Agent) within thirty (30) days after the date such
Person becomes a Designated Foreign Subsidiary (or such longer time period as
Agent may determine); provided that the requirement of a Pledge Agreement under
clause (ii) can be waived by the Agent in its sole discretion if the Agent
determines that the cost of obtaining such Pledge Agreement outweighs the
benefit thereof to the Lenders;

in each case in form reasonably satisfactory to the Agent, in its reasonable
discretion, together with such supporting documentation, including without
limitation corporate authority items, certificates and opinions of counsel, as
reasonably required by the Agent. Upon the Agent’s request, Credit Parties shall
take, or cause to be taken, such additional steps as are necessary or advisable
under applicable law to perfect and ensure the validity and priority of the
Liens granted under this Section 7.13.

7.14 Accounts. Maintain all primary deposit accounts of any Credit Party with
Agent (or with the approval of the Agent (which consent shall not unreasonably
be withheld), another Lender), and maintain all other deposit accounts with a
Lender provided that, with respect to any deposit accounts or securities
accounts maintained with any Lender (other than Agent) or any other Person, such
Credit Party (i) shall cause to be executed and delivered an Account Control
Agreement in form and substance satisfactory to Agent (which shall provide for
exclusive control by Agent following the occurrence of an Event of Default) and
(ii) take all other steps necessary, or in the opinion of the Agent, desirable
to ensure that Agent has a perfected security interest in such account; provided
that the Credit Parties may maintain their existing deposit accounts with
KeyBank National Association so long as such accounts are subject to an Account
Control Agreement in form and substance acceptable to Agent (which shall provide
for exclusive control by Agent following the occurrence of an Event of Default).
This provision shall not apply (x) to the accounts of Foreign Subsidiaries
maintained outside the United States, (y) the existing payroll account
maintained by Mason Dixon Intermodal, Inc. with JPMorgan Chase Bank, N.A. or
(z) to accounts maintained by CTX, Inc., LINC Ontario, Ltd. or Logistics Insight
Corp., The Mason and Dixon Lines, Incorporated, Great American Lines, Inc. or
Universal Am-Can, Ltd. maintained with financial institutions located in Canada
used to support Canadian operations so long as the Agent has a perfected
security interest in each such account.

7.15 Use of Proceeds. Use all Advances of the Revolving Credit as set forth in
Section 2.12 hereof and the proceeds of the Term Loan as set forth in
Section 4.9 hereof. Borrower shall not use any portion of the proceeds of any
such advances for the purpose of purchasing or carrying any “margin stock” (as
defined in Regulation U of the Board of Governors of the Federal Reserve System)
in any manner which violates the provisions of Regulation T, U or X of said
Board of Governors or for any other purpose in violation of any applicable
statute or regulation.

7.16 Further Assurances and Information.

(a) Take such actions as the Agent or Majority Lenders may from time to time
reasonably request to establish and maintain first priority perfected security
interests in and Liens on all of the Collateral, subject only to those Liens
permitted under Section 8.2 hereof.

 

94



--------------------------------------------------------------------------------

(b) Execute and deliver or cause to be executed and delivered to Agent within a
reasonable time following Agent’s request, and at the expense of the Borrower,
such other documents or instruments as Agent may reasonably require to
effectuate more fully the purposes of this Agreement or the other Loan Documents

(c) Within ninety (90) days (or such longer period as is approved by the Agent
in its sole discretion), provide to the Agent evidence that the Agent has a
first perfected Lien on all vehicles which constitute Collateral and that all
existing Liens thereon have been terminated.

(d) Provide the Agent and the Lenders with any other information required by
Section 326 of the USA Patriot Act or necessary for the Agent and the Lenders to
verify the identity of any Credit Party as required by Section 326 of the USA
Patriot Act.

(e) Immediately after the consummation of the Acquisition, deliver to the Agent
satisfactory evidence that the corporate documents relating to the Acquisition
have been filed in the appropriate jurisdictions and that the Acquisition is
complete and effective.

 

8. NEGATIVE COVENANTS.

Borrower covenants and agrees that, so long as any Lender has any commitment to
extend credit hereunder, or any of the Indebtedness remains outstanding and
unpaid, it will not, and, as applicable, it will not permit any of its
Subsidiaries to:

8.1 Limitation on Debt. Create, incur, assume or suffer to exist any Debt,
except:

 

  (a) Indebtedness of any Credit Party to Agent and the Lenders under this
Agreement and/or the other Loan Documents;

 

  (b) any Debt existing on the Effective Date and set forth in Schedule 8.1
attached hereto and any renewals or refinancing of such Debt (provided that
(i) the aggregate principal amount of such renewed or refinanced Debt shall not
exceed the aggregate principal amount of the original Debt outstanding on the
Effective Date (less any principal payments and the amount of any commitment
reductions made thereon on or prior to such renewal or refinancing) and (iii) at
the time of such renewal or refinancing no Default or Event of Default has
occurred and is continuing or would result from the renewal or refinancing of
such Debt;

 

  (c) any Debt of Borrower or any of its Subsidiaries incurred to finance the
acquisition of fixed or capital assets, whether pursuant to a loan or a
Capitalized Lease and Debt incurred or assumed in connection with a Permitted
Acquisition, provided that both at the time of and immediately after giving
effect to the incurrence thereof (i) no Default or Event of Default shall have
occurred and be continuing, and (ii) the aggregate amount of all such Debt at
any one time outstanding (including, without limitation, any Debt of the type
described in this clause (c) which is set forth on Schedule 8.1 hereof) shall
not exceed $6,000,000, and any renewals or refinancings of such Debt;

 

95



--------------------------------------------------------------------------------

  (d) existing Subordinated Debt;

 

  (e) Debt under any Hedging Transactions, provided that such transaction is
entered into for risk management purposes and not for speculative purposes;

 

  (f) Debt arising from judgments or decrees not deemed to be a Default or Event
of Default under subsection (g) of Section 9.1;

 

  (g) Debt owing to a Person that is a Credit Party, but only to the extent
permitted under Section 8.7 hereof;

 

  (h) Debt under the Margin Facilities in an amount not exceeding $30,000,000;
and

 

  (i) additional unsecured Debt not otherwise described above, provided that
both at the time of and immediately after giving effect to the incurrence
thereof (i) no Default or Event of Default shall have occurred and be continuing
or result therefrom and (ii) the aggregate amount of all such Debt shall not
exceed $10,000,000 at any one time outstanding.

8.2 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for Permitted Liens.

Regardless of the provisions of this Section 8.2, no Lien over the Equity
Interests of Borrower or any Subsidiary of Borrower (except for those Liens for
the benefit of Agent and the Lenders) shall be permitted under the terms of this
Agreement.

8.3 Acquisitions. Except for Permitted Acquisitions and acquisitions permitted
under Section 8.7, if any, purchase or otherwise acquire or become obligated for
the purchase of all or substantially all or any material portion of the assets
or business interests or a division or other business unit of any Person, or any
Equity Interest of any Person, or any business or going concern.

8.4 Limitation on Mergers, Dissolution or Sale of Assets. Enter into any merger
or consolidation or convey, sell, lease, assign, transfer or otherwise dispose
of any of its property, business or assets (including, without limitation,
Equity Interests, receivables and leasehold interests), whether now owned or
hereafter acquired or liquidate, wind up or dissolve, except:

 

  (a) Inventory leased or sold in the ordinary course of business;

 

  (b) obsolete, damaged, uneconomic or worn out machinery or equipment, or
machinery or equipment no longer used or useful in the conduct of the applicable
Credit Party’s business;

 

  (c) Permitted Acquisitions and the Acquisition;

 

96



--------------------------------------------------------------------------------

  (d) mergers or consolidations of, or transfers of Equity Interests of or other
intercompany reorganizations involving, any Subsidiary of Borrower with, into or
to Borrower or any Guarantor so long as the Borrower or such Guarantor shall be
the continuing, surviving or transferee entity; provided that at the time of
each such merger, consolidation or transfer, both before and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing or
result from such merger, consolidation or transfer;

 

  (e) any Subsidiary of Borrower may liquidate or dissolve into Borrower or a
Guarantor if Borrower determines in good faith that such liquidation or
dissolution is in the best interests of Borrower, so long as no Default or Event
of Default has occurred and is continuing or would result therefrom;

 

  (f) sales or transfers, including without limitation upon voluntary
liquidation from any Credit Party to Borrower or a Guarantor, provided that the
applicable Borrower or Guarantor takes such actions as Agent may reasonably
request to ensure the perfection and priority of the Liens in favor of the
Lenders over such transferred assets;

 

  (g) subject to Section 4.8(b) hereof, (i) Asset Sales (exclusive of asset
sales permitted pursuant to all other subsections of this Section 8.4) in which
the sales price is at least equal to the fair market value of the assets sold
and the consideration received is cash or cash equivalents or Debt of any Credit
Party being assumed by the purchaser, provided that the aggregate amount of such
Asset Sales does not exceed $7,500,000 in any Fiscal Year and no Default or
Event of Default has occurred and is continuing at the time of each such sale
(both before and after giving effect to such Asset Sale), and (ii) other Asset
Sales approved by the Majority Lenders in their sole discretion;

 

  (h) the sale or disposition of Permitted Investments and other cash
equivalents in the ordinary course of business; and

 

  (i) dispositions of owned or leased vehicles in the ordinary course of
business.

The Lenders hereby consent and agree to the release by Agent of any and all
Liens on the property sold or otherwise disposed of in compliance with this
Section 8.4.

8.5 Restricted Payments. Declare or make any distributions, dividend, payment or
other distribution of assets, properties, cash, rights, obligations or
securities (collectively, “Distributions”) on account of any of its Equity
Interests, as applicable, or purchase, redeem or otherwise acquire for value any
of its Equity Interests, as applicable, or any warrants, rights or options to
acquire any of its Equity Interests, now or hereafter outstanding (collectively,
“Equity Purchases”), except that:

 

  (a) each Credit Party may pay cash Distributions to the Borrower or any other
Credit Party;

 

97



--------------------------------------------------------------------------------

  (b) each Credit Party may declare and make Distributions payable in the Equity
Interests of such Credit Party, provided that the issuance of such Equity
Interests does not otherwise violate the terms of this Agreement and no Default
or Event of Default has occurred and is continuing at the time of making such
Distribution or would result from the making of such Distribution;

 

  (c) Borrower may make the Effective Date Payments; and

 

  (d) Borrower may pay dividends to its shareholders so long as no Default or
Event of Default has occurred and is continuing or would result therefrom and so
long as after giving effect to such dividend or payment, the sum of the then
Unused Revolving Credit Availability plus the aggregate amount of cash of
Borrower and the Guarantors which is not subject to any Lien (other than a Lien
in favor of the Agent) is equal to or greater than $8,000,000 (the “Revolving
Credit and Cash Availability Requirement”); and

 

  (e) Borrower may purchase or redeem its Equity Interests so long as (x) no
Default or Event of Default has occurred and is continuing or would result
therefrom and so long as after giving effect to such Purchase (y) the sum of the
then Unused Revolving Credit Availability plus the aggregate amount of cash of
Borrower and the Guarantors which is not subject to any Lien (other than a Lien
in favor of the Agent) is equal to or greater than 8,000,000.

8.6 [Reserved].

8.7 Limitation on Investments, Loans and Advances. Make or allow to remain
outstanding any Investment (whether such investment shall be of the character of
investment in shares of stock, evidences of indebtedness or other securities or
otherwise) in, or any loans or advances to, any Person other than:

 

  (a) Permitted Investments;

 

  (b) Investments existing on the Effective Date and listed on Schedule 8.7
hereof;

 

  (c) sales on open account in the ordinary course of business;

 

  (d) intercompany loans or intercompany Investments made by any Credit Party to
or in any Guarantor or Borrower; provided that, in the case of any intercompany
loans or intercompany Investments made by the Borrower in any Guarantor, no
Default or Event of Default shall have occurred and be continuing at the time of
making such intercompany loan or intercompany Investment or result from such
intercompany loan or intercompany Investment being made;

 

98



--------------------------------------------------------------------------------

  (e) Investments in respect of Hedging Transactions provided that such
transaction is entered into for risk management purposes and not for speculative
purposes;

 

  (f) loans and advances to employees, officers and directors of any Credit
Party for moving, entertainment, travel and other similar expenses in the
ordinary course of business not to exceed $1,000,000 in the aggregate at any
time outstanding;

 

  (g) Permitted Acquisitions and Investments in any Person acquired pursuant to
a Permitted Acquisition other than any such Investments in Foreign Subsidiaries
(which are governed by clause (j) of this Section 8.7);

 

  (h) Investments constituting deposits made in connection with the purchase of
goods or services in the ordinary course of business in an aggregate amount for
such deposits not to exceed $500,000 at any one time outstanding;

 

  (i) Investments in Affiliates in an aggregate amount not exceeding $5,000,000
at any one time outstanding;

 

  (j) Investments in Foreign Subsidiaries in an amount not exceeding $10,000,000
at any one time outstanding;

 

  (k) Credit Party Agent Investments in an amount not exceeding $10,000,000 at
any one time outstanding;

 

  (l) Investments (subject to the provisions of Section 8.14) held in the
Securities Accounts; and

 

  (m) other Investments not described in subsections (a) through (l) above to
the extent not exceeding $1,500,000 at any one time outstanding.

In valuing any Investments for the purpose of applying the limitations set forth
in this Section 8.7 (except as otherwise expressly provided herein), such
Investment shall be taken at the original cost thereof, without allowance for
any subsequent write-offs or appreciation or depreciation, but less any amount
repaid or recovered on account of capital or principal.

8.8 Transactions with Affiliates. Except as set forth in Schedule 8.8, enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of property or the rendering of any service, with any Affiliates of
the Credit Parties except: (a) transactions with Affiliates that are the
Borrower or Guarantors; (b) transactions otherwise permitted under this
Agreement; and (c) transactions in the ordinary course of a Credit Party’s
business and upon fair and reasonable terms no less favorable to such Credit
Party than it would obtain in a comparable arms length transaction from
unrelated third parties.

 

99



--------------------------------------------------------------------------------

8.9 Sale-Leaseback Transactions. Enter into any arrangement with any Person
providing for the leasing by a Credit Party of real or personal property which
has been or is to be sold or transferred by such Credit Party to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Credit Party, as
the case may be, provided that if, at the time that a Credit Party acquires
fixed or capital assets, such Credit Party intends to sell to and then lease
such assets from another Person pursuant to a financing arrangement that would
be permitted under Section 8.1(c), such transaction will not constitute a
violation of this Section 8.9 so long as such transaction is consummated within
sixty (60) days following the acquisition of such assets.

8.10 Limitations on Other Restrictions. Except for this Agreement or any other
Loan Document, enter into any agreement, document or instrument which would
(i) restrict the ability of any Subsidiary of the Borrower to pay or make
dividends or distributions in cash or kind to Borrower or any Guarantor, to make
loans, advances or other payments of whatever nature to any Credit Party, or to
make transfers or distributions of all or any part of its assets to any Credit
Party; or (ii) restrict or prevent any Credit Party from granting Agent on
behalf of Lenders Liens upon, security interests in and pledges of their
respective assets, except to the extent such restrictions exist in documents
creating Liens permitted by Section 9.2(b) hereunder.

8.11 Prepayment of Debt. Make any prepayment (whether optional or mandatory),
repurchase, redemption, defeasance or any other payment in respect of any
Subordinated Debt, except as expressly permitted by the applicable Subordinated
Debt Documents.

8.12 Amendment of Subordinated Debt Documents. Amend, modify or otherwise alter
(or suffer to be amended, modified or altered) the Subordinated Debt Documents
except as permitted in the applicable Subordinated Debt Documents and
Subordination Agreements, or if no such restrictions exist in the applicable
Subordinated Debt Documents or Subordination Agreements, without the prior
written consent of the Agent.

8.13 Modification of Certain Agreements. Make, permit or consent to any
amendment or other modification to the constitutional documents of any Credit
Party or any Material Contract except to the extent that any such amendment or
modification (i) does not violate the terms and conditions of this Agreement or
any of the other Loan Documents, (ii) does not materially adversely affect the
interest of the Lenders as creditors and/or secured parties under any Loan
Document and (iii) could not reasonably be expected to have a Material Adverse
Effect.

8.14 Securities Account. Permit the market value of the assets in the Securities
Accounts to exceed $30,000,000 in aggregate amount.

8.15 Management Fees. Pay or otherwise advance, directly or indirectly, any
management, consulting or other fees to an Affiliate in an amount exceeding
$1,000,000 in the aggregate during any single fiscal year of the Borrower.

8.16 Fiscal Year. Permit the Fiscal Year of the Borrower or any Subsidiary to
end on a day other than December 31.

 

100



--------------------------------------------------------------------------------

8.17 Modification of Acquisition Documents. Make, permit or consent to any
amendment or other modification to the Acquisition Documents without the prior
written consent of the Agent, except to the extent that any such amendment or
modification (i) does not violate the terms and conditions of this Agreement or
any of the other Loan Documents, (ii) does not adversely affect the interest of
the Lenders as creditors and/or as secured parties under any Loan Document and
(iii) could not reasonably be expected to have a Material Adverse Effect.

 

9. DEFAULTS.

9.1 Events of Default. The occurrence of any of the following events shall
constitute an Event of Default hereunder:

 

  (a) non-payment when due of (i) the principal or interest on the Indebtedness
under the Revolving Credit (including the Swing Line), the Equipment Credit or
the Term Loan or (ii) any Reimbursement Obligation or (iii) any Fees;

 

  (b) non-payment of any other amounts due and owing by Borrower under this
Agreement or by any Credit Party under any of the other Loan Documents to which
it is a party, other than as set forth in subsection (a) above, within five
(5) Business Days after the same is due and payable;

 

  (c) default in the observance or performance of any of the conditions,
covenants or agreements of Borrower set forth in Sections 7.1, 7.2, 7.4(a) and
(e), 7.5(b), 7.6, 7.7(a), (c), (f), 7.9 (subject to the provisions of
Section 9.7), 7.14, 7.15 or Article 8 in its entirety, provided that an Event of
Default arising from a breach of Sections 7.1 or 7.2 shall be deemed to have
been cured upon delivery of the required item; and provided further that any
Event of Default arising solely due to a breach of Section 7.7(a) shall be
deemed cured upon the earlier of (x) the giving of the notice required by
Section 7.7(a) and (y) the date upon which the Default or Event of Default
giving rise to the notice obligation is cured or waived and provided further
that any default under Section 7.4(a), 7.5(b), 7.7(c) or 7.14 shall only be an
Event of Default if it continues for fifteen (15) consecutive days after the
earlier to occur of (i) knowledge of a Responsible Officer of the Borrower of
such default or (ii) notice of such default given by the Agent to the Borrower;

 

  (d) default in the observance or performance of any of the other conditions,
covenants or agreements set forth in this Agreement or any of the other Loan
Documents by any Credit Party and continuance thereof for a period of thirty
(30) consecutive days after the earlier to occur of (i) knowledge of a
Responsible Officer of the Borrower of such default or (ii) notice of such
default by the Agent given to the Borrower;

 

101



--------------------------------------------------------------------------------

  (e) any representation or warranty made by any Credit Party herein or in any
certificate, instrument or other document submitted pursuant hereto proves
untrue or misleading in any material adverse respect when made;

 

  (f) (i) default by the Borrower or any Subsidiary in the payment of any
indebtedness for borrowed money, whether under a direct obligation or guaranty
(other than Indebtedness hereunder) of the Borrower or any Subsidiary in excess
of Five Million Dollars ($5,000,000) (or the equivalent thereof in any currency
other than Dollars) individually or in the aggregate when due and continuance
thereof beyond any applicable period of cure and or (ii) failure to comply with
the terms of any other obligation of the Borrower or any Subsidiary with respect
to any indebtedness for borrowed money (other than Indebtedness hereunder) in
excess of Five Million Dollars ($5,000,000) (or the equivalent thereof in any
currency other than Dollars) individually or in the aggregate, which continues
beyond any applicable period of cure and which would permit the holder or
holders thereto to accelerate such other indebtedness for borrowed money, or
require the prepayment, repurchase, redemption or defeasance of such
indebtedness;

 

  (g) the rendering of any judgment(s) (not covered by adequate insurance from a
solvent carrier which is defending such action without reservation of rights)
for the payment of money in excess of the sum of Eight Million Dollars
($8,000,000) (or the equivalent thereof in any currency other than Dollars)
individually or in the aggregate against the Borrower or any Subsidiary, and
such judgments shall remain unpaid, unvacated, unbonded or unstayed by appeal or
otherwise for a period of thirty (30) consecutive days from the date of its
entry;

 

  (h) the occurrence of (i) a “reportable event”, as defined in ERISA, which is
determined by the PBGC to constitute grounds for a distress termination of any
Pension Plan subject to Title IV of ERISA maintained or contributed to by or on
behalf of the Borrower or any Subsidiary for the benefit of any of its employees
or for the appointment by the appropriate United States District Court of a
trustee to administer such Pension Plan and such reportable event is not
corrected and such determination is not revoked within sixty (60) days after
notice thereof has been given to the plan administrator of such Pension Plan
(without limiting any of Agent’s or any Lender’s other rights or remedies
hereunder), or (ii) the termination or the institution of proceedings by the
PBGC to terminate any such Pension Plan, or (iii) the appointment of a trustee
by the appropriate United States District Court to administer any such Pension
Plan, or (iv) the reorganization (within the meaning of Section 4241 of ERISA)
or insolvency (within the meaning of Section 4245 of ERISA) of any Multiemployer
Plan, or receipt of notice from any Multiemployer Plan that it is in
reorganization or insolvency, or the complete or partial withdrawal by the
Borrower or any Subsidiary from any Multiemployer Plan, which in the case of any
of the foregoing, could reasonably be expected to have a Material Adverse
Effect;

 

102



--------------------------------------------------------------------------------

  (i) except as expressly permitted under this Agreement, any Credit Party shall
be dissolved (other than a dissolution of a Subsidiary of Borrower which is not
a Guarantor or Borrower) or liquidated (or any judgment, order or decree
therefor shall be entered) except as otherwise permitted herein; or if a
creditors’ committee shall have been appointed for the business of any Credit
Party; or if any Credit Party shall have made a general assignment for the
benefit of creditors or shall have been adjudicated bankrupt and if not an
adjudication based on a filing by a Credit Party, it shall not have been
dismissed within ninety (90) days, or shall have filed a voluntary petition in
bankruptcy or for reorganization or to effect a plan or arrangement with
creditors or shall fail to pay its debts generally as such debts become due in
the ordinary course of business (except as contested in good faith and for which
adequate reserves are made in such party’s financial statements); or shall file
an answer to a creditor’s petition or other petition filed against it, admitting
the material allegations thereof for an adjudication in bankruptcy or for
reorganization; or shall have applied for or permitted the appointment of a
receiver or trustee or custodian for any of its property or assets; or such
receiver, trustee or custodian shall have been appointed for any of its property
or assets (otherwise than upon application or consent of a Credit Party ) and
shall not have been removed within ninety (90) days; or if an order shall be
entered approving any petition for reorganization of any Credit Party and shall
not have been reversed or dismissed within ninety (90) days;

 

  (j) a Change of Control;

 

  (k) the validity, binding effect or enforceability of any subordination
provisions relating to any Subordinated Debt shall be contested by any Person
party thereto (other than any Lender, Agent, Issuing Lender or Swing Line
Lender), or such subordination provisions shall fail to be enforceable by Agent
and the Lenders in accordance with the terms thereof, or the Indebtedness shall
for any reason not have the priority contemplated by this Agreement or such
subordination provisions; or

 

  (l)

any Loan Document shall at any time for any reason cease to be in full force and
effect (other than in accordance with the terms thereof or the terms of any
other Loan Document), as applicable, or the validity, binding effect or
enforceability thereof shall be contested by any party thereto (other than any
Lender, Agent, Issuing Lender or Swing Line Lender), or any Person shall deny
that it has any or further liability or obligation under any Loan Document, or
any such Loan Document shall be terminated (other than in accordance with the
terms thereof or the terms of any other Loan Document), invalidated, revoked or
set aside or in any way cease to give or provide to the Lenders and the Agent
the benefits purported to be

 

103



--------------------------------------------------------------------------------

  created thereby, or any Loan Document purporting to grant a Lien to secure any
Indebtedness shall, at any time after the delivery of such Loan Document, fail
to create a valid and enforceable Lien on any Collateral purported to be covered
thereby or such Lien shall fail to cease to be a perfected Lien with the
priority required in the relevant Loan Document.

9.2 Exercise of Remedies. If an Event of Default has occurred and is continuing
hereunder: (a) the Agent may, and shall, upon being directed to do so by the
Majority Revolving Credit Lenders, declare the Revolving Credit Aggregate
Commitment terminated; (b) the Agent may, and shall, upon being directed to do
so by the Majority Equipment Credit Lenders, declare the Equipment Credit
Aggregate Commitment terminated; (c) the Agent may, and shall, upon being
directed to do so by the Majority Lenders, declare the entire unpaid principal
Indebtedness, including the Notes, immediately due and payable, without
presentment, notice or demand, all of which are hereby expressly waived by the
Borrower; (d) upon the occurrence of any Event of Default specified in
Section 9.1(i) and notwithstanding the lack of any declaration by Agent under
preceding clauses (a), (b) or (c), the entire unpaid principal Indebtedness
shall become automatically and immediately due and payable, and the Revolving
Credit Aggregate Commitment and Equipment Credit Aggregate Commitment shall be
automatically and immediately terminated; (e) the Agent shall, upon being
directed to do so by the Majority Revolving Credit Lenders, demand immediate
delivery of cash collateral, and the Borrower agrees to deliver such cash
collateral upon demand, in an amount equal to 105% of the maximum amount that
may be available to be drawn at any time prior to the stated expiry of all
outstanding Letters of Credit, for deposit into an account controlled by the
Agent; (f) the Agent may, and shall, upon being directed to do so by the
Majority Lenders, notify Borrower or any Credit Party that interest shall be
payable on demand on all Indebtedness (other than Revolving Credit Advances,
Equipment Credit Advances, Swing Line Advances and the Term Loan Advances with
respect to which Sections 2.6, 2.A.6 and 4.6 hereof shall govern) owing from
time to time to the Agent or any Lender, at a per annum rate equal to the then
applicable Base Rate plus two percent (2%); and (g) the Agent may, and shall,
upon being directed to do so by the Majority Lenders or the Lenders, as
applicable (subject to the terms hereof), exercise any remedy permitted by this
Agreement, the other Loan Documents or law.

9.3 Rights Cumulative. No delay or failure of Agent and/or Lenders in exercising
any right, power or privilege hereunder shall affect such right, power or
privilege, nor shall any single or partial exercise thereof preclude any further
exercise thereof, or the exercise of any other power, right or privilege. The
rights of Agent and Lenders under this Agreement are cumulative and not
exclusive of any right or remedies which Lenders would otherwise have.

9.4 Waiver by Borrower of Certain Laws. To the extent permitted by applicable
law, the Borrower hereby agrees to waive, and does hereby absolutely and
irrevocably waive and relinquish the benefit and advantage of any valuation,
stay, appraisement or extension laws now existing or which may hereafter exist,
which, but for this provision, might be applicable to any sale made under the
judgment, order or decree of any court, on any claim for interest on the Notes,
or any security interest or mortgage contemplated by or granted under or in
connection with this Agreement. These waivers have been voluntarily given, with
full knowledge of the consequences thereof.

 

104



--------------------------------------------------------------------------------

9.5 Waiver of Defaults. No Event of Default shall be waived by the Lenders
except in a writing signed by an officer of the Agent in accordance with
Section 13.10 hereof. No single or partial exercise of any right, power or
privilege hereunder, nor any delay in the exercise thereof, shall preclude other
or further exercise of their rights by Agent or the Lenders. No waiver of any
Event of Default shall extend to any other or further Event of Default. No
forbearance on the part of the Agent or the Lenders in enforcing any of their
rights shall constitute a waiver of any of their rights. The Borrower expressly
agrees that this Section may not be waived or modified by the Lenders or Agent
by course of performance, estoppel or otherwise.

9.6 Set Off. Upon the occurrence and during the continuance of any Event of
Default, each Lender may at any time and from time to time, without notice to
Borrower but subject to the provisions of Section 10.3 hereof (any requirement
for such notice being expressly waived by Borrower), setoff and apply against
any and all of the obligations of Borrower now or hereafter existing under this
Agreement, whether owing to such Lender, any Affiliate of such Lender or any
other Lender or the Agent, any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of Borrower and
any property of Borrower from time to time in possession of such Lender,
irrespective of whether or not such deposits held or indebtedness owing by such
Lender may be contingent and unmatured and regardless of whether any Collateral
then held by Agent or any Lender is adequate to cover the Indebtedness. Promptly
following any such setoff, such Lender shall give written notice to Agent and
Borrower of the occurrence thereof. Borrower hereby grants to the Lenders and
the Agent a lien on and security interest in all such deposits, indebtedness and
property as collateral security for the payment and performance of all of the
obligations of Borrower under this Agreement. The rights of each Lender under
this Section 9.6 are in addition to the other rights and remedies (including,
without limitation, other rights of setoff) which such Lender may have.

 

10. PAYMENTS, RECOVERIES AND COLLECTIONS.

10.1 Payment Procedure.

(a) All payments to be made by Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise provided herein, all payments made by the Borrower of principal,
interest or fees hereunder shall be made without setoff or counterclaim on the
date specified for payment under this Agreement and must be received by Agent
not later than 1:00 p.m. (Detroit time) on the date such payment is required or
intended to be made in Dollars in immediately available funds to Agent at
Agent’s office located at 411 W. Lafayette, 7th Floor, MC 3289, Detroit,
Michigan 48226-3289, for the ratable benefit of the Revolving Credit Lenders in
the case of payments in respect of the Revolving Credit and any Letter of Credit
Obligations, for the ratable benefit of the Equipment Credit Lenders in the case
of the Equipment Credit, for the ratable benefit of the Term Loan Lenders in the
case of payments in respect of Term Loan. Any payment received by the Agent
after 1:00 p.m. (Detroit time) shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. Upon
receipt of each such payment, the Agent shall make prompt payment to each
applicable Lender, or, in respect of Eurodollar-based Advances, such Lender’s
Eurodollar Lending Office, in like funds and currencies, of all amounts received
by it for the account of such Lender.

 

105



--------------------------------------------------------------------------------

(b) Unless the Agent shall have been notified in writing by Borrower at least
two (2) Business Days prior to the date on which any payment to be made by
Borrower is due that Borrower does not intend to remit such payment, the Agent
may, in its sole discretion and without obligation to do so, assume that
Borrower has remitted such payment when so due and the Agent may, in reliance
upon such assumption, make available to each Revolving Credit Lender, Equipment
Credit Lender or Term Loan Lender, as the case may be, on such payment date an
amount equal to such Lender’s share of such assumed payment. If Borrower has not
in fact remitted such payment to the Agent, each Lender shall forthwith on
demand repay to the Agent the amount of such assumed payment made available or
transferred to such Lender, together with the interest thereon, in respect of
each day from and including the date such amount was made available by the Agent
to such Lender to the date such amount is repaid to the Agent at a rate per
annum equal to the Federal Funds Effective Rate for the first two (2) Business
Days that such amount remains unpaid, and thereafter at a rate of interest then
applicable to such Revolving Credit Advances.

(c) Subject to the definition of “Interest Period” in Section 1 of this
Agreement, whenever any payment to be made hereunder shall otherwise be due on a
day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest, if any, in connection with such payment.

(d) All payments to be made by Borrower under this Agreement or any of the Notes
(including without limitation payments under the Swing Line and/or Swing Line
Note) shall be made without setoff or counterclaim, as aforesaid, and, subject
to full compliance by each Lender (and each assignee and participant pursuant to
Section 13.8) with Section 13.13, without deduction for or on account of any
present or future withholding or other taxes of any nature imposed by any
governmental authority or of any political subdivision thereof or any federation
or organization of which such governmental authority may at the time of payment
be a member (other than any Excluded Taxes) on the Agent or any Lender (or any
branch maintained by Agent or a Lender) as a result of a present or former
connection between the Agent or such Lender and the governmental authority,
political subdivision, federation or organization imposing such taxes), unless
Borrower is compelled by law to make payment subject to such tax. In such event,
Borrower shall:

 

  (i) pay to the Agent for Agent’s own account and/or, as the case may be, for
the account of the Lenders such additional amounts as may be necessary to ensure
that the Agent and/or such Lender or Lenders (including the Swing Line Lender)
receive a net amount equal to the full amount which would have been receivable
had payment not been made subject to such tax; and

 

  (ii)

remit such tax to the relevant taxing authorities according to applicable law,
and send to the Agent or the applicable Lender or Lenders (including the Swing
Line Lender), as the case may be,

 

106



--------------------------------------------------------------------------------

  such certificates or certified copy receipts as the Agent or such Lender or
Lenders shall reasonably require as proof of the payment by Borrower of any such
taxes payable by Borrower.

As used herein, the terms “tax”, “taxes” and “taxation” include all taxes,
levies, imposts, duties, fees, deductions and withholdings or similar charges
together with interest (and any taxes payable upon the amounts paid or payable
pursuant to this Section 10.1(d)) thereon. Borrower shall be reimbursed by the
applicable Lender for any payment made by Borrower under this Section 10.1(d) if
the applicable Lender is not in compliance with its obligations under
Section 13.13 at the time of the Borrower’s payment.

10.2 Application of Proceeds of Collateral. Notwithstanding anything to the
contrary in this Agreement, in the case of any Event of Default under
Section 9.1(i), immediately following the occurrence thereof, and in the case of
any other Event of Default: (a) upon the termination of the Revolving Credit
Aggregate Commitment and/or the Equipment Credit Aggregate Commitment, (b) the
acceleration of any Indebtedness arising under this Agreement, (c) at the
Agent’s option, or (d) upon the request of the Majority Lenders, the Agent shall
apply the proceeds of any Collateral, together with any offsets, voluntary
payments by any Credit Party or others and any other sums received or collected
in respect of the Indebtedness first, to pay all incurred and unpaid fees and
expenses of the Agent under the Loan Documents and any protective advances made
by Agent with respect to the Collateral under or pursuant to the terms of any
Loan Document, next, to pay any fees and expenses owed to the Issuing Lender
hereunder, next, to the Indebtedness under the Revolving Credit (including the
Swing Line and any Reimbursement Obligations), the Equipment Credit and the Term
Loan, and obligations owing by any Credit Party under any Hedging Agreements
and/or Lender Products, on a pro rata basis, next, to any other Indebtedness on
a pro rata basis, and then, if there is any excess, to the Credit Parties, as
the case may be.

10.3 Pro-rata Recovery. If any Lender shall obtain any payment or other recovery
(whether voluntary, involuntary, by application of setoff or otherwise) on
account of principal of, or interest on, any of the Advances made by it, or the
participations in Letter of Credit Obligations or Swing Line Advances held by it
in excess of its pro rata share of payments then or thereafter obtained by all
Lenders upon principal of and interest on all such Indebtedness, such Lender
shall purchase from the other Lenders such participations in the Revolving
Credit, Equipment Credit, the Term Loan and/or the Letter of Credit Obligation
held by them as shall be necessary to cause such purchasing Lender to share the
excess payment or other recovery ratably in accordance with the applicable
Percentages of the Lenders; provided, however, that if all or any portion of the
excess payment or other recovery is thereafter recovered from such purchasing
holder, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest.

10.4 Treatment of a Defaulting Lender; Reallocation of Defaulting Lender’s
Fronting Exposure.

(a) The obligation of any Lender to make any Advance hereunder shall not be
affected by the failure of any other Lender to make any Advance under this
Agreement, and no Lender shall have any liability to Borrower or any of their
Subsidiaries, the Agent, any other Lender, or any other Person for another
Lender’s failure to make any loan or Advance hereunder.

 

107



--------------------------------------------------------------------------------

(b) If any Lender shall become a Defaulting Lender, then such Defaulting
Lender’s right to vote in respect of any amendment, consent or waiver of the
terms of this Agreement or such other Loan Documents, or to direct or approve
any action or inaction by the Agent shall be subject to the restrictions set
forth in Section 13.10.

(c) To the extent and for so long as a Lender remains a Defaulting Lender and
notwithstanding the provisions of Section 10.3 hereof, the Agent shall be
entitled, without limitation, (i) to withhold or setoff and to apply in
satisfaction of those obligations for payment (and any related interest) in
respect of which the Defaulting Lender shall be delinquent or otherwise in
default to Agent or any Lender (or to hold as cash collateral for such
delinquent obligations or any future defaults) the amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document, (ii) if
the amount of Advances made by such Defaulting Lender is less than its
Percentage requires, apply payments of principal made by the Borrower amongst
the Non-Defaulting Lenders on a pro rata basis until all outstanding Advances
are held by all Lenders according to their respective Percentages and (iii) to
bring an action or other proceeding, in law or equity, against such Defaulting
Lender in a court of competent jurisdiction to recover the delinquent amounts,
and any related interest. Performance by Borrower of their respective
obligations under this Agreement and the other Loan Documents shall not be
excused or otherwise modified as a result of the operation of this Section,
except to the extent expressly set forth herein. Furthermore, the rights and
remedies of Borrower, the Agent, the Issuing Lender, the Swing Line Lender and
the other Lenders against a Defaulting Lender under this section shall be in
addition to any other rights and remedies such parties may have against the
Defaulting Lender under this Agreement or any of the other Loan Documents,
applicable law or otherwise, and the Borrower waive no rights or remedies
against any Defaulting Lender.

(d) If any Lender shall become a Defaulting Lender, then, for so long as such
Lender remains a Defaulting Lender, any Fronting Exposure shall be reallocated
by Agent at the request of the Swing Line Lender and/or the Issuing Lender among
the Non-Defaulting Lenders in accordance with their respective Percentages of
the Revolving Credit, but only to the extent that the sum of the aggregate
principal amount of all Revolving Credit Advances made by each Non-Defaulting
Lender, plus such Non-Defaulting Lender’s Percentage of the aggregate
outstanding principal amount of Swing Line Advances and Letter of Credit
Obligations prior to giving effect to such reallocation plus such Non-Defaulting
Lender’s Percentage of the Fronting Exposure to be reallocated does not exceed
such Non- Defaulting Lender’s Percentage of the Revolving Credit Aggregate
Commitment, and only so long as no Default or Event of Default has occurred and
is continuing on the date of such reallocation.

 

11. CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS.

11.1 Reimbursement of Prepayment Costs. If (i) Borrower makes any payment of
principal with respect to any Eurodollar-based Advance or Quoted Rate Advance on
any day other than the last day of the Interest Period applicable thereto
(whether voluntarily, pursuant to any mandatory provisions hereof, by
acceleration, or otherwise); (ii) Borrower converts or

 

108



--------------------------------------------------------------------------------

refunds (or attempts to convert or refund) any such Advance on any day other
than the last day of the Interest Period applicable thereto (except as described
in Section 2.5(e)); (iii) Borrower fails to borrow, refund or convert any
Eurodollar-based Advance or Quoted Rate Advance after notice has been given by
Borrower to Agent in accordance with the terms hereof requesting such Advance;
or (iv) or if the Borrower fails to make any payment of principal in respect of
a Eurodollar-based Advance or Quoted Rate Advance when due, the Borrower shall
reimburse Agent for itself and/or on behalf of any Lender, as the case may be,
within ten (10) Business Days of written demand therefor for any resulting loss,
cost or expense incurred (excluding the loss of any Applicable Margin) by Agent
and Lenders, as the case may be, as a result thereof, including, without
limitation, any such loss, cost or expense incurred in obtaining, liquidating,
employing or redeploying deposits from third parties, whether or not Agent and
Lenders, as the case may be, shall have funded or committed to fund such
Advance. The amount payable hereunder by Borrower to Agent for itself and/or on
behalf of any Lender, as the case may be, shall be deemed to equal an amount
equal to the excess, if any, of (a) the amount of interest which would have
accrued on the amount so prepaid, or not so borrowed, refunded or converted, for
the period from the date of such prepayment or of such failure to borrow, refund
or convert, through the last day of the relevant Interest Period, at the
applicable rate of interest for said Advance(s) provided under this Agreement,
over (b) the amount of interest (as reasonably determined by Agent and Lenders,
as the case may be) which would have accrued to Agent and Lenders, as the case
may be, on such amount by placing such amount on deposit for a comparable period
with leading banks in the interbank eurocurrency market. Calculation of any
amounts payable to any Lender under this paragraph shall be made as though such
Lender shall have actually funded or committed to fund the relevant Advance
through the purchase of an underlying deposit in an amount equal to the amount
of such Advance and having a maturity comparable to the relevant Interest
Period; provided, however, that any Lender may fund any Eurodollar-based Advance
or Quoted Rate Advance, as the case may be, in any manner it deems fit and the
foregoing assumptions shall be utilized only for the purpose of the calculation
of amounts payable under this paragraph. Upon the written request of Borrower,
Agent and Lenders shall deliver to Borrower a certificate setting forth the
basis for determining such losses, costs and expenses, which certificate shall
be conclusively presumed correct, absent demonstrable error.

11.2 Eurodollar Lending Office. For any Eurodollar Advance, if Agent or a
Lender, as applicable, shall designate a Eurodollar Lending Office which
maintains books separate from those of the rest of Agent or such Lender, Agent
or such Lender, as the case may be, shall have the option of maintaining and
carrying the relevant Advance on the books of such Eurodollar Lending Office.

11.3 Circumstances Affecting LIBOR Rate Availability. If Agent or the Majority
Lenders (after consultation with Agent) shall determine in good faith that, by
reason of circumstances affecting the foreign exchange and interbank markets
generally, deposits in eurodollars in the applicable amounts are not being
offered to the Agent or such Lenders at the applicable LIBOR Rate, then Agent
shall forthwith give notice thereof to Borrower. Thereafter, until Agent
notifies Borrower that such circumstances no longer exist, (i) the obligation of
Lenders to make Advances which bear interest at or by reference to the LIBOR
Rate, and the right of Borrower to convert an Advance to or refund an Advance as
an Advance which bear interest at or by reference to the LIBOR Rate shall be
suspended, (ii) effective upon the last day

 

109



--------------------------------------------------------------------------------

of each Eurodollar-Interest Period related to any existing Eurodollar-based
Advance, each such Eurodollar-based Advance shall automatically be converted
into an Advance which bears interest at or by reference to the Base Rate
(without regard to the satisfaction of any conditions to conversion contained
elsewhere herein), and (iii) effective immediately following such notice, each
Advance which bears interest at or by reference to the Daily Adjusting LIBOR
Rate shall automatically be converted into an Advance which bears interest at or
by reference to the Base Rate (without regard to the satisfaction of any
conditions to conversion contained elsewhere herein).

11.4 Laws Affecting LIBOR Rate Availability. If any Change in Law shall make it
unlawful or impossible for any of the Lenders (or any of their respective
Eurodollar Lending Offices) to honor its obligations hereunder to make or
maintain any Advance which bears interest at or by reference to the LIBOR Rate,
such Lender shall forthwith give notice thereof to Borrower and to Agent.
Thereafter, (a) the obligations of the applicable Lenders to make Advances which
bear interest at or by reference to the LIBOR Rate and the right of Borrower to
convert an Advance into or refund an Advance as an Advance which bears interest
at or by reference to the LIBOR Rate shall be suspended and thereafter only the
Base Rate shall be available, and (b) if any of the Lenders may not lawfully
continue to maintain an Advance which bears interest at or by reference to the
LIBOR Rate, the applicable Advance shall immediately be converted to an Advance
which bears interest at or by reference to the Base Rate. For purposes of this
Section, a change in law, rule, regulation, interpretation or administration
shall include, without limitation, any change made or which becomes effective on
the basis of a law, rule, regulation, interpretation or administration presently
in force, the effective date of which change is delayed by the terms of such
law, rule, regulation, interpretation or administration.

11.5 Increased Cost of Advances Carried at the LIBOR Rate. If any Change in Law:

 

  (a) shall subject any of the Lenders (or any of their respective Eurodollar
Lending Offices) to any tax, duty or other charge with respect to any Advance
(except for any withholding taxes which are covered by Section 10.1(d) hereof)
or shall change the basis of taxation of payments to any of the Lenders (or any
of their respective Eurodollar Lending Offices) of the principal of or interest
on any Advance or any other amounts due under this Agreement in respect thereof
(except for changes in any Excluded Taxes); or

 

  (b) shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any of the Lenders (or any of
their respective Eurodollar Lending Offices) or shall impose on any of the
Lenders (or any of their respective Eurodollar Lending Offices) or the foreign
exchange and interbank markets any other condition affecting any Advance;

and the result of any of the foregoing matters is to increase the costs to any
of the Lenders of maintaining any part of the Indebtedness hereunder as an
Advance which bears interest at or by

 

110



--------------------------------------------------------------------------------

reference to the LIBOR Rate to reduce the amount of any sum received or
receivable by any of the Lenders under this Agreement in respect of an Advance
which bears interest at or by reference to the LIBOR Rate, then such Lender
shall promptly notify Agent, and Agent shall promptly notify Borrower of such
fact and demand compensation therefor and, within ten (10) Business Days after
such notice, Borrower agrees to pay to such Lender or Lenders such additional
amount or amounts as will compensate such Lender or Lenders for such increased
cost or reduction, provided that each Lender agrees to take any reasonable
action, to the extent such action could be taken without cost or administrative
or other burden or restriction to such Lender, to mitigate or eliminate such
cost or reduction, within a reasonable time after becoming aware of the
foregoing matters. Agent will promptly notify Borrower of any event of which it
has knowledge which will entitle Lenders to compensation pursuant to this
Section, or which will cause Borrower to incur additional liability under
Section 11.1 hereof, provided that Agent shall incur no liability whatsoever to
the Lenders or Borrower in the event it fails to do so. A certificate of Agent
(or such Lender, if applicable) setting forth the basis for determining such
additional amount or amounts necessary to compensate such Lender or Lenders
shall accompany such demand and shall be conclusively presumed to be correct
absent demonstrable error.

11.6 Capital Adequacy and Other Increased Costs.

If any Change in Law affects or would affect the amount of capital or liquidity
required to be maintained by such Lender or Agent (or any corporation
controlling such Lender or Agent) and such Lender or Agent, as the case may be,
determines that the amount of such capital is increased by or based upon the
existence of such Lender’s or Agent’s obligations or Advances hereunder and such
increase has the effect of reducing the rate of return on such Lender’s or
Agent’s (or such controlling corporation’s) capital as a consequence of such
obligations or Advances hereunder to a level below that which such Lender or
Agent (or such controlling corporation) could have achieved but for such
circumstances (taking into consideration its policies with respect to capital
adequacy) by an amount reasonably and in good faith deemed by such Lender or
Agent to be material (collectively, “Increased Costs”), then Agent or such
Lender shall notify Borrower, and thereafter Borrower shall pay to such Lender
or Agent, as the case may be, within ten (10) Business Days of written demand
therefor from such Lender or Agent, additional amounts sufficient to compensate
such Lender or Agent (or such controlling corporation) for any increase in the
amount of capital or liquidity and reduced rate of return which such Lender or
Agent reasonably determines to be allocable to the existence of such Lender’s or
Agent’s obligations or Advances hereunder. A statement setting forth the amount
of such compensation, the methodology for the calculation and the calculation
thereof which shall also be prepared in good faith and in reasonable detail by
such Lender or Agent, as the case may be, shall be submitted by such Lender or
by Agent to Borrower, reasonably promptly after becoming aware of any event
described in this Section 11.6 and shall be conclusively presumed to be correct,
absent demonstrable error.

11.7 Right of Lenders to Fund through Branches and Affiliates. Each Lender
(including without limitation the Swing Line Lender) may, if it so elects,
fulfill its commitment as to any Advance hereunder by designating a branch or
Affiliate of such Lender to make such Advance; provided that (a) such Lender
shall remain solely responsible for the performances of its obligations
hereunder and (b) no such designation shall result in any material increased
costs to Borrower.

 

111



--------------------------------------------------------------------------------

11.8 Margin Adjustment. Adjustments to the Applicable Margins and the Applicable
Fee Percentages, based on Schedule 1.1, shall be implemented on a quarterly
basis as follows:

 

  (a) Such adjustments shall be given prospective effect only, effective as to
all Advances outstanding hereunder, the Applicable Fee Percentage and the Letter
of Credit Fee, upon the date of delivery of the financial statements under
Sections 7.1(a) and 7.1(b) hereunder and the Covenant Compliance Report under
Section 7.2(a) hereof, in each case establishing applicability of the
appropriate adjustment and in each case with no retroactivity or claw-back. In
the event Borrower shall fail timely to deliver such financial statements or the
Covenant Compliance Report and such failure continues for five (5) Business
Days, then (but without affecting the Event of Default resulting therefrom) from
the date delivery of such financial statements and report was required until
such financial statements and report are delivered, the Applicable Margins and
Applicable Fee Percentages shall be at the highest level on the Pricing Matrix
attached to this Agreement as Schedule 1.1.

 

  (b) From the Effective Date until the required date of delivery (or, if
earlier, delivery) of the financial statements under Section 7.1(a) or 7.1(b)
hereof, as applicable, and the Covenant Compliance Report under Section 7.2(a)
hereof, for the fiscal quarter ending September 30, 2012, the Applicable Margins
and Applicable Fee Percentages shall be those set forth under the Level II
column of the pricing matrix attached to this Agreement as Schedule 1.1.
Thereafter, Applicable Margins and Applicable Fee Percentages shall be based
upon the quarterly financial statements and Covenant Compliance Reports, subject
to recalculation as provided in Section 11.8(a) above.

 

  (c)

Notwithstanding the foregoing, however, if, prior to the payment and discharge
in full (in cash) of the Indebtedness and the termination of any and all
commitments hereunder, as a result of any restatement of or adjustment to the
financial statements of Borrower and any of its Subsidiaries (relating to the
current or any prior fiscal period) or for any other reason, Agent reasonably
determines that the Applicable Margin and/or the Applicable Fee Percentages as
calculated by Borrower as of any applicable date of determination were
inaccurate in any respect and a proper calculation thereof would have resulted
in different pricing for any fiscal period, then (x) if the proper calculation
thereof would have resulted in higher pricing for any such period, Borrower
shall automatically and retroactively be obligated to pay to Agent, promptly
upon demand (but in no event later than 15 days after demand) by Agent or the
Majority Lenders, an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period and, if the current fiscal period is affected
thereby, the Applicable Margin and/or the Applicable Fee Percentages for the
current period shall be adjusted based on such

 

112



--------------------------------------------------------------------------------

  recalculation; and (y) if the proper calculation thereof would have resulted
in lower pricing for such period, Agent and Lenders shall have no obligation to
recalculate such interest or fees or to repay any interest or fees to the
Borrower.

 

12. AGENT.

12.1 Appointment of Agent. Each Lender and the holder of each Note (if issued)
irrevocably appoints and authorizes the Agent to act on behalf of such Lender or
holder under this Agreement and the other Loan Documents and to exercise such
powers hereunder and thereunder as are specifically delegated to Agent by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto, including without limitation the power to execute or
authorize the execution of financing or similar statements or notices, and other
documents. In performing its functions and duties under this Agreement, the
Agent shall act solely as agent of the Lenders and does not assume and shall not
be deemed to have assumed any obligation towards or relationship of agency or
trust with or for any Credit Party.

12.2 Deposit Account with Agent or any Lender. Borrower authorizes Agent and
each Lender, in Agent’s or such Lender’s sole discretion, upon at least five
(5) Business Days prior notice to the Borrower (which notice shall not be
required following the occurrence and during the continuance of any Event of
Default) to charge its general deposit account(s), if any, maintained with the
Agent or such Lender for the amount of any principal, interest, or other amounts
or costs due under this Agreement when the same become due and payable under the
terms of this Agreement or the Notes.

12.3 Scope of Agent’s Duties. The Agent shall have no duties or responsibilities
except those expressly set forth herein, and shall not, by reason of this
Agreement or otherwise, have a fiduciary relationship with any Lender (and no
implied covenants or other obligations shall be read into this Agreement against
the Agent). None of Agent, its Affiliates nor any of their respective directors,
officers, employees or agents shall be liable to any Lender for any action taken
or omitted to be taken by it or them under this Agreement or any document
executed pursuant hereto, or in connection herewith or therewith with the
consent or at the request of the Majority Lenders (or all of the Lenders for
those acts requiring consent of all of the Lenders) (except for its or their own
willful misconduct or gross negligence), nor be responsible for or have any
duties to ascertain, inquire into or verify (a) any recitals or warranties made
by the Credit Parties or any Affiliate of the Credit Parties, or any officer
thereof contained herein or therein, (b) the effectiveness, enforceability,
validity or due execution of this Agreement or any document executed pursuant
hereto or any security thereunder, (c) the performance by the Credit Parties of
their respective obligations hereunder or thereunder, or (d) the satisfaction of
any condition hereunder or thereunder, including without limitation in
connection with the making of any Advance or the issuance of any Letter of
Credit. Agent and its Affiliates shall be entitled to rely upon any certificate,
notice, document or other communication (including any cable, telegraph, telex,
facsimile transmission or oral communication) believed by it to be genuine and
correct and to have been sent or given by or on behalf of a proper person. Agent
may treat the payee of any Note as the holder thereof. Agent may employ agents
and may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be liable to the Lenders (except as to
money or property received by them or their authorized agents), for the

 

113



--------------------------------------------------------------------------------

negligence or misconduct of any such agent selected by it with reasonable care
or for any action taken or omitted to be taken by it in good faith in accordance
with the advice of such counsel, accountants or experts.

12.4 Successor Agent. Agent may resign as such at any time upon at least thirty
(30) days prior notice to Borrower and each of the Lenders. If Agent at any time
shall resign or if the office of Agent shall become vacant for any other reason,
Majority Lenders shall, by written instrument, appoint successor agent(s)
(“Successor Agent”) satisfactory to such Majority Lenders and, so long as no
Default or Event of Default has occurred and is continuing, to Borrower (which
approval shall not be unreasonably withheld or delayed); provided, however that
any such successor Agent shall be a bank or a trust company or other financial
institution which maintains an office in the United States, or a commercial bank
organized under the laws of the United States or any state thereof, or any
Affiliate of such bank or trust company or other financial institution which is
engaged in the banking business, and shall have a combined capital and surplus
of at least $500,000,000. Such Successor Agent shall thereupon become the Agent
hereunder, as applicable, and Agent shall deliver or cause to be delivered to
any successor agent such documents of transfer and assignment as such Successor
Agent may reasonably request. If a Successor Agent is not so appointed or does
not accept such appointment before the resigning Agent’s resignation becomes
effective, the resigning Agent may appoint a temporary successor to act until
such appointment by the Majority Lenders and, if applicable, Borrower, is made
and accepted, or if no such temporary successor is appointed as provided above
by the resigning Agent, the Majority Lenders shall thereafter perform all of the
duties of the resigning Agent hereunder until such appointment by the Majority
Lenders and, if applicable, Borrower, is made and accepted. Such Successor Agent
shall succeed to all of the rights and obligations of the resigning Agent as if
originally named. The resigning Agent shall duly assign, transfer and deliver to
such Successor Agent all moneys at the time held by the resigning Agent
hereunder after deducting therefrom its expenses for which it is entitled to be
reimbursed hereunder. Upon such succession of any such Successor Agent, the
resigning Agent shall be discharged from its duties and obligations, in its
capacity as Agent hereunder, except for its gross negligence or willful
misconduct arising prior to its resignation hereunder, and the provisions of
this Article 12 shall continue in effect for the benefit of the resigning Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as Agent.

12.5 Credit Decisions. Each Lender acknowledges that it has, independently of
Agent and each other Lender and based on the financial statements of Borrower
and such other documents, information and investigations as it has deemed
appropriate, made its own credit decision to extend credit hereunder from time
to time. Each Lender also acknowledges that it will, independently of Agent and
each other Lender and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement, any Loan Document or
any other document executed pursuant hereto.

12.6 Authority of Agent to Enforce This Agreement. Each Lender, subject to the
terms and conditions of this Agreement, grants the Agent full power and
authority as attorney-in-fact to institute and maintain actions, suits or
proceedings for the collection and enforcement of any Indebtedness outstanding
under this Agreement or any other Loan Document and to file such

 

114



--------------------------------------------------------------------------------

proofs of debt or other documents as may be necessary to have the claims of the
Lenders allowed in any proceeding relative to any Credit Party, or their
respective creditors or affecting their respective properties, and to take such
other actions which Agent considers to be necessary or desirable for the
protection, collection and enforcement of the Notes, this Agreement or the other
Loan Documents.

12.7 Indemnification of Agent. The Lenders agree (which agreement shall survive
the expiration or termination of this Agreement) to indemnify the Agent and its
Affiliates (to the extent not reimbursed by Borrower, but without limiting any
obligation of Borrower to make such reimbursement), ratably according to their
respective Weighted Percentages, from and against any and all claims, damages,
losses, liabilities, costs or expenses of any kind or nature whatsoever
(including, without limitation, reasonable fees and expenses of outside counsel)
which may be imposed on, incurred by, or asserted against the Agent and its
Affiliates in any way relating to or arising out of this Agreement, any of the
other Loan Documents or the transactions contemplated hereby or any action taken
or omitted by the Agent and its Affiliates under this Agreement or any of the
Loan Documents; provided, however, that no Lender shall be liable for any
portion of such claims, damages, losses, liabilities, costs or expenses
resulting from the Agent’s or its Affiliate’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent and its Affiliates promptly upon demand for its ratable share of any
reasonable out-of-pocket expenses (including, without limitation, reasonable
fees and expenses of outside counsel) incurred by the Agent and its Affiliates
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any of the other Loan Documents, to
the extent that the Agent and its Affiliates are not reimbursed for such
expenses by Borrower, but without limiting the obligation of Borrower to make
such reimbursement. Each Lender agrees to reimburse the Agent and its Affiliates
promptly upon demand for its ratable share of any amounts owing to the Agent and
its Affiliates by the Lenders pursuant to this Section, provided that, if the
Agent or its Affiliates are subsequently reimbursed by Borrower for such
amounts, they shall refund to the Lenders on a pro rata basis the amount of any
excess reimbursement. If the indemnity furnished to the Agent and its Affiliates
under this Section shall become impaired as determined in the Agent’s reasonable
judgment or Agent shall elect in its sole discretion to have such indemnity
confirmed by the Lenders (as to specific matters or otherwise), Agent shall give
notice thereof to each Lender and, until such additional indemnity is provided
or such existing indemnity is confirmed, the Agent may cease, or not commence,
to take any action on behalf of such Lenders. Any amounts paid by the Lenders
hereunder to the Agent or its Affiliates shall be deemed to constitute part of
the Indebtedness hereunder.

12.8 Knowledge of Default. It is expressly understood and agreed that the Agent
shall be entitled to assume that no Default or Event of Default has occurred and
is continuing, unless the officers of the Agent immediately responsible for
matters concerning this Agreement shall have received a written notice from a
Lender or a Borrower specifying such Default or Event of Default and stating
that such notice is a “notice of default”. Upon receiving such a notice, the
Agent shall promptly notify each Lender of such Default or Event of Default and
provide each Lender with a copy of such notice and shall endeavor to provide
such notice to the Lenders within three (3) Business Days (but without any
liability whatsoever in the event of its failure to do so). The Agent shall also
furnish the Lenders, promptly upon receipt, with copies of all other notices or
other information required to be provided by Borrower hereunder.

 

115



--------------------------------------------------------------------------------

12.9 Agent’s Authorization; Action by Lenders. Except as otherwise expressly
provided herein, whenever the Agent is authorized and empowered hereunder on
behalf of the Lenders to give any approval or consent, or to make any request,
or to take any other action on behalf of the Lenders (including without
limitation the exercise of any right or remedy hereunder or under the other Loan
Documents), the Agent shall be required to give such approval or consent, or to
make such request or to take such other action only when so requested in writing
by the Majority Lenders or the Lenders, as applicable hereunder. Action that may
be taken by the Majority Lenders, any other specified Percentage of the Lenders
or all of the Lenders, as the case may be (as provided for hereunder) may be
taken (i) pursuant to a vote of the requisite percentages of the Lenders as
required hereunder at a meeting (which may be held by telephone conference
call), provided that Agent exercises good faith, diligent efforts to give all of
the Lenders reasonable advance notice of the meeting, or (ii) pursuant to the
written consent of the requisite percentages of the Lenders as required
hereunder, provided that all of the Lenders are given reasonable advance notice
of the requests for such consent.

12.10 Enforcement Actions by the Agent. Except as otherwise expressly provided
under this Agreement or in any of the other Loan Documents and subject to the
terms hereof, Agent will take such action, assert such rights and pursue such
remedies under this Agreement and the other Loan Documents as the Majority
Lenders or all of the Lenders, as the case may be (as provided for hereunder),
shall direct; provided, however, that the Agent shall not be required to act or
omit to act if, in the reasonable judgment of the Agent, such action or omission
may expose the Agent to personal liability for which Agent has not been
satisfactorily indemnified hereunder or is contrary to this Agreement, any of
the Loan Documents or applicable law. Except as expressly provided above or
elsewhere in this Agreement or the other Loan Documents, no Lender (other than
the Agent, acting in its capacity as agent) shall be entitled to take any
enforcement action of any kind under this Agreement or any of the other Loan
Documents.

12.11 Collateral Matters.

(a) The Agent is authorized on behalf of all the Lenders, without the necessity
of any notice to or further consent from the Lenders, from time to time to take
any action with respect to any Collateral or the Collateral Documents which may
be necessary to perfect and maintain a perfected security interest in and Liens
upon the Collateral granted pursuant to the Loan Documents.

(b) The Lenders irrevocably authorize the Agent, in its reasonable discretion,
to the full extent set forth in Section 13.10(d) hereof, (1) to release or
terminate any Lien granted to or held by the Agent upon any Collateral (a) upon
termination of the Revolving Credit Aggregate Commitment, the termination of the
Equipment Credit Aggregate Commitment and payment in full of all Indebtedness
payable under this Agreement and under any other Loan Document; (b) constituting
property (including, without limitation, Equity Interests in any Person) sold or
to be sold or disposed of as part of or in connection with any disposition
(whether by sale, by merger or by any other form of transaction and including
the property of any Subsidiary that is disposed

 

116



--------------------------------------------------------------------------------

of as permitted hereby) permitted in accordance with the terms of this
Agreement; (c) constituting property in which a Credit Party owned no interest
at the time the Lien was granted or at any time thereafter; or (d) if approved,
authorized or ratified in writing by the Majority Lenders, or all the Lenders,
as the case may be, as provided in Section 13.10; (2) to subordinate the Lien
granted to or held by Agent on any Collateral to any other holder of a Lien on
such Collateral which is permitted by Section 8.2(b) hereof; and (3) if all of
the Equity Interests held by the Credit Parties in any Person are sold or
otherwise transferred to any transferee other than Borrower or a Subsidiary of
Borrower as part of or in connection with any disposition (whether by sale, by
merger or by any other form of transaction) permitted in accordance with the
terms of this Agreement, to release such Person from all of its obligations
under the Loan Documents (including, without limitation, under any Guaranty).
Upon request by the Agent at any time, the Lenders will confirm in writing the
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 12.11(b).

12.12 Agents in their Individual Capacities. Comerica Bank and its Affiliates,
successors and assigns shall each have the same rights and powers hereunder as
any other Lender and may exercise or refrain from exercising the same as though
such Lender were not the Agent. Comerica Bank and its Affiliates may (without
having to account therefor to any Lender) accept deposits from, lend money to,
and generally engage in any kind of banking, trust, financial advisory or other
business with the Credit Parties as if such Lender were not acting as the Agent
hereunder, and may accept fees and other consideration therefor without having
to account for the same to the Lenders.

12.13 Agent’s Fees. Until the Indebtedness has been repaid and discharged in
full and no commitment to extend any credit hereunder is outstanding, Borrower
shall pay to the Agent, as applicable, any agency or other fee(s) set forth (or
to be set forth from time to time) in the applicable Fee Letter on the terms set
forth therein. The agency fees referred to in this Section 12.13 shall not be
refundable under any circumstances.

12.14 Documentation Agent or other Titles. Any Lender identified on the facing
page or signature page of this Agreement or in any amendment hereto or as
designated with consent of the Agent in any assignment agreement as Lead
Arranger, Documentation Agent, Syndications Agent or any similar titles, shall
not have any right, power, obligation, liability, responsibility or duty under
this Agreement as a result of such title other than those applicable to all
Lenders as such. Without limiting the foregoing, the Lenders so identified shall
not have or be deemed to have any fiduciary relationship with any Lender as a
result of such title. Each Lender acknowledges that it has not relied, and will
not rely, on the Lender so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.

12.15 No Reliance on Agent’s Customer Identification Program.

(a) Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of

 

117



--------------------------------------------------------------------------------

the following items relating to or in connection with Borrower or any of its
Subsidiaries, any of their respective Affiliates or agents, the Loan Documents
or the transactions hereunder: (i) any identify verification procedures,
(ii) any record keeping, (iii) any comparisons with government lists, (iv) any
customer notices or (v) any other procedures required under the CIP Regulations
or such other laws.

(b) Each Lender or assignee or participant of a Lender that is not organized
under the laws of the United States or a state thereof (and is not excepted from
the certification requirement contained in Section 313 of the USA Patriot Act
and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (x) within 10 days after the Effective Date, and (y) at
such other times as are required under the USA Patriot Act.

 

13. MISCELLANEOUS.

13.1 Accounting Principles. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done, unless otherwise specified herein,
in accordance with GAAP.

13.2 Consent to Jurisdiction. The Borrower, the Agent and Lenders hereby
irrevocably submit to the non-exclusive jurisdiction of any United States
Federal Court or Michigan state court sitting in Detroit, Michigan in any action
or proceeding arising out of or relating to this Agreement or any of the Loan
Documents and the Borrower, Agent and Lenders hereby irrevocably agree that all
claims in respect of such action or proceeding may be heard and determined in
any such United States Federal Court or Michigan state court. Each Borrower
irrevocably consents to the service of any and all process in any such action or
proceeding brought in any court in or of the State of Michigan by the delivery
of copies of such process to it at the applicable addresses specified in
Schedule 13.6 or by certified mail directed to such address or such other
address as may be designated by it in a notice to the other parties that
complies as to delivery with the terms of Section 13.6. Nothing in this Section
shall affect the right of the Lenders and the Agent to serve process in any
other manner permitted by law or limit the right of the Lenders or the Agent (or
any of them) to bring any such action or proceeding against any Credit Party or
any of their property in the courts with subject matter jurisdiction of any
other jurisdiction. Borrower irrevocably waives any objection to the laying of
venue of any such suit or proceeding in the above described courts.

13.3 Law of Michigan. This Agreement, the Notes and, except where otherwise
expressly specified therein to be governed by local law, the other Loan
Documents shall be governed by and construed and enforced in accordance with the
laws of the State of Michigan (without regard to its conflict of laws
provisions). Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

118



--------------------------------------------------------------------------------

13.4 Interest. In the event the obligation of Borrower to pay interest on the
principal balance of the Notes or on any other amounts outstanding hereunder or
under the other Loan Documents is or becomes in excess of the maximum interest
rate which Borrower is permitted by law to contract or agree to pay, giving due
consideration to the execution date of this Agreement, then, in that event, the
rate of interest applicable thereto with respect to such Lender’s applicable
Percentages shall be deemed to be immediately reduced to such maximum rate and
all previous payments in excess of the maximum rate shall be deemed to have been
payments in reduction of principal and not of interest.

13.5 Closing Costs and Other Costs; Indemnification.

(a) Borrower shall pay or reimburse (a) Agent and its Affiliates for payment of,
on demand, all reasonable costs and expenses, including, by way of description
and not limitation, reasonable outside attorney fees and advances, appraisal and
accounting fees, lien search fees, and reasonable required travel costs,
incurred by Agent and its Affiliates in connection with the commitment,
consummation and closing of the loans contemplated hereby, or in connection with
the administration or enforcement of this Agreement or the other Loan Documents
(including the obtaining of legal advice regarding the rights and
responsibilities of the parties hereto) or any refinancing or restructuring of
the loans or Advances provided under this Agreement or the other Loan Documents,
or any amendment or modification thereof requested by Borrower, and (b) Agent
and its Affiliates and each of the Lenders, as the case may be, for all stamp
and other taxes and duties payable or determined to be payable in connection
with the execution, delivery, filing or recording of this Agreement and the
other Loan Documents and the consummation of the transactions contemplated
hereby, and any and all liabilities with respect to or resulting from any delay
in paying or omitting to pay such taxes or duties. Furthermore, all reasonable
costs and expenses, including without limitation attorney fees, incurred by
Agent and its Affiliates and, after the occurrence and during the continuance of
an Event of Default, by the Lenders in revising, preserving, protecting,
exercising or enforcing any of its or any of the Lenders’ rights against
Borrower or any other Credit Party, or otherwise incurred by Agent and its
Affiliates and the Lenders in connection with any Event of Default or the
enforcement of the loans (whether incurred through negotiations, legal
proceedings or otherwise), including by way of description and not limitation,
such charges in any court or bankruptcy proceedings or arising out of any claim
or action by any person against Agent, its Affiliates, or any Lender which would
not have been asserted were it not for Agent’s or such Affiliate’s or Lender’s
relationship with Borrower hereunder or otherwise, shall also be paid by
Borrower. All of said amounts required to be paid by Borrower hereunder and not
paid forthwith upon demand, as aforesaid, shall bear interest, from the date
incurred to the date payment is received by Agent, at the Base Rate, plus two
percent (2%).

(b) Borrower agrees to indemnify and hold Agent and each of the Lenders (and
their respective Affiliates) harmless from all loss, cost, damage, liability or
expenses, including reasonable outside attorneys’ fees and disbursements (but
without duplication of such fees and disbursements for the same services),
incurred by Agent and each of the Lenders by reason of an Event of Default, or
enforcing the obligations of any Credit Party under this Agreement or any of

 

119



--------------------------------------------------------------------------------

the other Loan Documents, as applicable, or in the prosecution or defense of any
action or proceeding concerning any matter growing out of or connected with this
Agreement or any of the Loan Documents, excluding, however, any loss, cost,
damage, liability or expenses to the extent arising as a result of the gross
negligence or willful misconduct of the party seeking to be indemnified under
this Section 13.5(b).

(c) The Borrower agrees to defend, indemnify and hold harmless Agent and each
Lender (and their respective Affiliates), and their respective employees,
agents, officers and directors from and against any and all claims, demands,
penalties, fines, liabilities, settlements, damages, costs or expenses of
whatever kind or nature (including without limitation, reasonable attorneys and
consultants fees, investigation and laboratory fees, environmental studies
required by Agent or any Lender in connection with the violation of Hazardous
Material Laws), court costs and litigation expenses, arising out of or related
to (i) the presence, use, disposal, release or threatened release of any
Hazardous Materials on, from or affecting any premises owned or occupied by any
Credit Party in violation of or the non-compliance with applicable Hazardous
Material Laws, (ii) any personal injury (including wrongful death) or property
damage (real or personal) arising out of or related to such Hazardous Materials,
(iii) any lawsuit or other proceeding brought or threatened, settlement reached
or governmental order or decree relating to such Hazardous Materials, and/or
(iv) complying or coming into compliance with all Hazardous Material Laws
(including the cost of any remediation or monitoring required in connection
therewith) or any other Requirement of Law; provided, however, that the Borrower
shall have no obligations under this Section 13.5(c) with respect to claims,
demands, penalties, fines, liabilities, settlements, damages, costs or expenses
to the extent arising as a result of the gross negligence or willful misconduct
of the Agent or such Lender, as the case may be or which result from actions of
a Person other than the Borrower or its Subsidiaries or their respective agents,
representatives or employees occurring after the Agent, a Lender or a purchaser
of such property takes possession thereof. The obligations of Borrower under
this Section 13.5(c) shall be in addition to any and all other obligations and
liabilities Borrower may have to Agent or any of the Lenders at common law or
pursuant to any other agreement.

13.6 Notices.

 

  (a)

Except as expressly provided otherwise in this Agreement (and except as provided
in clause (b) below), all notices and other communications provided to any party
hereto under this Agreement or any other Loan Document shall be in writing and
shall be given by personal delivery, by mail, by reputable overnight courier or
by facsimile and addressed or delivered to it at its address set forth on
Schedule 13.6 or at such other address as may be designated by such party in a
notice to the other parties that complies as to delivery with the terms of this
Section 13.6 or posted to an E-System set up by or at the direction of Agent (as
set forth below). Any notice, if personally delivered or if mailed and properly
addressed with postage prepaid and sent by registered or certified mail, shall
be deemed given when received or when delivery is refused; any notice, if given
to a reputable overnight courier and properly addressed, shall be deemed given
two (2) Business Days after the date on which it was sent, unless it is actually
received sooner by the named addressee; and any

 

120



--------------------------------------------------------------------------------

  notice, if transmitted by facsimile, shall be deemed given when received. The
Agent may, but, except as specifically provided herein, shall not be required
to, take any action on the basis of any notice given to it by telephone, but the
giver of any such notice shall promptly confirm such notice in writing or by
facsimile, and such notice will not be deemed to have been received until such
confirmation is deemed received in accordance with the provisions of this
Section set forth above. If such telephonic notice conflicts with any such
confirmation, the terms of such telephonic notice shall control. Any notice
given by the Agent or any Lender to the Borrower shall be deemed to be a notice
to all of the Credit Parties.

 

  (b) Notices and other communications provided to the Agent and the Lenders
party hereto under this Agreement or any other Loan Document may be delivered or
furnished by electronic communication (including email and Internet or intranet
websites) pursuant to procedures approved by the Agent. The Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications (including email and
any E-System) pursuant to procedures approved by it. Unless otherwise agreed to
in a writing by and among the parties to a particular communication, (i) notices
and other communications sent to an email address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, return email, or other written
acknowledgment) and (ii) notices and other communications posted to any E-System
shall be deemed received upon the deemed receipt by the intended recipient at
its email address as described in the foregoing clause (i) of notification that
such notice or other communication is available and identifying the website
address therefore.

13.7 Further Action. Borrower, from time to time, upon written request of Agent
will make, execute, acknowledge and deliver or cause to be made, executed,
acknowledged and delivered, all such further and additional instruments, and
take all such further action as may reasonably be required to carry out the
intent and purpose of this Agreement or the Loan Documents, and to provide for
Advances under and payment of the Notes, according to the intent and purpose
herein and therein expressed.

13.8 Successors and Assigns; Participations; Assignments.

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Borrower and the Lenders and their respective successors and assigns.

(b) The foregoing shall not authorize any assignment by Borrower of its rights
or duties hereunder, and, except as otherwise provided herein, no such
assignment shall be made (or be effective) without the prior written approval of
the Lenders.

 

121



--------------------------------------------------------------------------------

(c) No Lenders may at any time assign or grant participations in such Lender’s
rights and obligations hereunder and under the other Loan Documents except
(i) by way of assignment to any Eligible Assignee in accordance with clause
(d) of this Section, (ii) by way of a participation in accordance with the
provisions of clause (e) of this Section or (iii) by way of a pledge or
assignment of a security interest subject to the restrictions of clause (f) of
this Section (and any other attempted assignment or transfer by any Lender shall
be deemed to be null and void).

(d) Each assignment by a Lender of all or any portion of its rights and
obligations hereunder and under the other Loan Documents, shall be subject to
the following terms and conditions:

 

  (i) each such assignment shall be made on a pro rata basis, and shall be in a
minimum amount of the lesser of (x) Five Million Dollars ($5,000,000) or such
lesser amount as the Agent shall agree and (y) the entire remaining amount of
assigning Lender’s aggregate interest in the Revolving Credit (and
participations in any outstanding Letters of Credit), the Equipment Credit and
the Term Loan; provided however that, after giving effect to such assignment, in
no event shall the entire remaining amount (if any) of assigning Lender’s
aggregate interest in the Revolving Credit (and participations in any
outstanding Letters of Credit), the Equipment Credit and the Term Loan be less
than $5,000,000; and

 

  (ii) the parties to any assignment shall execute and deliver to Agent an
Assignment Agreement substantially (as determined by Agent) in the form attached
hereto as Exhibit H (with appropriate insertions acceptable to Agent), together
with a processing and recordation fee in the amount, if any, required as set
forth in the Assignment Agreement.

Until the Assignment Agreement becomes effective in accordance with its terms,
and is recorded in the Register maintained by the Agent under clause (g) of this
Section 13.8, and Agent has confirmed that the assignment satisfies the
requirements of this Section 13.8, the Borrower and the Agent shall be entitled
to continue to deal solely and directly with the assigning Lender in connection
with the interest so assigned. From and after the effective date of each
Assignment Agreement that satisfies the requirements of this Section 13.8, the
assignee thereunder shall be deemed to be a party to this Agreement, such
assignee shall have the rights and obligations of a Lender under this Agreement
and the other Loan Documents (including without limitation the right to receive
fees payable hereunder in respect of the period following such assignment) and
the assigning Lender shall relinquish its rights and be released from its
obligations under this Agreement and the other Loan Documents.

Upon request, Borrower shall execute and deliver to the Agent, new Note(s)
payable to the order of the assignee in an amount equal to the amount assigned
to the assigning Lender pursuant to such Assignment Agreement, and with respect
to the portion of the Indebtedness retained by the assigning Lender, to the
extent applicable, new Note(s) payable to the order of

 

122



--------------------------------------------------------------------------------

the assigning Lender in an amount equal to the amount retained by such Lender
hereunder. The Agent, the Lenders and the Borrower acknowledges and agrees that
any such new Note(s) shall be given in renewal and replacement of the Notes
issued to the assigning lender prior to such assignment and shall not effect or
constitute a novation or discharge of the Indebtedness evidenced by such prior
Note, and each such new Note may contain a provision confirming such agreement.
The Agent shall return any replaced Note(s) to the Borrower marked “Replaced”
promptly following receipt thereof from the applicable Lender.

(e) The Borrower and the Agent acknowledge that each of the Lenders may at any
time and from time to time, subject to the terms and conditions hereof, grant
participations in such Lender’s rights and obligations hereunder (on a pro rata
basis only) and under the other Loan Documents to any Person (other than a
natural person or to Borrower or any of Borrower’s Affiliates or Subsidiaries);
provided that any participation permitted hereunder shall comply with all
applicable laws and shall be subject to a participation agreement that
incorporates the following restrictions:

 

  (i) such Lender shall remain the holder of its Notes hereunder (if such Notes
are issued), notwithstanding any such participation;

 

  (ii) a participant shall not reassign or transfer, or grant any
sub-participations in its participation interest hereunder or any part thereof;

 

  (iii)

such Lender shall retain the sole right and responsibility to enforce the
obligations of the Credit Parties relating to the Notes and the other Loan
Documents, including, without limitation, the right to proceed against any
Guarantors, or cause the Agent to do so (subject to the terms and conditions
hereof), and the right to approve any amendment, modification or waiver of any
provision of this Agreement without the consent of the participant (unless such
participant is an Affiliate of such Lender), except for those matters requiring
the consent of each of the Lenders under Section 13.10(b) hereof (provided that
a participant may exercise approval rights over such matters only on an indirect
basis, acting through such Lender and the Credit Parties, Agent and the other
Lenders may continue to deal directly with such Lender in connection with such
Lender’s rights and duties hereunder). Notwithstanding the foregoing, however,
in the case of any participation granted by any Lender hereunder, the
participant shall not have any rights under this Agreement or any of the other
Loan Documents against the Agent, any other Lender or any Credit Party;
provided, however that the participant may have rights against such Lender in
respect of such participation as may be set forth in the applicable
participation agreement and all amounts payable by the Credit Parties hereunder
shall be determined as if such Lender had not sold such participation. Each such
participant shall be entitled to the benefits of Article 11 of this Agreement to
the same extent as if

 

123



--------------------------------------------------------------------------------

  it were a Lender and had acquired its interest by assignment pursuant to
clause (d) of this Section, provided that no participant shall be entitled to
receive any greater amount pursuant to such the provisions of Article 11 than
the issuing Lender would have been entitled to receive in respect of the amount
of the participation transferred by such issuing Lender to such participant had
no such transfer occurred and each such participant shall also be entitled to
the benefits of Section 9.6 hereof as though it were a Lender, provided that
such participant agrees to be subject to Section 10.3 hereof as though it were a
Lender; and

 

  (iv) each participant shall provide the relevant tax form required under
Section 13.11.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including its Notes, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledge or assignee for such Lender as a party hereto.

(g) The Borrower hereby designates the Agent, and Agent agrees to serve, as the
Borrower’s non-fiduciary agent solely for purposes of this Section 13.8(g) to
maintain at its principal office in the United States a copy of each Assignment
Agreement delivered to it and a register (the “Register”) for the recordation of
the names and addresses of the Lenders, the Percentages of such Lenders and the
principal amount of each type of Advance owing to each such Lender from time to
time. The entries in the Register shall be conclusive evidence, absent
demonstrable error, and the Borrower, the Agent, and the Lenders may treat each
Person whose name is recorded in the Register as the owner of the Advances
recorded therein for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or any Lender (but only with respect to
any entry relating to such Lender’s Percentages and the principal amounts owing
to such Lender) upon reasonable notice to the Agent and a copy of such
information shall be provided to any such party on their prior written request.
The Agent shall give prompt written notice to the Borrower of the making of any
entry in the Register or any change in such entry.

(h) Borrower authorizes each Lender to disclose to any prospective assignee or
participant which has satisfied the requirements hereunder, any and all
financial information in such Lender’s possession concerning the Borrower and
the Subsidiaries which has been delivered to such Lender pursuant to this
Agreement, provided that each such prospective assignee or participant shall
execute a confidentiality agreement consistent with the terms of Section 13.11
hereof or shall otherwise agree to be bound by the terms thereof.

(i) Nothing in this Agreement, the Notes or the other Loan Documents, expressed
or implied, is intended to or shall confer on any Person other than the
respective parties hereto and thereto and their successors and assignees and
participants permitted hereunder and thereunder any benefit or any legal or
equitable right, remedy or other claim under this Agreement, the Notes or the
other Loan Documents.

 

124



--------------------------------------------------------------------------------

13.9 Counterparts. This Agreement may be executed in several counterparts, and
each executed copy shall constitute an original instrument, but such
counterparts shall together constitute but one and the same instrument.

13.10 Amendment and Waiver.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, nor consent to any departure by any Credit Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Agent and the Majority Lenders (or by the Agent at the written request of the
Majority Lenders) or, if this Agreement expressly so requires with respect to
the subject matter thereof, by all Lenders (and, with respect to any amendments
to this Agreement or the other Loan Documents, by any Credit Party or the
Guarantors that are signatories thereto), and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given. All references in this Agreement to “Lenders” or “the Lenders”
shall refer to all Lenders, unless expressly stated to refer to Majority Lenders
(or the like).

(b) Notwithstanding anything to the contrary herein,

(i) no amendment, waiver or consent shall increase the stated amount of any
Lender’s commitment hereunder without such Lender’s consent;

(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Lender or Lenders holding Indebtedness directly affected thereby, do any of the
following:

(A) reduce the principal of, or interest on, any outstanding Indebtedness or any
Fees or other amounts payable hereunder or the rate thereof,

(B) postpone any date fixed for any payment of principal of, or interest on, any
outstanding Indebtedness or any Fees or other amounts payable hereunder (except
with respect to the payments required under Sections 2.10(b) and 4.8),

(C) change any of the provisions of this Section 13.10 or the definitions of
“Majority Lenders”, “Majority Revolving Credit Lenders”, “Majority Equipment
Credit Lenders”, “Majority Term Loan Lenders”, or any other provision of any
Loan Document specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender; provided that
changes to the definition of “Majority Lenders” may be made with the consent of
only the Majority Lenders to include the Lenders holding any additional credit
facilities that are added to this Agreement with the approval of the appropriate
Lenders, and,

 

125



--------------------------------------------------------------------------------

(D) any modifications to the definitions of “Borrowing Base”, “Eligible
Accounts”, “Unbilled Accounts” and “Eligible Equipment”;

(iii) no amendment, waiver or consent shall, unless in writing and signed by all
Lenders, do any of the following:

(A) except as expressly permitted hereunder or under the Collateral Documents,
release all or substantially all of the Collateral (provided that neither Agent
nor any Lender shall be prohibited thereby from proposing or participating in a
consensual or nonconsensual debtor-in-possession or similar financing), or
release any material guaranty provided by any Person in favor of Agent and the
Lenders, provided however that Agent shall be entitled, without notice to or any
further action or consent of the Lenders, to release any Collateral which any
Credit Party is permitted to sell, assign or otherwise transfer in compliance
with this Agreement or the other Loan Documents or release any guaranty to the
extent expressly permitted in this Agreement or any of the other Loan Documents
(whether in connection with the sale, transfer or other disposition of the
applicable Guarantor or otherwise),

(B) increase the maximum duration of Interest Periods permitted hereunder; or

(C) modify Sections 10.2 or 10.3 hereof;

(iv) any amendment, waiver or consent that will (A) reduce the principal of, or
interest on, the Swing Line Note, (B) postpone any date fixed for any payment of
principal of, or interest on, the Swing Line Note or (C) otherwise affect the
rights and duties of the Swing Line Lender under this Agreement or any other
Loan Document, shall require the written concurrence of the Swing Line Lender;

(v) any amendment, waiver or consent that will affect the rights or duties of
Issuing Lender under this Agreement or any of the other Loan Documents, shall
require the written concurrence of the Issuing Lender; and

(vi) any amendment, waiver, or consent that will affect the rights or duties of
the Agent under this Agreement or any other Loan Document, shall require the
written concurrence of the Agent.

(c) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove of any amendment, consent, waiver or any
other modification to any Loan Document (and all amendments, consents, waivers
and other modifications may be effected without the consent of the Defaulting
Lenders), except that the foregoing shall not permit, in each case without such
Defaulting Lender’s consent, (i) an increase in such Defaulting Lender’s stated
commitment amounts, (ii) the waiver, forgiveness or reduction of the principal
amount of any Indebtedness owing to such Defaulting Lender (unless all other
Lenders affected thereby are treated similarly), (iii) the extension of the
Final Maturity

 

126



--------------------------------------------------------------------------------

Date(s) of such Defaulting Lenders’ portion of any of the Indebtedness or the
extension of any commitment to extend credit of such Defaulting Lender, or
(iv) any other modification which requires the consent of all Lenders or the
Lender(s) affected thereby which affects such Defaulting Lender more adversely
than the other affected Lenders (other than a modification which results in a
reduction of such Defaulting Lender’s Percentage of any Commitments or repayment
of any amounts owing to such Defaulting Lender on a non pro-rata basis).

(d) The Agent shall, upon the written request of the Borrower, execute and
deliver to the Credit Parties such documents as may be necessary to evidence
(1) the release of any Lien granted to or held by the Agent upon any Collateral:
(a) upon termination of the Revolving Credit Aggregate Commitment and payment in
full of all Indebtedness payable under this Agreement and under any other Loan
Document; (b) which constitutes property (including, without limitation, Equity
Interests in any Person) sold or to be sold or disposed of as part of or in
connection with any disposition (whether by sale, by merger or by any other form
of transaction and including the property of any Subsidiary that is disposed of
as permitted hereby) permitted in accordance with the terms of this Agreement;
(c) which constitutes property in which a Credit Party owned no interest at the
time the Lien was granted or at any time thereafter; or (d) if approved,
authorized or ratified in writing by the Majority Lenders, or all the Lenders,
as the case may be, as provided in this Section 13.10; or (2) the release of any
Person from its obligations under the Loan Documents (including without
limitation the Guaranty) if all of the Equity Interests of such Person that were
held by a Credit Party are sold or otherwise transferred to any transferee other
than a Borrower or a Subsidiary of a Borrower as part of or in connection with
any disposition (whether by sale, by merger or by any other form of transaction)
permitted in accordance with the terms of this Agreement; provided that
(i) Agent shall not be required to execute any such release or subordination
agreement under clauses (1) or (2) above on terms which, in the Agent’s opinion,
would expose the Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty or
such release shall not in any manner discharge, affect or impair the
Indebtedness or any Liens upon any Collateral retained by any Credit Party,
including (without limitation) the proceeds of the sale or other disposition,
all of which shall constitute and remain part of the Collateral.

(e) Notwithstanding anything to the contrary herein the Agent may, with the
consent of the Borrower only, amend, modify or supplement this Agreement or any
of the other Loan Documents to cure any ambiguity, omission, mistake, defect or
inconsistency and the addition of a new Lender under the provisions of
Section 2.13 shall not in and of itself require an amendment to this Agreement
requiring the consent of the existing Lenders.

13.11 Confidentiality. Each Lender agrees that it will not disclose without the
prior consent of the Borrower (other than to its employees, its Subsidiaries,
another Lender, an Affiliate of a Lender or to its auditors, counsel or
representatives) any information with respect to the Borrower and its
Subsidiaries which is furnished pursuant to this Agreement or any of the other
Loan Documents; provided that any Lender may disclose any such information
(a) as has become generally available to the public or has been lawfully
obtained by such Lender from any third party under no duty of confidentiality to
the Borrower or any of its Subsidiaries, (b) as may be required or appropriate
in any report, statement or testimony submitted to, or in respect to any
inquiry, by, any municipal, state or federal regulatory body having or claiming
to have jurisdiction over such Lender, including the Board of Governors of the
Federal Reserve System

 

127



--------------------------------------------------------------------------------

of the United States, the Office of the Comptroller of the Currency or the
Federal Deposit Insurance Corporation or similar organizations (whether in the
United States or elsewhere) or their successors, (c) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation; provided that the applicable Lender shall to the extent it may
legally do so, provide prior notice to the Borrower of any such disclosure,
(d) in order to comply with any law, order, regulation, ruling or other
requirement of law applicable to such Lender, and (e) to any prospective
assignee or participant in accordance with Section 13.8(f) hereof.

13.12 Substitution or Removal of Lenders.

(a) With respect to any Lender (i) whose obligation to make Eurodollar-based
Advances has been suspended pursuant to Section 11.3 or 11.4, (ii) who has not
agreed to a request for extension of the Revolving Credit Maturity Date,
Equipment Draw Termination Date or Equipment Credit Maturity Date, as to which
all other Lenders have consented, (iii) that has demanded compensation under
Sections 3.4(c), 11.5 or 11.6, (iv) that has become a Defaulting Lender or
(v) that has failed to consent to a requested amendment, waiver or modification
to any Loan Document as to which the Majority Lenders have already consented (in
each case, an “Affected Lender”), then the Agent or the Borrower may, at
Borrower’s sole expense, require the Affected Lender to sell and assign all of
its interests, rights and obligations under this Agreement, including, without
limitation, its Commitments, to an assignee (which may be one or more of the
Lenders) (such assignee shall be referred to herein as the “Purchasing Lender”
or “Purchasing Lenders”) within two (2) Business Days after receiving notice
from the Borrower requiring it to do so, for an aggregate price equal to the sum
of the portion of all Advances made by it, interest and fees accrued for its
account through but excluding the date of such payment, and all other amounts
payable to it hereunder, from the Purchasing Lender(s) (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts, including without limitation, if demanded by the
Affected Lender, the amount of any compensation that due to the Affected Lender
under Sections 3.4(c), 11.1, 11.5 and 11.6 to but excluding said date), payable
(in immediately available funds) in cash. The Affected Lender, as assignor, such
Purchasing Lender, as assignee, the Borrower and the Agent, shall enter into an
Assignment Agreement pursuant to Section 13.8 hereof, whereupon such Purchasing
Lender shall be a Lender party to this Agreement, shall be deemed to be an
assignee hereunder and shall have all the rights and obligations of a Lender
with a Revolving Credit Percentage equal to its ratable share of the then
applicable Revolving Credit Aggregate Commitment and the applicable Percentages
of the Term Loan of the Affected Lender, provided, however, that if the Affected
Lender does not execute such Assignment Agreement within (2) Business Days of
receipt thereof, the Agent may execute the Assignment Agreement as the Affected
Lender’s attorney-in-fact. Each of the Lenders hereby irrevocably constitutes
and appoints the Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full power and
authority in the name of such Lender or in its own name to execute and deliver
the Assignment Agreement while such Lender is an Affected Lender hereunder (such
power of attorney to be deemed coupled with an interest and irrevocable). In
connection with any assignment pursuant to this Section 13.12, the Borrower or
the Purchasing Lender shall pay to the Agent the administrative fee for
processing such assignment referred to in Section 13.8.

(b) If any Lender is an Affected Lender of the type described in
Section 13.12(a)(iii) and (iv) (any such Lender, a “Non-Compliant Lender”), the
Borrower may, with the

 

128



--------------------------------------------------------------------------------

prior written consent of the Agent, and notwithstanding Section 10.3 of this
Agreement or any other provisions requiring pro rata payments to the Lenders,
elect to reduce any Commitments by an amount equal to the Non-Compliant Lender’s
Percentage of the Commitments of such Non-Compliant Lender and repay such
Non-Compliant Lender an amount equal the principal amount of all Advances owing
to it, all interest and fees accrued for its account through but excluding the
date of such repayment, and all other amounts payable to it hereunder (including
without limitation, if demanded by the Non-Compliant Lender, the amount of any
compensation that due to the Non-Compliant Lender under Sections 3.4(c), 11.1,
11.5 and 11.6 to but excluding said date), payable (in immediately available
funds) in cash, so long as, after giving effect to the termination of
Commitments and the repayments described in this clause (b), any Fronting
Exposure of such Non-Compliant Lender shall be reallocated among the Lenders
that are not Non-Compliant Lenders in accordance with their respective Revolving
Credit Percentages, but only to the extent that the sum of the aggregate
principal amount of all Revolving Credit Advances made by each such Lender, plus
such Lender’s Percentage of the aggregate outstanding principal amount of Swing
Line Advances and Letter of Credit Obligations prior to giving effect to such
reallocation plus such Lender’s Percentage of the Fronting Exposure to be
reallocated does not exceed such Lender’s Percentage of the Revolving Credit
Aggregate Commitment, and with respect to any portion of the Fronting Exposure
that may not be reallocated, the Borrower shall deliver to the Agent, for the
benefit of the Issuing Lender and/or Swing Line Lender, as applicable, cash
collateral or other security satisfactory to the Agent, with respect any such
remaining Fronting Exposure.

(c) If any Lender is a Non-Compliant Lender, the Borrower may, notwithstanding
Section 10.3 of this Agreement or any other provisions requiring pro rata
payments to the Lenders, elect to repay all amounts owing to such a
Non-Compliant Lender in connection with the Term Loan, so long as (i) no Default
or Event of Default exists at the time of such repayment and (ii) after giving
effect to any reduction in the Revolving Credit Aggregate Commitment, payments
on the Revolving Credit under clause (b) above and payments on the Term Loan
under this clause (c), the Borrower shall have availability, on the date of the
repayment, to borrow additional Revolving Credit Advances under the Revolving
Credit Aggregate Commitment of at least $5,000,000 (after taking into account
the sum on such date of the outstanding principal amount of all Revolving Credit
Advances, Swing Line Advances and Letter of Credit Obligations).

13.13 Withholding Taxes.

 

  (a)

Each Lender that is not a “United States person,” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code (each, a “Non-U.S. Lender”)
that, at any of the following times, is entitled to an exemption from United
States withholding tax or, after a change in any Requirement of Law, is subject
to such withholding tax at a reduced rate under an applicable tax treaty, shall
(w) on or prior to the date such Lender becomes a Non-U.S. Lender hereunder,
(x) on or prior to the date on which any such form or certification expires or
becomes obsolete (to the extent such Lender has actual knowledge thereof, or is
so advised in writing by the Borrower), (y) after the occurrence of any event
requiring a change in the most recent form of certification previously delivered
by it pursuant to this clause (a) (to the extent such Lender has actual
knowledge thereof, or is so

 

129



--------------------------------------------------------------------------------

  advised in writing by the Borrower) and (z) from time to time if reasonably
requested by the Borrower or Agent, provide Agent and the Borrower with such
properly completed and executed documentation prescribed by applicable law as
will permit payments to such Lender to be made without withholding, or at a
reduced rate of withholding, as the case may be. Without limiting the generality
of the foregoing, each Non-U.S. Lender shall deliver originals of the following
(in such number as shall be reasonably requested by the recipient), as
applicable: (A) Forms W-8ECI (claiming exemption from U.S. withholding tax
because the income is effectively connected with a U.S. trade or business),
W-8BEN (claiming exemption from, or a reduction of, U.S. withholding tax under
an income tax treaty) and/or W-8IMY or any successor forms, (B) in the case of a
Non-U.S. Lender claiming exemption under Sections 871(h) or 881(c) of the
Internal Revenue Code, Form W-8BEN (claiming exemption from U.S. withholding tax
under the portfolio interest exemption) or any successor form and a certificate
that such Non-U.S. Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code or (C) any other applicable
document prescribed by the Internal Revenue Service certifying as to the
entitlement of such Non-U.S. Lender to such exemption from United States
withholding tax or such reduced rate with respect to all payments to be made to
such Non-U.S. Lender under the Loan Documents, all as reasonably requested by
the Borrower or the Agent. Unless the Borrower and the Agent have received forms
or other documents satisfactory to them indicating that payments under any Loan
Document to or for a Non-U.S. Lender are not subject to United States
withholding tax or are subject to such tax at a rate reduced by an applicable
tax treaty, the Agent may (and shall, if directed to do so by the Borrower)
withhold amounts required to be withheld by applicable requirements of law from
such payments at the applicable statutory rate.

 

  (b) Each Lender that is a “United States person,” within the meaning of
Section 7701(a)(30) of the Code (each a “U.S. Lender”) shall (A) on or prior to
the date such Lender becomes a “U.S. Lender” hereunder, (B) on or prior to the
date on which any such form or certification expires or becomes obsolete (to the
extent such Lender has actual knowledge thereof, or is so advised in writing by
Borrower), (C) after the occurrence of any event requiring a change in the most
recent form or certification previously delivered by it pursuant to this clause
(b) (to the extent such Lender has actual knowledge thereof, or is so advised in
writing by the Borrower) and (D) from time to time if requested by the Borrower
or Agent, provide Agent and the Borrower with two completed originals of Form
W-9 (certifying that such U.S. Lender Party is entitled to an exemption from
U.S. backup withholding tax) or any successor form.

 

  (c)

If a payment made to a Non-U.S. Lender would be subject to United States federal
withholding tax imposed by FATCA if such Non-U.S. Lender fails to comply with
the applicable reporting requirements of FATCA, such Non-U.S.

 

130



--------------------------------------------------------------------------------

  Lender shall deliver to the Agent and the Borrower any documentation under any
requirement of law or reasonably requested by any Agent or the Borrower
sufficient for the Agent or the Borrower to comply with their obligations under
FATCA and to determine that such Non-U.S. Lender has complied with such
applicable reporting requirements.

 

  (d) Promptly upon notice from the Agent of any determination by the Internal
Revenue Service that any payments previously made to such Lender hereunder were
subject to United States income tax withholding when made (or subject to
withholding at a higher rate than that applied to such payments), such Lender
shall pay to the Agent the excess of the aggregate amount required to be
withheld from such payments over the aggregate amount (if any) actually withheld
by the Agent, provided that, following any such payment, such Lender shall
retain all of its rights and remedies against the Borrower with respect thereto.

13.14 Taxes and Fees. Should any stamp, documentary or other tax (other than any
tax resulting from a Lender’s failure to comply with Section 13.13 or any
Excluded Taxes), or recording or filing fee become payable in respect of this
Agreement or any of the other Loan Documents or any amendment, modification or
supplement hereof or thereof, the Borrower agrees to pay the same, together with
any interest or penalties thereon arising from the Borrower’s actions or
omissions, and agrees to hold the Agent and the Lenders harmless with respect
thereto provided, however, that the Borrower shall not be responsible for any
such interest or penalties which were incurred prior to the date that notice is
given to the Credit Parties of such tax, fees or other charges. Notwithstanding
the foregoing, nothing contained in this Section 13.14 shall affect or reduce
the rights of any Lender or the Agent under Section 11.5 hereof.

13.15 WAIVER OF JURY TRIAL. THE LENDERS, THE AGENT AND THE BORROWER KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
RELATED INSTRUMENT OR AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTION OF ANY OF THEM. NEITHER THE LENDERS, THE AGENT NOR THE
BORROWER SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY SUCH
ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE
DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE LENDERS AND
THE AGENT OR THE BORROWER EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL OF
THEM.

13.16 USA Patriot Act Notice. Pursuant to Section 326 of the USA Patriot Act,
the Agent and the Lenders hereby notify the Credit Parties that if they or any
of their Subsidiaries open an account, including any loan, deposit account,
treasury management account, or other extension of credit with Agent or any
Lender, the Agent or the applicable Lender will request the applicable Person’s
name, tax identification number, business address and other information

 

131



--------------------------------------------------------------------------------

necessary to identify such Person (and may request such Person’s organizational
documents or other identifying documents) to the extent necessary for the Agent
and the applicable Lender to comply with the USA Patriot Act.

13.17 Complete Agreement; Conflicts. This Agreement, the Notes (if issued), any
Requests for Revolving Credit Advance, Requests for Swing Line Advance, Requests
for Equipment Credit Advance and Term Loan Rate Requests, and the Loan Documents
contain the entire agreement of the parties hereto, superseding all prior
agreements, discussions and understandings relating to the subject matter
hereof, and none of the parties shall be bound by anything not expressed in
writing. In the event of any conflict between the terms of this Agreement and
the other Loan Documents, this Agreement shall govern; provided that the terms
of the Mortgages dealing with use of insurance and condemnation proceeds shall
control in the event of any conflict with the corresponding provisions of this
Agreement.

13.18 Severability. In case any one or more of the obligations of the Credit
Parties under this Agreement, the Notes or any of the other Loan Documents shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining obligations of the Credit Parties shall not
in any way be affected or impaired thereby, and such invalidity, illegality or
unenforceability in one jurisdiction shall not affect the validity, legality or
enforceability of the obligations of the Credit Parties under this Agreement,
the Notes or any of the other Loan Documents in any other jurisdiction.

13.19 Table of Contents and Headings; Section References. The table of contents
and the headings of the various subdivisions hereof are for convenience of
reference only and shall in no way modify or affect any of the terms or
provisions hereof and references herein to “sections,” “subsections,” “clauses,”
“paragraphs,” “subparagraphs,” “exhibits” and “schedules” shall be to sections,
subsections, clauses, paragraphs, subparagraphs, exhibits and schedules,
respectively, of this Agreement unless otherwise specifically provided herein or
unless the context otherwise clearly indicates.

13.20 Construction of Certain Provisions. If any provision of this Agreement or
any of the Loan Documents refers to any action to be taken by any Person, or
which such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person, whether or
not expressly specified in such provision.

13.21 Independence of Covenants. Each covenant hereunder shall be given
independent effect (subject to any exceptions stated in such covenant) so that
if a particular action or condition is not permitted by any such covenant
(taking into account any such stated exception), the fact that it would be
permitted by an exception to, or would be otherwise within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default.

13.22 Electronic Transmissions.

 

  (a)

Each of the Agent, the Credit Parties, the Lenders, and each of their Affiliates
is authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in

 

132



--------------------------------------------------------------------------------

  connection with any Loan Document and the transactions contemplated therein.
The Borrower and each other Credit Party hereby acknowledges and agrees that the
use of Electronic Transmissions is not necessarily secure and that there are
risks associated with such use, including risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
the transmission of Electronic Transmissions.

 

  (b) All uses of an E-System shall be governed by and subject to, in addition
to Section 13.6 and this Section 13.22, separate terms and conditions posted or
referenced in such E-System and related contractual obligations executed by the
Agent, the Credit Parties and the Lenders in connection with the use of such
E-System.

 

  (c) All E-Systems and Electronic Transmissions shall be provided “as is” and
“as available”. None of the Agent or any of its Affiliates warrants the
accuracy, adequacy or completeness of any E-Systems or Electronic Transmission,
and each disclaims all liability for errors or omissions therein. No warranty of
any kind is made by the Agent or any of its Affiliates in connection with any E
Systems or Electronic Transmission, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects. The Agent, the Credit Parties and
the Lenders agree that the Agent has no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

13.23 Advertisements. The Agent and the Lenders may, with the prior written
consent of the Borrower, disclose the names of the Credit Parties and the
existence of the Indebtedness in general advertisements and trade publications.

13.24 Reliance on and Survival of Provisions. All terms, covenants, agreements,
representations and warranties of the Credit Parties to any of the Loan
Documents made herein or in any of the Loan Documents or in any certificate,
report, financial statement or other document furnished by or on behalf of any
Credit Party in connection with this Agreement or any of the Loan Documents
shall be deemed to have been relied upon by the Lenders, notwithstanding any
investigation heretofore or hereafter made by any Lender or on such Lender’s
behalf, and those covenants and agreements of the Borrower set forth in
Section 13.5 hereof (together with any other indemnities of any Credit Party
contained elsewhere in this Agreement or in any of the other Loan Documents) and
of Lenders set forth in Section 12.7 hereof shall survive the repayment in full
of the Indebtedness and the termination of any commitment to extend credit.

13.25 Attorneys Fees. Any reference in this Agreement to attorneys’ fees and
expenses shall mean reasonable attorneys’ fees determined on a time and charges
basis.

 

133



--------------------------------------------------------------------------------

[Signatures Follow On Succeeding Page]

 

134



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the day and year first above written.

 

COMERICA BANK,

as Administrative Agent

    UNIVERSAL TRUCKLOAD SERVICES, INC. By:  

/s/ William J. Scarborough

    By:  

/s/ Robert E. Sigler

Its:  

Vice President

    Its:  

Chief Financial Officer

COMERICA BANK,

as a Lender, as Issuing Lender

and as Swing Line Lender

      By:  

/s/ William J. Scarborough

      Its:  

Vice President

     

(Signature Page to Revolving Credit and Term Loan Agreement (1203269))

 

135



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:  

/s/ John Antonczak

Its:  

Vice President

(Signature Page to Revolving Credit and Term Loan Agreement (1203269))

 

1



--------------------------------------------------------------------------------

CITIBANK N.A. By:  

/s/ John J. McGuire

Its:  

Sr. Vice President

(Signature Page to Revolving Credit and Term Loan Agreement (1203269))

 

1



--------------------------------------------------------------------------------

U.S. BANK N.A. By:  

/s/ Oscar Theiler

Its:  

Assistant Vice President

(Signature Page to Revolving Credit and Term Loan Agreement (1203269))

 

1



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:  

/s/ Erik Siersma

Its:  

Vice President

(Signature Page to Revolving Credit and Term Loan Agreement (1203269))

 

1



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK By:  

/s/ Devayni Kumar

Its:  

Vice President

(Signature Page to Revolving Credit and Term Loan Agreement (1203269))

 

1



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Lawrence J. Fraley

Its:  

Vice President

(Signature Page to Revolving Credit and Term Loan Agreement (1203269))

 

1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REQUEST FOR REVOLVING CREDIT ADVANCE

 

No.____________    Dated: ________, 20__

 

TO: Comerica Bank (“Agent”)

 

RE: Revolving Credit and Term Loan Agreement made as of the 28th day of August,
2012 (as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among the financial institutions from time to time signatory
thereto (individually a “Lender,” and any and all such financial institutions
collectively the “Lenders”), Comerica Bank, as Administrative Agent for the
Lenders (in such capacity, the “Agent”), and Universal Truckload Services, Inc.
(“Borrower”).

Pursuant to the terms and conditions of the Credit Agreement, Borrower hereby
requests an Advance from Lenders, as described herein:

 

(A) Date of Advance:____________________________

 

(B) ¨ (check if applicable)

 

     This Advance is or includes a whole or partial refunding/conversion of:

 

     Advance No(s).____________________________

 

(C) Type of Advance (check only one):

¨ Base Rate Advance

¨ Eurodollar-based Advance

 

(D) Amount of Advance:

$_____________________

 

(E) Interest Period (applicable to Eurodollar-based Advances)

________ months

 

(F) Disbursement Instructions

¨ Comerica Bank Account No. ____________________

¨ Other:______________________________

                _____________________________



--------------------------------------------------------------------------------

Borrower certifies to the matters specified in Section 2.3(f) of the Credit
Agreement.

Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.

 

UNIVERSAL TRUCKLOAD SERVICES, INC. By:     Its:    

 

Agent Approval:    

 

2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REVOLVING CREDIT NOTE

 

$________________    ________, 20__

On or before the Revolving Credit Maturity Date, FOR VALUE RECEIVED, Universal
Truckload Services, Inc. (“Borrower”) promises to pay to the order of [insert
name of applicable financial institution] (“Payee”) at Detroit, Michigan, care
of Agent, in lawful money of the United States of America, so much of the sum of
[Insert Amount derived from Percentages] Dollars ($_________), as may from time
to time have been advanced as Revolving Credit Advances by Payee and then be
outstanding hereunder pursuant to the Revolving Credit and Term Loan Agreement
made as of the 28th day of August, 2012 (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”), by and among the financial
institutions from time to time signatory thereto (individually a “Lender,” and
any and all such financial institutions collectively the “Lenders”), Comerica
Bank, as Administrative Agent for the Lenders (in such capacity, the “Agent”),
and Borrower. Each of the Revolving Credit Advances made hereunder shall bear
interest at the Applicable Interest Rate from time to time applicable thereto
under the Credit Agreement or as otherwise determined thereunder, and interest
shall be computed, assessed and payable on the unpaid principal amount of each
Revolving Credit Advance made by the Payee from the date of such Revolving
Credit Advance until paid at the rate and at the times set forth in the Credit
Agreement.

This Note is a note under which Revolving Credit Advances (including refundings
and conversions), repayments and readvances may be made from time to time, but
only in accordance with the terms and conditions of the Credit Agreement. This
Note evidences borrowings under, is subject to, is secured in accordance with,
and may be accelerated or matured under, the terms of the Credit Agreement, to
which reference is hereby made. Capitalized terms used herein, except as defined
to the contrary, shall have the meanings given them in the Credit Agreement.

This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of Michigan.

Except as expressly set forth in the Credit Agreement, the Borrower hereby
waives presentment for payment, demand, protest and notice of dishonor and
nonpayment of this Note and agree that no obligation hereunder shall be
discharged by reason of any extension, indulgence, release, or forbearance
granted by any holder of this Note to any party now or hereafter liable hereon
or any present or subsequent owner of any property, real or personal, which is
now or hereafter security for this Note.

*    *    *

[SIGNATURES FOLLOW ON SUCCEEDING PAGE]



--------------------------------------------------------------------------------

Nothing herein shall limit any right granted Payee by any other instrument or by
law.

 

UNIVERSAL TRUCKLOAD SERVICES, INC. By:     Its:    

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SWING LINE NOTE

 

$________________    ________, 20__

On or before the Revolving Credit Maturity Date, FOR VALUE RECEIVED, Universal
Truckload Services, Inc. (“Borrower”) promises to pay to the order of Comerica
Bank (“Swing Line Lender”) at Detroit, Michigan, in lawful money of the United
States of America, so much of the sum of [Insert Amount derived from
Percentages] Dollars ($_________), as may from time to time have been advanced
to the Borrower as Swing Line Advances by the Swing Line Lender and then be
outstanding hereunder pursuant to the Revolving Credit and Term Loan Agreement
made as of the 28th day of August, 2012 (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”), by and among the financial
institutions from time to time signatory thereto (individually a “Lender,” and
any and all such financial institutions collectively the “Lenders”), Comerica
Bank, as Administrative Agent for the Lenders (in such capacity, the “Agent”),
and Borrower, together with interest thereon as hereinafter set forth.

Each of the Swing Line Advances made hereunder shall bear interest at the
Applicable Interest Rate from time to time applicable thereto under the Credit
Agreement or as otherwise determined thereunder, and interest shall be computed,
assessed and payable on the unpaid principal amount of each Swing Line Advance
made by the Swing Line Lender from the date of such Swing Line Advance until
paid at the rates and at the times set forth in the Credit Agreement.

This Note is a Swing Line Note under which Swing Line Advances (including
refundings and conversions), repayments and readvances may be made from time to
time by the Swing Line Lender, but only in accordance with the terms and
conditions of the Credit Agreement (including any applicable sublimits). This
Note evidences borrowings under, is subject to, is secured in accordance with,
and may be accelerated or matured under, the terms of the Credit Agreement to
which reference is hereby made. Capitalized terms used herein, except as defined
to the contrary, shall have the meanings given them in the Credit Agreement.

This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of Michigan.

Except as expressly set forth in the Credit Agreement, the Borrower hereby
waives presentment for payment, demand, protest and notice of dishonor and
nonpayment of this Note and agree that no obligation hereunder shall be
discharged by reason of any extension, indulgence, release, or forbearance
granted by any holder of this Note to any party now or hereafter liable hereon
or any present or subsequent owner of any property, real or personal, which is
now or hereafter security for this Note.

*    *    *

[SIGNATURES FOLLOW ON SUCCEEDING PAGE]



--------------------------------------------------------------------------------

Nothing herein shall limit any right granted Swing Line Lender by any other
instrument or by law.

 

UNIVERSAL TRUCKLOAD SERVICES, INC. By:     Its:    

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF REQUEST FOR SWING LINE ADVANCE

 

No.____________    Dated: ________

 

TO: Comerica Bank (“Swing Line Lender”)

 

RE: Revolving Credit and Term Loan Agreement made as of the 28th day of August,
2012 (as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among the financial institutions from time to time signatory
thereto (individually a “Lender,” and any and all such financial institutions
collectively the “Lenders”), Comerica Bank, as Administrative Agent for the
Lenders (in such capacity, the “Agent”), and Universal Truckload Services, Inc.
(“Borrower”).

Pursuant to the terms and conditions of the Credit Agreement, Borrower hereby
requests an Advance from the Swing Line Lender, as described herein:

 

(A) Date of Advance:____________________________

 

(B) ¨ (check if applicable)

This Advance is or includes a whole or partial refunding/conversion of:

Advance No(s).____________________________

 

(C) Type of Advance (check only one):—

¨ Base Rate Advance

¨ Quoted Rate Advance

 

(D) Amount of Advance:

$_____________________

 

(E) Interest Period (applicable to Quoted Rate Advances)

________ months

 

(F) Disbursement Instructions

¨ Comerica Bank Account No. ____________________

¨ Other: ______________________________

                _____________________________



--------------------------------------------------------------------------------

Borrower certifies to the matters specified in Section 2.5(c)(vi) of the Credit
Agreement.

Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.

 

UNIVERSAL TRUCKLOAD SERVICES, INC. By:     Its:    

 

2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF ISSUANCE OF LETTER OF CREDIT

 

TO: Lenders

 

RE: Issuance of Letter of Credit pursuant to Article 3 of the Revolving Credit
and Term Loan Agreement made as of the 28th day of August, 2012 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among the financial institutions from time to time signatory thereto
(individually a “Lender,” and any and all such financial institutions
collectively the “Lenders”), Comerica Bank, as Administrative Agent for the
Lenders (in such capacity, the “Agent”), and Universal Truckload Services, Inc.
(“Borrower”).

On____________ , 20__,1 Agent, in accordance with Article 3 of the Credit
Agreement, issued its Letter of Credit number ________, in favor of
_______________________2 for the account of __________________________________.3
The face amount of such Letter of Credit is $______________________. The amount
of each Lender’s participation in such Letter of Credit is as follows:4

 

    [Lender]      $           [Lender]      $           [Lender]      $        
  [Lender]      $      

This notification is delivered this _____ day of ____________, 20___, pursuant
to Section 3.3 of the Credit Agreement. Except as otherwise defined, capitalized
terms used herein have the meanings given them in the Credit Agreement.

 

Signed: COMERICA BANK, as Agent By:     Its:    

 

1 

Date of Issuance

 

2 

Beneficiary

 

3 

Name of applicable Borrower

 

4 

Amounts based on Percentages

[This form of Letter of Credit Notice (including footnotes) is subject in all
respects to the terms and conditions of the Credit Agreement which shall govern
in the event of any inconsistencies or omissions.]

 



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ASSIGNMENT AGREEMENT

Date: ____________

 

To: Borrower

                and

Comerica Bank (“Agent”)

 

Re: Revolving Credit and Term Loan Agreement made as of the 28th day of August,
2012 (as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among the financial institutions from time to time signatory
thereto (individually a “Lender,” and any and all such financial institutions
collectively the “Lenders”), Comerica Bank, as Administrative Agent for the
Lenders (in such capacity, the “Agent”), and Universal Truckload Services, Inc.
(“Borrower”).

Ladies and Gentlemen:

Reference is made to Section 13.8 of the Credit Agreement. Unless otherwise
defined herein or the context otherwise requires, all initially capitalized
terms used herein without definition shall have the meanings specified in the
Credit Agreement.

This Agreement constitutes notice to each of you of the proposed assignment and
delegation by [insert name of assignor] (the “Assignor”) to [insert name of
assignee] (the “Assignee”), and, subject to the terms and conditions of the
Credit Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, effective on the
“Effective Date” (as hereafter defined) that undivided interest in each of
Assignor’s rights and obligations under the Credit Agreement and the other Loan
Documents in the amounts as set forth on the attached Schedule 1, such that,
after giving effect to the foregoing assignment and assumption, and the
concurrent assignment by Assignor to Assignee on the date hereof, the Assignee’s
interest in the Revolving Credit (and participations in any outstanding Letters
of Credit and Swing Line Advances), the Term Loan and the Equipment Credit shall
be as set forth in the attached Schedule 2 with respect to the Assignee.

The Assignor hereby instructs the Agent to make all payments from and including
the Effective Date hereof in respect of the interest assigned hereby, directly
to the Assignee. The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date of the assignment and
delegation being made hereby are the property of the Assignor, and not the
Assignee. The Assignee agrees that, upon receipt of any such interest or fees
accrued up to the Effective Date, the Assignee will promptly remit the same to
the Assignor.



--------------------------------------------------------------------------------

The Assignee hereby confirms that it has received a copy of the Credit Agreement
and the exhibits and schedules referred to therein, and all other Loan Documents
which it considers necessary, together with copies of the other documents which
were required to be delivered under the Credit Agreement as a condition to the
making of the loans thereunder. The Assignee acknowledges and agrees that it:
(a) has made and will continue to make such inquiries and has taken and will
take such care on its own behalf as would have been the case had its Percentage
been granted and its loans been made directly by such Assignee to the Borrower
without the intervention of the Agent, the Assignor or any other Lender; and
(b) has made and will continue to make, independently and without reliance upon
the Agent, the Assignor or any other Lender, and based on such documents and
information as it has deemed appropriate, its own credit analysis and decisions
relating to the Credit Agreement. The Assignee further acknowledges and agrees
that neither the Agent, nor the Assignor has made any representations or
warranties about the creditworthiness of the Borrower or any other party to the
Credit Agreement or any other of the Loan Documents, or with respect to the
legality, validity, sufficiency or enforceability of the Credit Agreement, or
any other of the Loan Documents. This assignment shall be made without recourse
to or warranty by the Assignor, except as set forth herein.

Assignee represents and warrants that it is a Person to which assignments are
permitted pursuant to Section 13.8 of the Credit Agreement.

Except as otherwise provided in the Credit Agreement, effective as of the
Effective Date:

 

  (a) the Assignee: (i) shall be deemed automatically to have become a party to
the Credit Agreement and the other Loan Documents, to have assumed all of the
Assignor’s obligations thereunder to the extent of the Assignee’s percentage
referred to in the second paragraph of this Assignment Agreement, and to have
all the rights and obligations of a party to the Credit Agreement and the other
Loan Documents, as if it were an original signatory thereto to the extent
specified in the second paragraph hereof; and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement and the other Loan
Documents as if it were an original signatory thereto; and

 

  (b) the Assignor’s obligations under the Credit Agreement and the other Loan
Documents shall be reduced by the Percentage referred to in the second paragraph
of this Assignment Agreement.

As used herein, the term “Effective Date” means the date on which all of the
following have occurred or have been completed, as reasonably determined by the
Agent:

 

  (1) the delivery to the Agent of an original of this Assignment Agreement
executed by the Assignor and the Assignee;

 

  (2) the payment to the Agent, of all accrued fees, expenses and other items
for which reimbursement is then owing under the Credit Agreement;

 

  (3) the payment to the Agent of the processing fee referred to in
Section 13.8(d)(ii) of the Credit Agreement; and

 

2



--------------------------------------------------------------------------------

  (4) all other restrictions and items noted in Section 13.8 of the Credit
Agreement have been completed.

The Agent shall notify the Assignor and the Assignee, along with Borrower, of
the Effective Date.

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned loans:

 

  (A) Address for Notices:

Institution Name:

Address:

Attention:

Telephone:

Facsimile:

 

  (B) Payment Instructions:

 

  (C) Proposed effective date of assignment.

The Assignee has delivered to the Agent (or is delivering to the Agent
concurrently herewith) the tax forms referred to in Section 13.13 of the Credit
Agreement to the extent required thereunder, and other forms reasonably
requested by the Agent. The Assignor has delivered to the Agent (or shall
promptly deliver to Agent following the execution hereof), the original of each
Note held by the Assignor under the Credit Agreement.

The laws of the State of Michigan shall govern the validity, interpretation and
enforcement of this Agreement.

*    *    *

Signatures Follow on Succeeding Pages

 

3



--------------------------------------------------------------------------------

Please evidence your consent to and acceptance of the proposed assignment and
delegation set forth herein by signing and returning counterparts hereof to the
Assignor and the Assignee.

 

[ASSIGNOR] By:     Its:    

 

[ASSIGNEE] By:     Its:    

 

4



--------------------------------------------------------------------------------

ASSIGNMENT AGREEMENT ACCEPTED AND CONSENTED TO

this ____day of ______, 20__ BY:

 

COMERICA BANK, as Agent By:     Its:    

 

UNIVERSAL TRUCKLOAD SERVICES, INC. By:     Its:    

[*Borrower’s consent will be required except as specified in Section 13.8 of the
Credit Agreement.]

[This form of Assignment Agreement (including footnotes) is subject in all
respects to the terms and conditions of the Credit Agreement which shall govern
in the event of any inconsistencies or omissions.]

 

5



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF GUARANTY

(See Attached)



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF COVENANT COMPLIANCE REPORT

 

TO: Comerica Bank, as Agent

RE: Revolving Credit and Term Loan Agreement made as of the 28th day of August,
2012 (as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among the financial institutions from time to time signatory
thereto (individually a “Lender,” and any and all such financial institutions
collectively the “Lenders”), Comerica Bank, as Administrative Agent for the
Lenders (in such capacity, the “Agent”), and Universal Truckload Services, Inc.
(“Borrower”).

This Covenant Compliance Report (“Report”) is furnished pursuant to
Section 7.2(a) of the Credit Agreement and sets forth various information as of
______________, 20___ (the “Computation Date”).

 

1. Senior Debt to EBITDA Ratio (Section 7.9(a)). On the Computation Date, the
Senior Debt to EBITDA Ratio, which is required to be not more than _____ to 1.0
was _____ to 1.0, as computed in the supporting documents attached hereto as
Schedule 2.

 

2. Total Debt to EBITDA Ratio (Section 7.9(b)). On the Computation Date, the
Total Debt to EBITDA Ratio, which is required to be not more than _____ to 1.0
was _____ to 1.0, as computed in the supporting documents attached hereto as
Schedule 2.

 

3. Fixed Charge Coverage Ratio (Section 7.9(c)). On the Computation Date, the
Fixed Charge Coverage Ratio, which is required to be not less than ______ to
1.00 was ______ to 1.00, as computed in the supporting documents attached hereto
as Schedule 3.

 

4. Applicable Margin. The Applicable Margin is Level ___, as computed in the
supporting documents attached as Schedule 4.

 

5. Dispositions of Equipment. Attached Schedule 5 lists all machinery and
equipment which is Collateral which was sold or otherwise disposed of during the
fiscal quarter ending on the Computation Date.

The undersigned hereby certifies that:

A. To the best of my knowledge, all of the information set forth in this Report
(and in any Schedule attached hereto) is true and correct in all material
respects.

B. To the best of my knowledge, the representation and warranties of the Credit
Parties contained in the Credit Agreement and in the Loan Documents are true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and at the date hereof, except
to the extent that such representations and warranties expressly relate to an
earlier specific date, in which case such representations and warranties were
true and correct in all material respects as of the date when made.



--------------------------------------------------------------------------------

C. I have reviewed the Credit Agreement and this Report is based on an
examination sufficient to assure that this Report is accurate.

D. To the best of my knowledge, except as stated in Schedule 8 hereto (which
shall describe any existing Default or Event of Default and the notice and
period of existence thereof and any action taken with respect thereto or
contemplated to be taken by Borrower or any other Credit Party), no Default or
Event of Default has occurred and is continuing on the date of this Report.

Capitalized terms used in this Report and in the Schedules hereto, unless
specifically defined to the contrary, have the meanings given to them in the
Credit Agreement.

IN WITNESS WHEREOF, Borrower has caused this Report to be executed and delivered
by the undersigned officer of Borrower this ______ day of __________________,
____.

 

UNIVERSAL TRUCKLOAD SERVICES, INC. By:     Its:    

 

2



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF TERM LOAN NOTE

 

$________________      ________, 20__   

FOR VALUE RECEIVED, Universal Truckload Services, Inc. (“Borrower”) promises to
pay to the order of [insert name of applicable financial institution] (“Payee”),
in care of Agent, at Detroit, Michigan, the principal sum of [insert amount
derived from Percentages] Dollars ($_____________), or if less, the aggregate
principal amount of the Term Loan Advances made by the Payee, in lawful money of
the United States of America payable on the Term Loan Maturity Date, when the
entire unpaid balance of principal and interest thereon shall be due and
payable. Interest shall be payable at the rate (including the default rate) and
on the dates provided in the Revolving Credit and Term Loan Agreement made as of
the 28th day of August, 2012 (as amended, restated or otherwise modified from
time to time, the “Credit Agreement”), by and among the financial institutions
from time to time signatory thereto (individually a “Lender,” and any and all
such financial institutions collectively the “Lenders”), Comerica Bank, as
Administrative Agent for the Lenders (in such capacity, the “Agent”), and
Borrower.

This Note evidences Term Loan Advances made under, is subject to, may be
accelerated and may be prepaid in accordance with, the terms of the Credit
Agreement, to which reference is hereby made.

This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of Michigan.

Except as expressly set forth in the Credit Agreement, Borrower hereby waives
presentment for payment, demand, protest and notice of dishonor and nonpayment
of this Note and agrees that no obligation hereunder shall be discharged by
reason of any extension, indulgence, release, or forbearance granted by any
holder of this Note to any party now or hereafter liable hereon or any present
or subsequent owner of any property, real or personal, which is now or hereafter
security for this Note.



--------------------------------------------------------------------------------

Nothing herein shall limit any right granted Payee by any other instrument or by
law.

 

UNIVERSAL TRUCKLOAD SERVICES, INC. By:     Its:    

 

2



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF TERM LOAN RATE REQUEST

 

No.________________      Dated:________   

 

To: Comerica Bank, as Agent

 

RE: Revolving Credit and Term Loan Agreement made as of the 28th day of August,
2012 (as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among the financial institutions from time to time signatory
thereto (individually a “Lender,” and any and all such financial institutions
collectively the “Lenders”), Comerica Bank, as Administrative Agent for the
Lenders (in such capacity, the “Agent”), and Universal Truckload Services, Inc.
(“Borrower”).

Pursuant to the Credit Agreement, the Borrower hereby requests that the Lenders
refund or convert, as applicable, an Advance under the Term Loan from Lenders as
follows:

 

(A) Date of Refunding or Conversion of Advance:
                                         
                                            

 

(B) Type of Activity:

 

  ¨ Refunding

  ¨ Conversion

 

(C) Type of Advance (check only one):

 

  ¨ Base Rate Advance

  ¨ Eurodollar-based Advance

 

(D) Amount of Advance:

$______________________

 

(E) Interest Period (applicable to Eurodollar-based Advances)

________ months (insert 1, 2 or 3)

 

(F) Disbursement Instructions

 

  ¨ Comerica Bank Account No. _________________

  ¨ Other: ___________________________________

________________________________________

Borrower hereby certifies as follows:



--------------------------------------------------------------------------------

1. There is no Default or Event of Default in existence, and none will exist
upon the refunding or conversion of such Advance (both before and immediately
after giving effect to such Advance); and

2. The representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects and shall be true and correct in all material respects as of
the date of this Request (both before and immediately after giving effect to
such Request), other than any representation or warranty that expressly speaks
only as of a different date.

Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.

 

UNIVERSAL TRUCKLOAD SERVICES, INC. By:     Its:    

 

2



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF SWING LINE PARTICIPATION CERTIFICATE

__________________, ____

[Name of Lender]

___________________________

___________________________

 

Re: Revolving Credit and Term Loan Agreement made as of the 28th day of August,
2012 (as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among the financial institutions from time to time signatory
thereto (individually a “Lender,” and any and all such financial institutions
collectively the “Lenders”), Comerica Bank, as Administrative Agent for the
Lenders (in such capacity, the “Agent”), and Universal Truckload Services, Inc.
(“Borrower”).

Ladies and Gentlemen:

Pursuant to subsection 2.5(e) of the Credit Agreement, the undersigned hereby
acknowledges receipt from you of $___________________ as payment for a
participating interest in the following Swing Line Loan:

Date of Swing Line Loan:________________________________

Principal Amount of Swing Line Loan:_______________________

The participation evidenced by this certificate shall be subject to the terms
and conditions of the Credit Agreement including without limitation
Section 2.5(e) thereof.

 

Very truly yours, Comerica Bank, as Agent By:     Its:    



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF NEW LENDER ADDENDUM

THIS NEW LENDER ADDENDUM, dated ______________, ____, to the Revolving Credit
and Term Loan Agreement dated August 28, 2012 (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”), by and among the financial
institutions from time to time signatory thereto (each, individually a “Lender,”
and any and all such financial institutions, collectively, the “Lenders”),
Comerica Bank, as Administrative Agent for the Lenders (in such capacity, the
“Agent”), and Universal Truckload Services, Inc. (“Borrower”).

W I T N E S S E T H:

WHEREAS, a financial institution, although not originally a party thereto, may
become a party to the Credit Agreement pursuant to the terms set forth in
Section 2.13 of the Credit Agreement by executing and delivering to the Agent a
this New Lender Addendum; and

WHEREAS, the undersigned New Lender was not an original party to the Credit
Agreement but now desires to become a party thereto;

NOW, THEREFORE, the New Lender hereby agrees as follows:

 

1. The New Lender hereby confirms that it has received a copy of the Credit
Agreement and the exhibits and schedules referred to therein, and all other Loan
Documents which it considers necessary, together with copies of the other
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the loans thereunder. The New Lender acknowledges and
agrees that it: (a) has made and will continue to make such inquiries and has
taken and will take such care on its own behalf as would have been the case had
its commitment been granted and its loans been made directly by such New Lender
to the Borrower without the intervention of the Agent or any other Lender; and
(b) has made and will continue to make, independently and without reliance upon
the Agent or any other Lender, and based on such documents and information as it
has deemed appropriate, its own credit analysis and decisions relating to the
Credit Agreement. The New Lender further acknowledges and agrees that the Agent
has not made any representations or warranties about the creditworthiness of the
Borrower or any other party to the Credit Agreement or any other of the Loan
Documents, or with respect to the legality, validity, sufficiency or
enforceability of the Credit Agreement, or any other of the Loan Documents.

 

2. New Lender represents and warrants that it is a Person to which assignments
are permitted pursuant to Section 13.8 of the Credit Agreement.

 

3. Except as otherwise provided in the Credit Agreement, effective as of the
Addendum Effective Date (as defined below):

 

  (a)

the New Lender (i) shall be deemed automatically to have become a party to the
Credit Agreement and the other Loan Documents, and to have all the rights and

 

1



--------------------------------------------------------------------------------

  obligations of a Lender as a party to the Credit Agreement and the other Loan
Documents, as if it were an original signatory thereto; and (ii) agrees to be
bound by the terms, provisions and conditions set forth in the Credit Agreement
and the other Loan Documents as if it were an original signatory thereto; and

 

  (b) the New Lender shall be a Lender and its Revolving Credit Percentage (and
its risk participation in Letters of Credit and Swing Line Advances) shall be as
set forth in the attached revised Annex 1 (Schedule of Commitments and Revolving
Credit Percentages); provided any fees paid prior to the Addendum Effective
Date, including any Letter of Credit Fees, shall not be recalculated,
redistributed or reallocated by Borrower, Agent or the Lenders.

 

4. As used herein, the term “Addendum Effective Date” means the date on which
all of the following have occurred or have been completed, as reasonably
determined by the Agent:

 

  (a) the Borrower shall have paid to the Agent all interest, fees (including
the Revolving Credit Facility Fee) and other amounts, if any, accrued to the
Addendum Effective Date for which reimbursement is then due and owing under the
Credit Agreement;

 

  (b) New Lender shall have remitted to the Agent funds in an amount equal to
its Revolving Credit Percentage of all outstanding Revolving Credit Advances
outstanding on the Addendum Effective Date; and

 

  (c) the Borrower shall have executed and delivered to the Agent for the New
Lender, new Revolving Credit Notes payable to such New Lender in the face amount
of such New Lender’s Revolving Credit Percentage (after giving effect to this
New Lender Addendum, and any other New Lender Addendum executed concurrently
herewith).

 

5. The Agent shall notify the New Lender, along with Borrower, of the Addendum
Effective Date. The New Lender shall deliver herewith to the Agent
administrative details with respect to the funding and distribution of Loans
(and, as applicable, Letters of Credit) as requested by Agent.

 

6. Terms defined in the Credit Agreement and not otherwise defined herein shall
have their defined meanings when used herein.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this New Lender Addendum to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[NEW LENDER] By:     Name:     Title:    



--------------------------------------------------------------------------------

Accepted this _____ day of

________________, ____.

 

UNIVERSAL TRUCKLOAD SERVICES, INC. By:     Its:    



--------------------------------------------------------------------------------

Accepted this _____ day of

_____________________, ____.

 

COMERICA BANK, as Agent By:     Name:     Title:    



--------------------------------------------------------------------------------

ANNEX I

Commitments and Revolving Credit Percentages

 

New Lender  

Revolving Credit

Commitment Amount

  Revolving Credit Percentage                                                  
                                       

Totals

  100%    

  By:       Its:    

 

 



--------------------------------------------------------------------------------

EXHIBIT O

FORM OF EQUIPMENT CREDIT NOTE

 

$ ____________    ________, 20__

On or before the Equipment Credit Maturity Date, FOR VALUE RECEIVED, Universal
Truckload Services, Inc. (“Borrower”) promises to pay to the order of [insert
name of applicable financial institution] (“Payee”) at Detroit, Michigan, care
of Agent, in lawful money of the United States of America, so much of the sum of
[Insert Amount derived from Percentages] Dollars ($_________), as may from time
to time have been advanced as Equipment Credit Advances by Payee and then be
outstanding hereunder pursuant to the Revolving Credit and Term Loan Agreement
made as of the 28th day of August, 2012 (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”), by and among the financial
institutions from time to time signatory thereto (individually a “Lender,” and
any and all such financial institutions collectively the “Lenders”), Comerica
Bank, as Administrative Agent for the Lenders (in such capacity, the “Agent”),
and Borrower. Each of the Equipment Credit Advances made hereunder shall bear
interest at the Applicable Interest Rate from time to time applicable thereto
under the Credit Agreement or as otherwise determined thereunder, and interest
shall be computed, assessed and payable on the unpaid principal amount of each
Equipment Credit Advance made by the Payee from the date of such Equipment
Credit Advance until paid at the rate and at the times set forth in the Credit
Agreement.

This Note is a note under which Equipment Credit Advances (including refundings
and conversions) and repayments but not readvances may be made from time to
time, but only in accordance with the terms and conditions of the Credit
Agreement. This Note evidences borrowings under, is subject to, is secured in
accordance with, and may be accelerated or matured under, the terms of the
Credit Agreement, to which reference is hereby made. Capitalized terms used
herein, except as defined to the contrary, shall have the meanings given them in
the Credit Agreement.

This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of Michigan.

Except as expressly set forth in the Credit Agreement, the Borrower hereby
waives presentment for payment, demand, protest and notice of dishonor and
nonpayment of this Note and agree that no obligation hereunder shall be
discharged by reason of any extension, indulgence, release, or forbearance
granted by any holder of this Note to any party now or hereafter liable hereon
or any present or subsequent owner of any property, real or personal, which is
now or hereafter security for this Note.

*    *    *

[SIGNATURES FOLLOW ON SUCCEEDING PAGE]



--------------------------------------------------------------------------------

Nothing herein shall limit any right granted Payee by any other instrument or by
law.

 

UNIVERSAL TRUCKLOAD SERVICES, INC. By:     Its:    

 

2



--------------------------------------------------------------------------------

EXHIBIT P

FORM OF REQUEST FOR EQUIPMENT CREDIT ADVANCE

 

 

No. ________________      Dated:________, 20__   

TO: Comerica Bank (“Agent”)

 

RE: Revolving Credit and Term Loan Agreement made as of the 28th day of August,
2012 (as amended, restated or otherwise modified from time to time, the “Credit
Agreement”), by and among the financial institutions from time to time signatory
thereto (individually a “Lender,” and any and all such financial institutions
collectively the “Lenders”), Comerica Bank, as Administrative Agent for the
Lenders (in such capacity, the “Agent”), and Universal Truckload Services, Inc.
(“Borrower”).

Pursuant to the terms and conditions of the Credit Agreement, Borrower hereby
requests an Advance from Lenders, as described herein:

 

(A) Date of Advance: ________________________________________

 

(B) ¨ (check if applicable)

This Advance is or includes a whole or partial refunding/conversion of:

Advance No(s). ________________________________________

 

(C) Type of Advance (check only one):

 

  ¨ Base Rate Advance

  ¨ Eurodollar-based Advance

 

(D) Amount of Advance:

$_____________________

 

(E) Interest Period (applicable to Eurodollar-based Advances)

________ months

 

(F) Disbursement Instructions

 

  ¨ Comerica Bank Account No. _________________

  ¨ Other: ________________________________

_____________________________________

 



--------------------------------------------------------------------------------

Borrower certifies to the matters specified in Section 2.A.3(g) of the Credit
Agreement.

Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.

 

UNIVERSAL TRUCKLOAD SERVICES, INC. By:     Its:    

Agent Approval:___________________________

 

2



--------------------------------------------------------------------------------

Schedule 1.1

Applicable Margin Grid

Revolving Credit and Term Loan Facility

(basis points per annum)

 

Basis for Pricing

   Level I    Level II    Level III    Level IV

Total Debt to EBITDA Ratio*

   <1.25 to 1.0    ³1.25 to 1.0


and

<1.75 to 1.0

   ³1.75 to 1.0


and

<2.25 to 1.0

   ³2.25 to 1.0

Revolving Credit Eurodollar Margin

   135    160    185    210

Revolving Credit Base Rate Margin

   35    60    85    110

Revolving Credit Facility Fee

   25    25    50    50

Letter of Credit Fees (exclusive of facing fees)

   135    160    185    210

Equipment Credit Unused Fee

   50    50    50    50

Equipment Credit Eurodollar Margin

   160    185    235    260

Equipment Credit Base Rate Margin

   60    85    135    160

Term Loan Eurodollar Margin

   250    275    300    325

Term Loan Base Rate Margin

   150    175    200    225

 

* Definitions as set forth in the Credit Agreement.

** Level II pricing shall be in effect until the delivery of the financial
statements for the quarter ending September 30, 2012, after which time the
pricing grid shall govern.



--------------------------------------------------------------------------------

Schedule 1.2

Percentages and Allocations

Revolving Credit and Term Loan Facilities

 

LENDERS

  REVOLVING
CREDIT
PERCENTAGE     REVOLVING
CREDIT
ALLOCATIONS     TERM LOAN
PERCENTAGE     TERM LOAN
ALLOCATIONS     EQUIPMENT
CREDIT
PERCENTAGE     EQUIPMENT
CREDIT
ALLOCATIONS     WEIGHTED
PERCENTAGE  

Comerica Bank

    18.18190000 %    $ 20,000,090.00        18.18190000 %    $ 9,090,950.00     
  18.18190000 %    $ 10,909,140.00        18.18190000 % 

PNC Bank, National Association

    14.54540000 %    $ 15,999,940.00        14.54540000 %    $ 7,272,700.00     
  14.54540000 %    $ 8,727,240.00        14.54540000 % 

The Huntington National Bank

    14.54540000 %    $ 15,999,940.00        14.54540000 %    $ 7,272,700.00     
  14.54540000 %    $ 8,727,240.00        14.54540000 % 

KeyBank National Association

    14.54540000 %    $ 15,999,940.00        14.54540000 %    $ 7,272,700.00     
  14.54540000 %    $ 8,727,240.00        14.54540000 % 

Fifth Third Bank, an Ohio Banking Corporation

    14.54540000 %    $ 15,999,940.00        14.54540000 %    $ 7,272,700.00     
  14.54540000 %    $ 8,727,240.00        14.54540000 % 

U.S. Bank N.A.

    14.54540000 %    $ 15,999,940.00        14.54540000 %    $ 7,272,700.00     
  14.54540000 %    $ 8,727,240.00        14.54540000 % 

Citibank, N.A.

    9.09110000 %    $ 10,000,210.00        9.09110000 %    $ 4,545,550.00       
9.09110000 %    $ 5,454,660.00        9.09110000 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

TOTALS

    100 %    $ 110,000,000        100 %    $ 50,000,000        100 %    $
60,000,000        100 %   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 13.6

NOTICES

 

For Notice to:    Borrower    Send Notice to:    With copy to: Mr. Robert Sigler
- EVP    Mr. Ralph A. Castelli, Jr. Universal Truckload Services, Inc.    Kemp
Klein Law Firm 12755 East Nine Mile    201 W. Big Beaver Rd., Ste. 600 Warren,
MI 48089    Troy, MI 48084-4161 Office: 586-920-0224    248-740-5668 Fax:
586-920-0258    248-528-5129 rsigler@gousti.com    ralph.castelli@kkue.com
Mr. David Crittenden - CFO    Universal Truckload Services, Inc.    11355
Stephens Rd.    Warren, MI 48089    Office: 586-467-1427   

Fax: 586-757-2893

dcrittenden@4linc.com

  

If to Agent:

Comerica Bank, as Administrative Agent for the Lenders,

Arranger, Syndication Agent and Documentation Agent,

and the Lenders signatory to this Agreement

411 W. Lafayette, 7th Floor; MC3289

Detroit, MI 48226

Attn: Corporate Finance

For advance requests and/or paydowns: corpfinadmin@comerica.com

For reporting requirements: reportingcorpfin@comerica.com

and

William J. Scarborough

Comerica Bank

28801 Groesbeck

Roseville, MI 48066